

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
EXECUTION VERSION
 


 
SIXTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT
 
among
 
SOVRAN SELF STORAGE, INC. and
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
MANUFACTURERS AND TRADERS TRUST COMPANY,
and
OTHER LENDERS WHICH ARE OR MAY BECOME
PARTIES TO THIS CREDIT AGREEMENT
 
and
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
AS ADMINISTRATIVE AGENT
 
with
WELLS FARGO SECURITIES, LLC
and
MANUFACTURERS AND TRADERS TRUST COMPANY,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT


and each of
 
U.S. BANK NATIONAL ASSOCIATION,
HSBC BANK USA, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION
and,
SUNTRUST BANK,
AS CO-DOCUMENTATION AGENTS
 
Dated as of December 10, 2014
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 Page


§1.
DEFINITIONS AND RULES OF INTERPRETATION
2
 
§1.1.
Definitions
2
 
§1.2.
Rules of Interpretation
28
 
§1.3.
Reallocations on Restatement Date
29
 
§2.
 
THE REVOLVING CREDIT FACILITY
 
30
 
§2.1.
Revolving Credit Loans
30
 
§2.2.
The Revolving Credit Notes
31
 
§2.3.
Interest on Revolving Credit Loans
31
 
§2.4.
Requests for Revolving Credit Loans
32
 
§2.5.
Conversion Options
33
 
§2.6.
Funds for Revolving Credit Loans
34
 
§2.7.
Repayment of the Revolving Credit Loans at Maturity
35
 
§2.8.
Optional Repayments of Revolving Credit Loans
35
 
§2.9.
Mandatory Repayments of Revolving Credit Loans and Other Obligations
 
36
 
§2.10.
Intentionally Omitted
36
 
§2.11.
Increase of Total Revolving Credit Commitment
36
 
§2.12.
Swingline Loans
37
 
§3.
 
THE TERM LOAN FACILITY
 
40
 
§3.1.
Term Loans
40
 
§3.2.
The Term Notes
40
 
§3.3.
Interest on Term Loan
41
 
§3.4.
Conversion Options
41
 
§3.5.
Repayment of the Term Loans at Maturity
41
 
§3.6.
Optional Repayments of Term Loans
41
 
§3.7.
Additional Term Loans
42
 
§4.
 
CERTAIN GENERAL PROVISIONS
 
43
 
§4.1.
Fees
43
 
§4.2.
Funds for Payments
43
 
§4.3.
Computations
45
 
§4.4.
Inability to Determine LIB OR Rate
46
 
§4.5.
Illegality
46
 
§4.6.
Additional Costs, Etc.
46
 
§4.7.
Capital Adequacy
47
 
§4.8.
Certificate
48
 
§4.9.
Indemnity
48
 
§4.10.
Interest During Event of Default; Late Charges
49
 
§4.11.
Concerning Joint and Several Liability of the Borrowers
49
 
§4.12
Interest Limitation
50
 
§4.13.
Reasonable Efforts to Mitigate
51
 
§4.14.
Replacement of Lenders
51
 
§4.15.
Defaulting Lender
52
 
§4.16.
Pro Rata Treatment
55
 
§5.
 
LETTERS OF CREDIT
 
56
 
§5.1.
Commitment to Issue Letters of Credit
56
 
§5.2.
Letter of Credit Applications
57
 
§5.3.
Terms of Letters of Credit
57
 
§5.4.
Reimbursement Obligations of Lenders
57
 
§5.5.
Participations of Lenders
58
 
§5.6.
Reimbursement Obligation of the Borrowers
58
 
§5.7.
Letter of Credit Payments
59
 
§5.8.
Obligations Absolute
59
 
§5.9.
Reliance by Issuer
60
 
§5.10.
Letter of Credit Fees
60
 
§5.11.
Cash Collateral
60
 
§5.12.
Extended Letters of Credit
61
 
§6.
 
GUARANTIES
 
61
 
§7.
 
REPRESENTATIONS AND WARRANTIES
 
62
 
§7.1.
Authority; Etc.
62
 
§7.2.
Governmental Approvals
64
 
§7.3.
Title to Properties; Leases
65
 
§7.4.
Financial Statements
65
 
§7.5.
Fiscal Year
66
 
§7.6.
Licenses, Permits, Franchises, Patents, Copyrights, Etc.
66
 
§7.7.
Litigation
66
 
§7.8.
No Materially Adverse Contracts, Etc
67
 
§7.9.
Compliance With Other Instruments, Laws, Etc
67
 
§7.10.
Tax Status
67
 
§7.11.
No Event of Default; No Materially Adverse Changes
67
 
§7.12.
Investment Company Act
68
 
§7.13.
Absence of UCC Financing Statements, Etc
68
 
§7.14.
Absence of Liens
68
 
§7.15.
Certain Transactions
68
 
§7.16.
Employee Benefit Plans
68
   
§7.16.1.
In General
68
   
§7.16.2.
Terminability of Welfare Plans
69
   
§7.16.3.
Guaranteed Pension Plans
69
   
§7.16.4.
Multiemployer Plans
69
 
§7.17.
Regulations U and X
70
 
§7.18.
Environmental Compliance
70
 
§7.19.
Subsidiaries
72
 
§7.20.
Loan Documents
72
 
§7.21.
REIT Status
72
 
§7.22.
Solvency
72
 
§7.23.
Trading Status
73
 
§7.24.
Existing Indebtedness; Liens
73
 
§7.25.
Foreign Assets Control Regulations
73
 
§8.
 
AFFIRMATIVE COVENANTS OF THE BORROWERS AND THE GUARANTOR
 
 
74
 
§8.1.
Punctual Payment
74
 
§8.2.
Maintenance of Office
74
 
§8.3.
Records and Accounts
74
 
§8.4.
Financial Statements, Certificates and Information
75
 
§8.5.
Notices
77
 
§8.6.
Existence of SALP, Holdings and Subsidiary Guarantors; Maintenance of Properties
 
79
 
§8.7.
Existence of Sovran; Maintenance of REIT Status of Sovran; Maintenance
Properties
 
80
 
§8.8.
Insurance
80
 
§8.9.
Taxes
80
 
§8.10.
Inspection of Properties and Books; Confidentiality
81
 
§8.11.
Compliance with Laws, Contracts, Licenses, and Permits
82
 
§8.12.
Use of Proceeds
82
 
§8.13.
Acquisition of Unencumbered Properties
82
 
§8.14.
Additional Guarantors
82
 
§8.15.
Further Assurances
85
 
§8.16.
Intentionally Omitted
85
 
§ 8.17.
Environmental Indemnification
85
 
§8.18.
Response Actions
85
 
§8.19.
Environmental Assessments
85
 
§8.20.
Employee Benefit Plans
86
 
§8.21.
No Amendments to Certain Documents
86
 
§8.22.
Intentionally Omitted
86
 
§8.23.
Management
86
 
§8.24.
Financial Covenants under Note Purchase Agreement
87
 
§9.
 
CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS
 
 
87
 
§9.1.
Restrictions on Indebtedness
87
 
§9.2.
Restrictions on Liens, Etc
88
 
§9.3.
Restrictions on Investments
90
 
§9.4.
Merger, Consolidation and Disposition of Assets
92
 
§9.5.
Sale and Leaseback
93
 
§9.6.
Compliance with Environmental Laws
94
 
§9.7.
Distributions
94
 
§9.8.
Employee Benefit Plans
94
 
§9.9.
Fiscal Year; Nature of Business
95
 
§9.10.
Negative Pledge
95
 
§9.11.
Transactions with Affiliates
95
 
§9.12.
Terrorism Sanctions Regulations
96
 
§9.13.
Restrictions on Intercompany Transfers
96
 
§10.
 
FINANCIAL COVENANTS OF THE BORROWERS
 
96
 
§10.1.
Leverage Ratio
96
 
§10.2.
Priority Debt
96
 
§10.3.
Tangible Net Worth
96
 
§10.4.
Fixed Charge Coverage
96
 
§10.5.
Unimproved Land
97
 
§10.6.
Construction-in-Process
97
 
§10.7.
Promissory Notes
97
 
§10.8.
Unimproved Land, Construction-in-Process and Notes
97
 
§10.9.
Joint Venture Ownership Interest
97
 
§10.10.
[Intentionally Omitted]
97
 
§10.11.
Unsecured Indebtedness
97
 
§10.12.
Unencumbered Property Debt Service Coverage
97
 
§10.13.
Covenant Calculations
98
 
§11.
 
CONDITIONS TO THE RESTATEMENT DATE
 
99
 
§11.1.
Loan Documents
99
 
§11.2.
Certified Copies of Organization Documents
99
 
§11.3.
Resolutions
99
 
§11.4.
Incumbency Certificate; Authorized Signers
99
 
§11.5.
Note Purchase Agreements
100
 
§11.6.
Certificates of Insurance
100
 
§11.7.
Intentionally Omitted
100
 
§11.8.
Opinion of Counsel Concerning Organization and Loan Documents
100
 
§11.9.
Tax and Securities Law Compliance
100
 
§11.10.
Guaranties
100
 
§11.11.
Certifications from Government Officials
100
 
§11.12.
Proceedings and Documents
101
 
§11.13.
Fees
101
 
§11.14.
Compliance Certificate
101
 
§11.15.
Existing Indebtedness
101
 
§11.16.
Subsequent Guarantors
101
 
§11.17.
No Material Adverse Effect
101
 
§11.18.
Other Information
101
 
§12.
 
CONDITIONS TO ALL BORROWINGS
 
101
 
§12.1.
Representations True; No Event of Default; Compliance Certificate
102
 
§12.2.
No Legal Impediment
102
 
§12.3.
Governmental Regulation
102
 
§13.
 
EVENTS OF DEFAULT; ACCELERATION; ETC
 
102
 
§13.1.
Events of Default and Acceleration
102
 
§13.2.
Termination of Commitments
105
 
§13.3.
Remedies
106
 
§13.4.
Distribution of Proceeds
106
 
§13.5.
Letter of Credit Collateral Account
107
 
§14.
 
SET OFF
 
109
 
§15.
 
THE AGENTS
 
109
 
§15.1.
Authorization
109
 
§15.2.
Employees and Agents
110
 
§15.3.
No Liability
110
 
§15.4.
No Representations
110
 
§15.5.
Payments
111
 
§15.6.
Holders of Notes
111
 
§15.7.
Indemnity
111
 
§15.8.
Agents as Lenders
111
 
§15.9.
Notification of Defaults and Events of Default
112
 
§15.10.
Duties in the Case of Enforcement
112
 
§15.11.
Successor Agents
112
 
§15.12.
Notices
113
 
§15.13.
Administrative Agent May File Proofs of Claim
113
 
§16.
 
EXPENSES
 
114
 
§17.
 
INDEMNIFICATION
 
115
 
§18.
 
SURVIVAL OF COVENANTS, ETC
 
116
 
§19.
 
ASSIGNMENT; PARTICIPATIONS; ETC
 
116
 
§19.1.
Successors and Assigns Generally
116
 
§19.2.
Assignments by Lenders
117
 
§19.3.
Register
119
 
§19.4.
Participations
119
 
§19.5.
Limitation upon Participant Rights
119
 
§19.6.
Certain Pledges
120
 
§19.7.
No Registration
120
 
§19.8.
Disclosure
120
 
§19.9.
Syndication
120
 
§20.
 
NOTICES, ETC
 
120
 
§21.
 
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
 
121
 
§22.
 
HEADINGS
 
121
 
§23.
 
COUNTERPARTS
 
121
 
§24.
 
ENTIRE AGREEMENT, ETC
 
121
 
§25.
 
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
 
122
 
§26.
 
CONSENTS, AMENDMENTS, WAIVERS, ETC
 
122
 
§27.
 
INDEPENDENCE OF COVENANTS
 
124
 
§28.
 
SEVERABILITY
 
124
 
§29.
 
USA PATRIOT ACT NOTICE
 
124
 
§30.
 
TRANSITIONAL ARRANGEMENTS
 
124
   
§30.1.
Existing Credit Agreement Superseded
124
   
§30.2.
Return and Cancellation of Notes
125
   
§30.3.
No Novation
125
       











 

 
 

--------------------------------------------------------------------------------

 



 
Schedules to Revolving Credit Agreement
 
SCHEDULE 1.1(A)
Lenders’ Commitments
SCHEDULE 1.1(B)
Existing Letters of Credit
SCHEDULE 7.1(b)
Capitalization
SCHEDULE 7.3(a)
Unencumbered Properties
SCHEDULE 7.3(c)
Partially Owned Real Estate Companies
SCHEDULE 7.7
Litigation
SCHEDULE7.15
Certain Transactions
SCHEDULE 7.18
Environmental Matters
SCHEDULE 7.19
SCHEDULE 7.24
SCHEDULE 9.2(vi)
Subsidiaries
Existing Indebtedness
Existing Liens
SCHEDULE 9.3(d)
Existing Investments
   



 
EXHIBITS
 
A-1
Form of Revolving Credit Note
A-2
Form of Term Loan Note
B
Form of Subsidiary Guaranty
C
Form of Revolving Credit Loan Request
D-1
Form of Compliance Certificate (Loan Request)
D-2
Form of Compliance Certificate (Sovran Financial Statements)
D-3
Form of Compliance Certificate (SALP Financial Statements)
D-4
Form of Compliance Certificate (Incurrence of Indebtedness)
D-5
Form of Compliance Certificate (Merger, Consolidation or Reorganization)
D-6
Form of Compliance Certificate (Disposition of Unencumbered Property)
D-7
Form of Compliance Certificate (Closing Condition)
E
Form of Assignment and Assumption Agreement
F
Form of Notice of Continuation/Conversion
G
Form of Notice of Swingline Borrowing
H
Form of Swingline Note



 


 


 


 

 
 

--------------------------------------------------------------------------------

 

SIXTH AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




This SIXTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT is made
as of the 10th day of December, 2014, by and among SOVRAN SELF STORAGE, INC., a
Maryland corporation (“Sovran”) and SOVRAN ACQUISITION LIMITED PARTNERSHIP, a
Delaware limited partnership (“SALP”, and together with Sovran, collectively
referred to herein as the “Borrowers” and individually as a “Borrower”), each
with a principal place of business at 6467 Main Street, Williamsville, New York
14221, WELLS FARGO BANK, NATIONAL ASSOCIATION (together with is successors and
assigns, “Wells Fargo Bank”), MANUFACTURERS AND TRADERS TRUST COMPANY (together
with its successors and assigns, “M&T Bank”) and each of the other lending
institutions listed on Schedule 1.1(A) hereto or which may become parties hereto
pursuant to §19 (individually, a “Lender” and collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY, as administrative agent for itself and
the other Lenders (in such capacity, together with its successors and assigns,
the “Administrative Agent”), with WELLS FARGO SECURITIES, LLC and MANUFACTURERS
AND TRADERS TRUST COMPANY, as the joint lead arrangers and joint bookrunners,
(in such capacities, the “Joint Lead Arrangers”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as syndication agent (in such capacity, the “Syndication Agent”),
and each of U.S. BANK NATIONAL ASSOCIATION, HSBC BANK USA, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as co-documentation agents
(collectively, the “Documentation Agents”).


PREAMBLE


A.     The Borrowers are primarily engaged in the business of owning,
purchasing, developing, constructing, renovating and operating self-storage
facilities in the United States primarily known as “Uncle Bob’s Self Storage”
(for purposes hereof, operation of self-storage facilities shall include owning
and renting vehicles which are rented by customers in connection with moving
their property to and from storage units).


B.     Sovran is a limited partner of SALP, holds in excess of 96% of the
partnership interests in SALP, conducts all or substantially all of its business
through SALP, and is qualified to elect REIT status for income tax
purposes.  Sovran Holdings, Inc., a Delaware corporation (“Holdings”), is a
wholly-owned Subsidiary of Sovran and the sole general partner of SALP and has
agreed to guaranty the obligations of the Borrowers hereunder.


C.     Pursuant to that certain Fifth Amended and Restated Revolving Credit and
Term Loan Agreement, by and among the Borrowers, the Administrative Agent, the
certain lenders party thereto and other parties thereto, dated as of June 4,
2013 (as amended and in effect immediately prior to the Restatement Date, the
“Existing Credit Agreement”), such lenders extended to the Borrowers a revolving
credit facility in an aggregate principal amount not to exceed $175,000,000, an
initial term loan facility in the aggregate principal amount of $225,000,000,
and a delayed draw term loan facility in the aggregate principal amount of
$100,000,000.  The Borrowers have requested that the Lenders amend and restate
such revolving credit and term

 
1

--------------------------------------------------------------------------------

 

loan facilities, with (i) a revolving credit facility in an aggregate initial
principal amount not to exceed $300,000,000, with a sublimit for letters of
credit of $15,000,000 and a sublimit for swingline loans in an aggregate
principal amount of $25,000,000 and (ii) a term loan facility in an aggregate
initial principal amount of $325,000,000.  The Lenders are agreeable to
providing such an amended and restated revolving credit facility and term loan
facility to the Borrowers, with such facilities to be on the terms and
conditions set forth in this Credit Agreement.\


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that on the Restatement Date, the Existing
Credit Agreement shall be amended and restated as follows:


§1.     DEFINITIONS AND RULES OF INTERPRETATION


          §1.1.     Definitions.  The following terms shall have the meanings
set forth in this §1 or elsewhere in the provisions of this Credit Agreement
referred to below:


          Accountants.  In each case, nationally-recognized, independent
certified public accountants reasonably acceptable to the Administrative
Agent.  The Administrative Agent hereby acknowledges that the Accountants may
include Ernst & Young, LLP.


          Additional Term Loan. See §3.7.


          Adjusted Unencumbered Property NOI.  With respect to any fiscal period
for any Unencumbered Property, the net income of such Unencumbered Property
during such period, as determined in accordance with GAAP, excluding (but only
to the extent included in determining net income for such fiscal period) (a)
gains (or losses) from debt restructurings or other extraordinary items
(provided such exclusions shall not include extraordinary items that include
liquidated damages, compensatory damages or other obligations arising out of a
Borrower’s default under an agreement to purchase or lease Real Estate) relating
to such Unencumbered Property and (b) income taxes relating to such Unencumbered
Property; plus (x) interest expense relating to such Unencumbered Property and
(y) depreciation and amortization relating to such Unencumbered Property; minus
a recurring capital expense reserve equal to ten cents ($0.10) per annum per net
rentable square foot multiplied by the total net rentable square feet of such
Unencumbered Property.


          Administration Fee.  See §4.1.


          Administrative Agent.  M&T Bank acting as administrative agent for the
Lenders, or any successor agent, as permitted by §15.


          Administrative Agent’s Head Office.  The Agent’s office located at One
Fountain Plaza, Buffalo, New York, 14203, or at such other location as the Agent
may designate from time to time pursuant to §20 hereof, or the office of any
successor Agent permitted under §15 hereof.


          Affiliate.  With reference to any Person, (i) any director or
executive officer of that Person, (ii) any other Person controlling, controlled
by or under direct or indirect common control of that

 
2

--------------------------------------------------------------------------------

 

Person, (iii) any other Person directly or indirectly holding 10% or more of any
class of the capital stock or other equity interests (including options,
warrants, convertible securities and similar rights) of that Person and (iv) any
other Person 10% or more of any class of whose capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) is held directly or indirectly by that Person.


          Agents.  Collectively, the Administrative Agent, each Documentation
Agent and the Syndication Agent.


          Anti-Money Laundering Laws.  See §7.25.


          Applicable Margin.  With respect to each Loan, the respective
percentages per annum determined based on the level (each a “Level”) into which
SALP’s Credit Rating then falls, in accordance with the following table.  As of
the Restatement Date, the Applicable Margin is determined based on Level
4.  SALP shall notify the Administrative Agent in writing promptly after
becoming aware of any change in any of its Credit Ratings.  The Applicable
Margin shall be determined based on the lower of the highest two Credit Ratings;
provided, that if the highest two Credit Ratings are from S&P and Moody’s, then
the Applicable Margin shall be determined based on the highest of such two
Credit Ratings.  During any period for which SALP has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating so long as such Credit Rating is from either S&P or
Moody’s.  During any period that SALP has (a) not received a Credit Rating from
any Rating Agency or (b) received a Credit Rating from only one Rating Agency
that is neither S&P nor Moody’s, the Applicable Margin shall be determined based
on Level 5.  Any change in SALP’s Credit Rating which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following such change.


 
 
 
Level
 
 
 
Credit Rating
Applicable
Margin for
Revolving Credit
Loans which are
LIBOR Rate
Loans
Applicable
Margin for
Revolving Credit
Loans which are
Base Rate Loans
Applicable Margin
for Term Loans
which are LIBOR
Rate Loans
Applicable Margin
for Term Loans
which are Base Rate
Loans
           
5
No rating or less than BBB-/Baa3 or equivalent
 
1.600%
0.60%
1.80%
0.80%
4
BBB-/Baa3 or equivalent
1.300%
0.30%
1.40%
0.40%
3
BBB/Baa2 or equivalent
1.100%
0.10%
1.15%
0.15%
2
BBB+/Baa1 or equivalent
0.975%
0.00%
1.00%
0.00%
1
A-/A3 or equivalent or higher
0.875%
0.00%
0.90%
0.00%



          Approved Fund.  Any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 
3

--------------------------------------------------------------------------------

 

          Assignment and Assumption.  An Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by §19.2), and accepted by the Administrative Agent,
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.


          Availability Period.  The period from and including the Restatement
Date to but excluding the earlier of the Revolving Credit Loan Maturity Date and
the date of termination of the Revolving Credit Commitments.


          Base Rate.  The highest of (a) the variable annual rate of interest
designated from time to time by M&T Bank at its head office in Buffalo, New York
or any successor Agent at its principal office, as its “prime rate” (which is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer) (b) one half of one percent (.50%) above the overnight
federal funds effective rate as published by the Board of Governors of the
Federal Reserve System, as in effect from time to time or (c) LIBOR Rate for a
30 day Interest Period, determined on a daily basis, plus one percent
(1.00%).  Any change in the Base Rate during an Interest Period shall result in
a corresponding change on the same day in the rate of interest accruing from and
after such day on the unpaid balance of principal of the Base Rate Loans, if
any, applicable to such Interest Period, effective on the day of such change in
the Base Rate.


          Base Rate Loans.  Those Loans bearing interest calculated by reference
to the Base Rate.


          Blocked Person.  See §7.25.


          Borrower Representative.  Sovran, acting on behalf of all of the
Borrowers.  The Agents and the Lenders shall be entitled to rely, and all of the
Borrowers hereby agree that the Agents and the Lenders may so rely, on any
notice given or received or action taken or not taken by Sovran as being
authorized by each of the Borrowers.


          Borrowers.  As defined in the preamble hereto.


          Budgeted Project Costs.  With respect to Construction-In-Process, the
total budgeted project cost of such Construction-In-Process shown on schedules
submitted by the Borrower Representative to the Administrative Agent from time
to time; provided that for Construction-In-Process owned by any unconsolidated
Partially-Owned Entity, the Budgeted Project Cost of such
Construction-In-Process shall be the applicable Borrower’s pro-rata share of the
total budgeted project cost of such Construction-In-Process (based on the
greater of (x) such Borrower’s percentage equity interest in such unconsolidated
Partially-Owned Entity or (y) the Borrower’s obligation to provide, or liability
for providing, funds to such unconsolidated Partially-Owned Entity).


          Building.  Individually and collectively, the buildings, structures
and improvements now or hereafter located on the Real Estate and intended for
income production.

 
4

--------------------------------------------------------------------------------

 

          Business Day.  Any day on which banking institutions in New York, New
York are open for the transaction of banking business and, in the case of LIBOR
Rate Loans, also a day which is a LIBOR Business Day.


          Capitalization Rate.  A rate equal to seven and three-quarters of one
percent (7.75%); provided however, that the Capitalization Rate shall be
reviewed from time to time by the Administrative Agent and shall be subject to
adjustment by the Required Lenders, in their sole discretion, based upon market
conditions for comparable property types; provided further that the
Capitalization Rate may only be adjusted once during the term of this Credit
Agreement, and may only be adjusted at such time by up to 0.50%.


          Capitalized Leases.  Leases under which any Borrower or any of its
Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.


          Capitalized Unencumbered Property Value.  As of any date of
determination with respect to an Unencumbered Property, an amount equal to
Adjusted Unencumbered Property NOI for such Unencumbered Property for the most
recent two (2) complete fiscal quarters multiplied by two (2), with the product
being divided by the Capitalization Rate.  The calculation of Capitalized
Unencumbered Property Value shall be adjusted as set forth in §10.13 hereof.


          Capital Markets Indebtedness. Any Indebtedness consisting of bonds,
debentures, notes or similar debt securities issued in (a) a public offering
registered under the Securities Act or (b) a private placement to institutional
investors (that are not Affiliates of the Borrower) that is resold in accordance
with Rule 144A or Regulation S of the Securities Act, whether or not it includes
registration rights entitling the holders of such debt securities to
registration thereof with the SEC.


          Cash and Cash Equivalents.  Collectively, unrestricted (i) cash, (ii)
marketable direct obligations issued or unconditionally guaranteed by the United
States government and backed by the full faith and credit of the United States
government; and (iii) domestic and Eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P, P-1 (or better) by Moody’s or F1
(or better) by Fitch provided that the maturities of such Cash and Cash
Equivalents shall not exceed one year.


          Cash Collateralize.  The Borrowers’ pledge and deposit with, or
deliver to, the Administrative Agent, for the benefit of itself and the Lenders,
as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent.  Cash Collateral shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 
5

--------------------------------------------------------------------------------

 



          CERCLA.  See §7.18.


          CISADA. The Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010, United States Public Law 111195, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.


          Code.  The Internal Revenue Code of 1986, as amended and in effect
from time to time.


          Commitment.  With respect to each Lender, its Revolving Credit
Commitment or Term Commitment, as applicable.  “Commitments” shall refer,
collectively, with respect to each Lender, to such Lender’s Revolving Credit
Commitment and/or Term Commitment, as applicable.


          Commitment Percentage.  With respect to each Lender, its Revolving
Credit Commitment Percentage or Term Commitment Percentage, as
applicable.  “Commitment Percentages” shall refer collectively, with respect to
each Lender, to such Lender’s Revolving Credit Commitment Percentage and/or Term
Commitment Percentage, as applicable.


          Completed Revolving Credit Loan Request.  A loan request accompanied
by all information required to be supplied under the applicable provisions of
§2.4.


          Consolidated or consolidated.  With reference to any term defined
herein, shall mean that term applied to the accounts of Sovran and its
Subsidiaries (including the Guarantors) or SALP and its Subsidiaries, as the
case may be, consolidated in accordance with GAAP.


          Consolidated Adjusted EBITDA.  For any period, an amount equal to the
consolidated net income of the Borrowers and their respective Subsidiaries for
such period, as determined in accordance with GAAP, excluding (but only to the
extent included in determining net income for such fiscal period) (a) gains (or
losses) from the sale of real property or interests therein, debt restructurings
and other extraordinary items (provided such exclusions shall not include
extraordinary items that include liquidated damages, compensatory damages or
other obligations arising out of a Borrower’s default under an agreement to
purchase or lease Real Estate), (b) minority interest attributable to a Borrower
or a Guarantor and (c) income taxes; plus (x) interest expense and (y)
depreciation and amortization, minus a recurring capital expense reserve in an
amount equal to ten cents ($0.10) per net rentable square foot multiplied by the
total net rentable square feet of all Real Estate; all after adjustments for
unconsolidated partnerships, joint ventures and other entities.  The calculation
of Consolidated Adjusted EBITDA shall be further adjusted as set forth in §10.13
hereof.


          Consolidated Assumed Amortizing Unsecured Debt Service Charges.  As of
any date of determination, an amount equal to the assumed interest and principal
payments for an imputed six month period on all Unsecured Indebtedness of the
Borrowers and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding on such
date based upon a two hundred and forty (240) month mortgage style amortization
schedule

 
6

--------------------------------------------------------------------------------

 

and an annual interest rate equal to the greater of (x) the sum of two percent
(2%) plus the imputed ten (10) year United States Treasury bill yield as of such
date based upon published quotes for Treasury bills having ten (10) years to
maturity and (y) 6.0%.


          Consolidated Capitalized Value.  As of any date of determination, an
amount equal to Revised Consolidated Adjusted EBITDA for the most recent two (2)
completed fiscal quarters multiplied by two (2), with the product being divided
by the Capitalization Rate.  The calculation of Consolidated Capitalized Value
shall be adjusted as set forth in §10.13 hereof.


          Consolidated Fixed Charges.  With respect to the Borrowers and their
respective Subsidiaries and for any period, the sum, without duplication, of (a)
Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal (excluding balloon payments of principal due
upon the stated maturity of an Indebtedness) during such period in respect of
Indebtedness that becomes due and payable or that are to become due and payable
during such period pursuant to any agreement or instrument to which the
Borrowers or any of their respective Subsidiaries is a party relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) in respect of any Synthetic
Leases or any Capitalized Leases, (iv) in respect of any reimbursement
obligations in respect of letters of credit due and payable during such period,
and (v) Indebtedness of the type referred to above of another Person guaranteed
by the Borrowers or any of their respective Subsidiaries, plus (c) Preferred
Dividends for such period.  Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.
The calculation of Consolidated Fixed Charges shall be further adjusted as set
forth in §10.13 hereof.


          Consolidated Secured Indebtedness.  As of any date of determination,
the aggregate principal amount of all Indebtedness of the Borrowers and their
respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, which is outstanding at such date and which is
secured by a Lien on properties or other assets of such Persons, without regard
to Recourse.  The calculation of Consolidated Fixed Charges shall be further
adjusted as set forth in §10.13 hereof.


          Consolidated Tangible Net Worth.  As of any date of determination,
Gross Asset Value minus Consolidated Total Liabilities.


          Consolidated Total Interest Expense.  For any period, the aggregate
amount of interest required to be paid or accrued by the Borrowers and their
respective Subsidiaries during such period on all Indebtedness of the Borrowers
and their respective Subsidiaries outstanding during all or any part of such
period, whether such interest was or is required to be reflected as an item of
expense or capitalized, including payments consisting of interest in respect of
any Capitalized Lease or any Synthetic Lease, and including commitment fees,
agency fees, facility fees, balance deficiency fees and similar fees or expenses
in connection with the borrowing of money; provided that such fees paid in
connection with the borrowing of money may be amortized over

 
7

--------------------------------------------------------------------------------

 

the period of the applicable loan.  The calculation of Consolidated Fixed
Charges shall be further adjusted as set forth in §10.13 hereof.


          Consolidated Total Liabilities.  As of any date of determination, all
liabilities of the Borrowers and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP and classified as such on the
consolidated balance sheet of the Borrowers and their respective Subsidiaries,
and all Indebtedness of the Borrowers and their respective Subsidiaries, whether
or not so classified.  The calculation of Consolidated Total Liabilities shall
be adjusted as set forth in §10.13 hereof.


          Consolidated Unsecured Indebtedness.  As of any date of determination,
the aggregate principal amount of all Unsecured Indebtedness of the Borrowers
and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding at such
date, including without limitation the aggregate principal amount of all the
Obligations under this Credit Agreement as of such date determined on a
consolidated basis in accordance with GAAP, without regard to Recourse.  The
calculation of Consolidated Fixed Charges shall be further adjusted as set forth
in §10.13 hereof.


          Controlled Entity.  See  §7.25.


          Construction-In-Process.  Any Real Estate for which any Borrower, any
Guarantor, any of the Borrowers’ Subsidiaries or any Partially-Owned Entity is
actively pursuing construction, renovation, or expansion of Buildings, all
pursuant to such Person’s ordinary course of business.


          Conversion Request.  A notice given by the Borrower Representative to
the Administrative Agent of its election to convert or continue a Loan in
accordance with §2.5 or §3.4, as applicable.


          Credit Agreement.  This Sixth Amended and Restated Revolving Credit
and Term Loan Agreement, including the Schedules and Exhibits hereto, as the
same may be from time to time amended and in effect.


          Credit Rating.  The long-term unsecured, non-credit enhanced debt
ratings assigned by a Rating Agency to SALP.


          Debtor Relief Laws. The Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


          default.  When used with reference to this Credit Agreement or any
other Loan Document, any of the events or conditions specified in §13.1, whether
or not any requirement for the giving of notice, the lapse of time or both, has
been satisfied.


          Default.  As of the relevant time of determination, an event or
occurrence which:

 
8

--------------------------------------------------------------------------------

 



                              (i)     requires notice and time to cure to become
an Event of Default and as to which notice has been given to the Borrowers by
the Administrative Agent; or


                              (ii)     has occurred and will become an Event of
Default (without notice) if such event remains uncured after any grace period
specified in §13.1 or, in the case of matters referred to in §13.1(k), in the
other applicable Loan Document(s).


          Defaulting Lender.   Any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower Representative in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower Representative, the Swingline Lender or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower Representative, the Swingline Lender and each
Lender.


          Disqualifying Building Event.  Any structural or repair and
maintenance matter (other than a Release) as to any Building or any Real Estate
that in the Administrative Agent’s reasonable

 
9

--------------------------------------------------------------------------------

 

opinion will require the expenditure of $250,000 or more to remedy or complete
such matter and the remediation or completion of which is required by prudent
real estate ownership or operation.


          Disqualifying Environmental Event.  Any Release or threatened Release
of Hazardous Substances, any violation of Environmental Laws or any other
similar environmental event with respect to a Real Estate that causes (y) the
occupancy or rent of such Real Estate to be adversely affected, as compared to
what otherwise would have been the occupancy or rent of such Real Estate in the
absence of such environmental event or (z) such Real Estate to no longer be
financeable on a secured, long-term debt basis under the then generally accepted
underwriting standards of national institutional lenders.


          Disqualifying Legal Event.  Any violation or non-compliance with any
applicable law, statute, rule or regulation (other than an Environmental Law)
with respect to any Real Estate, which requires cure or compliance for prudent
real estate ownership or operation.


          Distribution.  With respect to:


                    (i)     SALP, any distribution of cash or other cash
equivalent, directly or indirectly, to the partners or other equity interest
holders of SALP; or any other distribution on or in respect of any partnership
interests of SALP; and


                    (ii)     Sovran, the declaration or payment of any dividend
or any other distribution on or in respect of any shares of any class of capital
stock of Sovran, other than dividends payable solely in shares of common stock
by Sovran.


          Documentation Agent.  Each of U.S. Bank National Association, HSBC
Bank USA, National Association, PNC Bank, National Association, and SunTrust
Bank, acting as co-documentation agents for the Lenders, or any successor agent,
as permitted by §15.


          Dollars or $.  Dollars in lawful currency of the United States of
America.


          Drawdown Date.  The date on which any Loan is made or is to be made,
and the date on which any Loan is converted or continued in accordance with §2.5
or §3.4.


          Eligible Assignee.  Means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) unless a Default or Event of
Default shall exist, the Borrowers (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries.


          Employee Benefit Plan.  Any employee benefit plan within the meaning
of §3(3) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.


          Environmental Laws.  See §7.18(a).

 
10

--------------------------------------------------------------------------------

 



          ERISA.  The Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.


          ERISA Affiliate.  Any Person which is treated as a single employer
with any Borrower under §414 of the Code.


          ERISA Reportable Event.  A reportable event with respect to a
Guaranteed Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.


          Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate
Loan, the weighted average of the rates (expressed as a decimal) at which all of
the Lenders subject thereto would be required to maintain reserves under
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor or similar regulations relating to such reserve requirements) against
“Eurocurrency Liabilities” (as that term is used in Regulation D), if such
liabilities were outstanding.  The Eurocurrency Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurocurrency
Reserve Rate.


          Event of Default.  See §13.1.


          Excluded Subsidiaries.  (a) A Subsidiary that  (i) has Indebtedness
outstanding secured by a Lien on its Real Estate, which Indebtedness was
incurred (or assumed) in connection with such Subsidiary’s acquisition or
improvement of such Real Estate (referred to hereinafter as “Mortgage Debt”) and
(ii) is prohibited pursuant to the loan or other financing documents evidencing
such Mortgage Debt from guaranteeing Indebtedness of other Persons (other than
the Indebtedness of another Subsidiary that is an Excluded Subsidiary by virtue
of this clause (a)); provided that the principal amount of such Mortgage Debt
may not be increased and the original scheduled maturity date thereof may not be
extended (including, in each case, in connection with an amendment or
modification or refinancing of such Mortgage Debt), and if there is any such
increase in principal amount or extension of maturity, then such Subsidiary
shall no longer be considered an Excluded Subsidiary, (b) the only property or
assets owned by such entity is the HQ Land, Iskalo Land Holdings LLC and (c) a
Subsidiary that is a controlled foreign corporation (as that term is defined in
the Code) if providing a Guaranty by such Subsidiary with respect to the
Obligations would result in adverse tax consequences to the Borrowers and their
Subsidiaries. Notwithstanding the foregoing, any Subsidiary that either (i)
provides a Guaranty or otherwise becomes obligated in respect of any
Indebtedness (including, without limitation, Indebtedness under the Note
Purchase Agreements) of any Borrower or any Subsidiary of the Borrowers or (ii)
at any time owns an Unencumbered Property, shall not, or, if previously an
Excluded Subsidiary, shall immediately cease to, be an “Excluded Subsidiary”
hereunder.


          Existing Credit Agreement.  As defined in the preamble.


          Existing Letters of Credit.  The letters of credit described on
Schedule 1.1(B).


          Extended Letter of Credit.  See §5.3.

 
11

--------------------------------------------------------------------------------

 



          Facility Fee.  The facility fee payable by the Borrowers jointly and
severally to the Administrative Agent for the account of the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages, which facility fee shall be equal to the aggregate Revolving Credit
Commitments multiplied by the respective percentages per annum corresponding to
the Level at which the “Applicable Margin” is determined in accordance with the
definition thereof:


Level
Facility Fee
(% per annum)
 
5
0.25
4
0.20
3
0.15
2
0.15
1
0.10



 
The Facility Fee shall be payable quarterly, in arrears, on the first Business
Day of each January, April, July and October, calculated for the immediately
preceding calendar quarter (or portion thereof) commencing on the first such day
after the Restatement Date.


          FASB ASC.  The Accounting Standards Codification of the Financial
Accounting Standards Board.


          FATCA.  Sections 1471-1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


          Fee Letter.  See §4.1.


          Fitch.  Fitch, Inc., or any successor thereto.


          Foreign Lender.  Any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are a resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction


          Fronting Exposure.  At any time there is a Defaulting Lender who is a
Revolving Credit Lender, (a) with respect to the Administrative Agent, such
Defaulting Lender’s Revolving Credit Commitment Percentage of the outstanding
L/C Obligations with respect to Letters of Credit issued by the Administrative
Agent other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding Swingline Loans other than

 
12

--------------------------------------------------------------------------------

 

Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders.


          Fund.  Any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


          Funds from Operations.  With respect to any fiscal period of the
Borrowers, an amount, without double-counting, equal to the consolidated net
income of the Borrowers and their respective Subsidiaries, as determined in
accordance with GAAP, before deduction of real estate related depreciation and
amortization, and excluding gains (or losses) from the sale of real property or
interests therein (provided such deduction shall not include extraordinary items
that include liquidated damages, compensatory damages or other obligations
arising out of a Borrower’s default under an agreement to purchase or lease Real
Estate), debt restructurings or other extraordinary items, and after adjustments
for unconsolidated partnerships, joint ventures or other entities (such
adjustments to be calculated to reflect Funds from Operations on the same basis,
to the extent that such Funds from Operations attributable to unconsolidated
partnerships, joint ventures and other entities are not subject to the claims of
any other Person).


          GAAP.  Generally accepted accounting principles, consistently applied.


          Gross Asset Value.  The sum of: (a) unrestricted Cash and Cash
Equivalents, up to a maximum of $20,000,000; (b) for Real Estate owned in fee
simple or subject to a Ground Lease for one fiscal quarter or more, Consolidated
Capitalized Value of all such Real Estate; (c) for Real Estate owned in fee
simple or leased under a Ground Lease by the Borrower and its Subsidiaries for
less than one fiscal quarter, 100% of the acquisition cost of such Real Estate;
(d) for Real Estate owned in fee simple or leased under a Ground Lease by an
unconsolidated Partially Owned Entity for less than one fiscal quarter, the
Borrower’s pro rata share of the acquisition cost of such Real Estate; (e) 100%
of the book value of any Construction- in-Process of the Borrower and its
Subsidiaries; (f) the Borrower’s pro rata share of the book value of any
Construction-in-Process of any unconsolidated Partially-Owned Entity; (g) 100%
of the book value of all other non-Real Estate  assets of the Borrower and its
Subsidiaries, (h) the Borrower’s pro rata share of the book value all other
non-Real Estate assets of unconsolidated Partially Owned Entities, exclusive, in
the case of clauses (g) and (h) of any goodwill and other  intangible assets,
related-party receivables, Other Assets (as appearing in SALP’s financial
statements), and prepaid expenses. Notwithstanding the foregoing, Real Estate
subject to a Ground Lease shall not exceed 10% of Gross Asset Value.


          Ground Lease.  A ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Restatement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such

 
13

--------------------------------------------------------------------------------

 

other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.


          Guaranteed Pension Plan.  Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
Guarantor, as the case may be, or any ERISA Affiliate of any of them the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.


          Guaranties.  Collectively, the Subsidiary Guaranty and any other
guaranty of the Obligations made by an Affiliate of a Borrower in favor of the
Administrative Agent and the Lenders.


          Guarantors.  Collectively, Holdings and any other Affiliate of a
Borrower executing a Guaranty, provided, however, when the context so requires,
Guarantor shall refer to Holdings or such Affiliate, as appropriate.  Any
Guarantor that is the owner of an Unencumbered Property shall be a wholly-owned
Subsidiary.


          Guaranty.  With respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:


                    (a)     to purchase such Indebtedness or obligation or any
property constituting security therefore primarily for the purpose of assuring
the owner of such Indebtedness or obligation of the ability of any other Person
to make payment of the Indebtedness or obligation;


                    (b)     to advance or supply funds (i) for the purchase or
payment of such Indebtedness or obligation, or (ii) to maintain any working
capital or other balance sheet condition or any income statement condition of
any other Person or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness or obligation;


                    (c)     to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or


                    (d)     otherwise to assure the owner of such Indebtedness
or obligation against loss in respect thereof.


In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor, provided
that the amount of such Indebtedness outstanding for purposes of this Credit
Agreement shall not be deemed to exceed the maximum amount of Indebtedness that
is the subject of such Guaranty.
 
          Hazardous Substances.  See §7.18(b).

 
14

--------------------------------------------------------------------------------

 

          Hedge Agreement.  An interest rate swap, cap or collar agreement or
any arrangement similar to any of the foregoing between any Borrower and any
Lender relating to indebtedness under this Credit Agreement, each as providing
for the transfer or mitigation of interest rate risk either generally or under
specific contingencies.


          Holdings.  As defined in the preamble hereto.


          HQ Land.  Ten acres of vacant Real Estate near the Sovran headquarter
offices in Buffalo, New York.


          Indebtedness.  With respect to any Person, all obligations, contingent
and otherwise, that in accordance with GAAP should be classified upon such
Person’s balance sheet as liabilities, including, without limitation:  (a) all
obligations for borrowed money and similar monetary obligations, whether direct
or indirect; (b) all liabilities secured by any mortgage, pledge, negative
pledge, security interest, lien, charge, or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all obligations (i) under any Capitalized
Lease or (ii) under any Synthetic Lease or (iii) in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder); (d) all obligations
to purchase, redeem, retire, or otherwise acquire for value any shares of
capital stock of any class issued by such Person or any rights to acquire such
shares; (e) net obligations under any Hedge Agreement, forward contract, futures
contract, swap, option or other financing arrangement, the value of which is
dependent upon interest rates, currency exchange rates, commodities, any such
Person’s present or future beneficial interest, shares or security trading
value, or other indices (for purposes of this definition, collectively each a
“Derivatives Contract”) in each case  in an amount equal to the Derivatives
Termination Value as defined immediately below; (f) the amount of payments
received by such person in any forward equity transaction by which such payments
are received by such Person in consideration for the sale of stock or
partnership units in such Person when the delivery and/or the determination of
the amount of the stock or units so sold occurs later than one (1) month after
such Person receives such payment, but only to the extent that the obligation to
deliver such stock or units is not payable solely in the stock or units of such
Person; (g) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the reimbursement
obligations in respect of any letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person; (h) all obligations evidenced
by bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(i) all obligations issued or assumed as the deferred purchase price of property
or services (including securities repurchase agreements but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business which are not overdue or which are being contested in good faith); (j)
all sales of (i) accounts or general intangibles for money due or to become due,
(ii) chattel

 
15

--------------------------------------------------------------------------------

 

paper, instruments or documents creating or evidencing a right to payment of
money or (iii) other receivables (collectively “receivables”), whether pursuant
to a purchase facility or otherwise, other than in connection with the
disposition of the business operations relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith; and (k)
all obligations in respect of Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law.  The calculation of Indebtedness of any Person
shall be adjusted as set forth in §10.13; provided that, or purposes of clause
(e) hereof, “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contract, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, (b) other
than with respect to a Derivatives Contract entered into as a hedge against
existing Indebtedness, for any date prior to the date such Derivatives Contracts
have been terminated or closed out, the then-current mark-to-market value for
such Derivatives Contracts, determined based upon one or more mid-market
quotations or estimates provided by any recognized dealer in Derivatives
Contracts (which may include the Administrative Agent, any Lender or any
Affiliate of any thereof) regardless of Section 10.13(d) and (c) with respect to
a Derivatives Contract entered into as a hedge against existing Indebtedness, in
accordance with GAAP as modified by Section 10.13(d).


          Indebtedness Lien.  See §9.4(b).


          Indemnified Lender’s(s’) Group.  See §17.


          Intercreditor Agreement.  The Second Amended and Restated
Intercreditor agreement dated as of August 5, 2011 among the Administrative
Agent on behalf of the Lenders and the Noteholders (as defined therein), as
amended, restated, supplemented or otherwise modified from time to time.


          Interest Payment Date.  (i) As to any Base Rate Loan, the last day of
each calendar month, including the month in which the Drawdown Date occurs; and
(ii) as to any LIBOR Rate Loan in respect of which the Interest Period is (A) 3
months or less, the last day of such Interest Period and (B) more than 3 months,
the date that is 3 months from the first day of such Interest Period, each date
that is 3 months thereafter, and, in addition, the last day of such Interest
Period.


          Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the following periods (as selected by the Borrowers in a Completed Revolving
Credit Loan Request or as otherwise in accordance with the terms of this Credit
Agreement):  (i) for any Base Rate Loan, the last day of the calendar month, and
(ii) for any LIBOR Rate Loan, 1, 2, 3, or 6 months (provided that the Interest
Period for LIBOR Rate Loans may be shorter than 1 month (x) for the period from
the Restatement Date to January 1, 2015, or (y) in order to consolidate 2 or
more LIBOR Rate

 
16

--------------------------------------------------------------------------------

 

Loans); and (b) thereafter, each period commencing at the end of the last day of
the immediately preceding Interest Period applicable to such Loan and ending on
the last day of the applicable period set forth in (a) above as selected by the
Borrowers in a Conversion Request or as otherwise expressly permitted in
accordance with this Credit Agreement; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:


          (A)     if any Interest Period with respect to a Base Rate Loan would
end on a day that is not a Business Day, that Interest Period shall end on the
next succeeding Business Day;


          (B)     if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;


          (C)     if the Borrowers shall fail to give notice of conversion or
continuation as provided in §2.5 or §3.4, the Borrowers shall be deemed to have
requested a conversion of the affected LIBOR Rate Loan into a Base Rate Loan on
the last day of the then current Interest Period with respect thereto;


          (D)     any Interest Period relating to any LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to subparagraph (E) below, end on the last
Business Day of a calendar month; and


          (E)     any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall end on such Maturity Date.


          Investments.  All expenditures made and all liabilities incurred
(contingently or otherwise, but without double-counting):  (i) for the
acquisition of stock, partnership or other equity interests or Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; and (ii) for the acquisition of any other obligations of any Person.  In
determining the aggregate amount of Investments outstanding at any particular
time:  (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.


          Joint Lead Arrangers.  As defined in the preamble hereto.


          Joint Venture Ownership Interest Value.  As of any date of
determination, an amount equal to the pro rata share of Revised Consolidated
Adjusted EBITDA attributable to the Borrowers

 
17

--------------------------------------------------------------------------------

 

from Partially-Owned Entities for the most recent two (2) completed fiscal
quarters multiplied by two (2), with the product being divided by the
Capitalization Rate.


          L/C Obligations.  As at any date of determination, the Maximum Drawing
Amount plus the aggregate of all Unpaid Reimbursement Obligations.  For all
purposes of this Credit Agreement, (a) if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn,
and (b) a Revolving Credit Lender (other than the Revolving Credit Lender then
acting as the Administrative Agent) shall be deemed to hold an L/C Obligation in
an amount equal to its participation interest under §5.5 in the related Letter
of Credit, and the Revolving Credit Lender then acting as Administrative Agent
shall be deemed to hold an L/C Obligation in an amount equal to its interest in
such Letter of Credit after giving effect to the acquisition by the Revolving
Credit Lenders of their participation interests under §5.5.


          Leases.  Leases, licenses and agreements, whether written or oral,
relating to the use or occupation of space in or on the Buildings or on the Real
Estate by persons other than the Borrower, its Subsidiaries or any
Partially-Owned Entity.


          Lenders.  Collectively, M&T Bank, Wells Fargo Bank, the other lending
institutions listed on Schedule 1.1(A) hereto and, as the context requires, the
Swingline Lender and any other lenders (including Term Loan Lenders and
Revolving Credit Lenders) which may provide additional commitments and become
parties to this Credit Agreement, and any other Person who becomes an assignee
of any rights of a Lender pursuant to §19 or a Person who acquires all or
substantially all of the stock or assets of a Lender.


          Letter of Credit.  See §5.1.


          Letter of Credit Application.  See §5.1.


          Letter of Credit Collateral Account.  See §13.5.


          Letter of Credit Fee.  See §5.10.


          Letter of Credit Participation.  See §5.4.


          Leverage Ratio.  As at the end of any fiscal quarter and at all other
times, the ratio, of Consolidated Total Liabilities to Gross Asset Value,
expressed in percentage terms by using Gross Asset Value as the denominator and
Consolidated Total Liabilities as the numerator.


          LIBOR Breakage Costs.  With respect to any LIBOR Rate Loan to be
prepaid or not drawn after elected or converted prior to the last day of the
applicable Interest Period, a prepayment “breakage” fee in an amount determined
by the Administrative Agent in the following manner:



 
(i)
First, the Administrative Agent shall determine the amount by which (a) the
total amount of interest which would have otherwise accrued hereunder on each
installment of principal prepaid or not so drawn, during the period beginning on
the date of such prepayment or failure to draw and ending on the last day of the
applicable LIBOR Rate Loan Interest Period the “Reemployment Period”), exceeds
(b) the total amount of interest which would accrue, during the Reemployment
Period, on any readily marketable bond or other obligation of the United States
of America designated by the Administrative Agent in its sole discretion at or
about the time of such payment, such bond or other obligation of the United
States of America to be in an amount equal (as nearly as may be) to the amount
of principal so paid or not drawn after elected and to have maturity at the end
of the Reemployment Period, and the interest to accrue thereon to take account
of amortization of any discount from par or accretion of premium above par at
which the same is selling at the time of designation.  Each such amount is
hereinafter referred to as an “Installment Amount”.
 
 
(ii)
Second, each Installment Amount shall be treated as payable on the last day of
the LIBOR Rate Loan Interest Period which would have been applicable had such
principal installment not been prepaid or not borrowed.
 
 
(iii)
Third, the amount to be paid on each such breakage date shall be the present
value of the Installment Amount determined by discounting the amount thereof
from the date on which such Installment Amount is to be treated as payable, at
the same yield to maturity as that payable upon the bond or other obligation of
the United States of America designated as aforesaid by the Administrative
Agent.
 
   
If by reason of an Event of Default the Administrative Agent elects to declare a
LIBOR Rate Loan to be immediately due and payable, then any breakage fee with
respect to such LIBOR Rate Loan shall become due and payable in the same manner
as though the Borrowers had exercised such right of prepayment.



          LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.


          LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate
Loan, the rate of interest equal to (i) the rate determined by the
Administrative Agent at which Dollar deposits for such Interest Period are
offered based on information presented on Reuters Screen LIBOR01 Page (or any
successor thereto or substitute therefore providing rate quotations comparable
to those currently provided on such services or if such page or services ceases
to display such information from such other services or method, as the
Administrative Agent may select) with a term equivalent to such Interest Period,
as of 11:00 a.m. London time on the second LIBOR

 
18

--------------------------------------------------------------------------------

 

Business Day prior to the first day of such Interest Period; provided that if
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement, divided by (ii) a number equal to 1.00
minus the Eurocurrency Reserve Rate.  In the event that the Administrative Agent
is unable to obtain any such quotation as provided above, it will be considered
that the LIBOR Rate pursuant to a LIBOR Rate Loan cannot be determined.


          LIBOR Rate Loan(s).  Those Loans bearing interest calculated by
reference to the LIBOR Rate.


          Lien.  See §9.2.


          Loan Documents.  Collectively, this Credit Agreement, the Notes, the
Letter of Credit Applications, the Letters of Credit, the Guaranties, the
Intercreditor Agreement, the Fee Letter and any and all other agreements,
instruments or documents now or hereafter evidencing or otherwise relating to
the Loans and executed or delivered by or on behalf of any Borrower or its
Subsidiaries or any Guarantor or its Subsidiaries in connection with the Loans,
or referred to herein or therein and delivered to the Administrative Agent or
the Lenders by or on behalf of any Borrower, any Guarantor or any of their
respective Subsidiaries, and all schedules, exhibits and annexes hereto or
thereto, as the same may from time to time be amended and in effect, and any
other document identified thereon as a “Loan Document” under this Credit
Agreement.


          Loans.  The Revolving Credit Loans, the Term Loans, and as the context
requires, the Swingline Loans.


          M&T Bank.  As defined in the preamble hereto.


          Material Adverse Effect.  A materially adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Borrowers and their Subsidiaries taken as a whole, (b) the ability of the
Borrowers to perform their respective obligations under this Credit Agreement
and any of the Loan Documents, (c) the ability of any Guarantor to perform its
obligations under the Guaranty to which it is a party, or (d) the validity or
enforceability of this Credit Agreement, the Guaranties or any of the other Loan
Documents.


          Maturity Date.  The Revolving Credit Loan Maturity Date or the Term
Maturity Date, as applicable.


          Maximum Drawing Amount.  The maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letters of Credit, as such
aggregate amount may be reduced from time to time pursuant to the terms of the
Letters of Credit.


          Minimum Collateral Amount.  See §5.11.


          Moody’s.  Moody’s Investors Service, Inc., and its successors.

 
19

--------------------------------------------------------------------------------

 

          Multiemployer Plan.  Any multiemployer plan within the meaning
of  Section 3(37) of ERISA maintained or contributed to by any Borrower or any
Guarantor as the case may be or any ERISA Affiliate.


          Net Cash Proceeds.  The net cash proceeds received by any Person in
respect of any asset sale, equity issuance or debt issuance less (i) all
reasonable out-of-pocket fees, commissions and other expenses incurred in
connection with such sale or issuance, including the amount (estimated in good
faith by such Person) of income, franchise, sales and other applicable taxes
required to be paid by such Person in connection with such sale or issuance,
(ii) repayment of Indebtedness that is required to be repaid in connection with
such asset sale to the extent permitted under this Credit Agreement; (iii)
required amounts to be provided by the Borrowers or any Subsidiary, as the case
may be, as a reserve, in accordance with generally accepted accounting
principles, against any liabilities associated with such asset sale including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with any such asset sale and consented to
by the Lenders or otherwise permitted hereunder.


          Non-Defaulting Lender.  At any time, each Lender that is not a
Defaulting Lender at such time.


          Note Purchase Agreement.  Collectively or individually, as the context
may require, (i) that certain Note Purchase Agreement dated as of April 26,
2006, (ii) that certain Note Purchase Agreement dated as of August 5, 2011, and
(iii) that certain Note Purchase Agreement dated as of April 8, 2014, in each
case, by and among the Borrowers and the note purchasers thereunder or any
successors thereto, as such agreements may be amended, renewed, restated,
modified replaced, refunded, or refinanced from time to time and any successor
note purchase agreements.


          Notes.  Collectively or individually, as applicable, the Revolving
Credit Notes, the Term Notes and the Swingline Note.


          Notice of Swingline Borrowing.  A notice substantially in the form of
Exhibit G to be delivered to the Swingline Lender pursuant to §2.12(b),
evidencing the Borrower Representative’s request for a Swingline Loan.


          Obligations.  All indebtedness, obligations and liabilities of the
Borrowers and their Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, under this Credit Agreement or any of the
other Loan Documents or in respect of any of the Loans made or the Reimbursement
Obligations incurred, or any of the Notes, Letter of Credit Applications,
Letters of Credit, or other instruments at any time evidencing any thereof,
whether existing on the date of this Credit Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.


          OFAC.  See §7.25.


          OFAC Listed Person.  See §7.25.

 
20

--------------------------------------------------------------------------------

 



          OFAC Sanctions Program. Any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.


          Operating Subsidiaries.  Any Subsidiaries of a Borrower that, at any
time of reference, provide management, construction, design or other services
(excluding any such Subsidiary which may provide any such services which are
only incidental to that Subsidiary’s ownership of one or more Real Estate).


          Partially-Owned Entity(ies).  Any of the partnerships, joint ventures
and other entities owning real estate assets in which SALP and/or Sovran
collectively, directly or indirectly through its full or partial ownership of
another entity, does not own a majority of the equity interests, whether or not
such entity is required in accordance with GAAP to be consolidated with Sovran
for financial reporting purposes.


          PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of
ERISA and any successor entity or entities having similar responsibilities.


          Permits.  All governmental permits, licenses, and approvals necessary
or useful for the lawful operation and maintenance of the Real Estate.


          Permitted Liens.  Liens, security interests and other encumbrances
permitted by §9.2.


          Person.  Any individual, corporation, partnership, trust,
unincorporated association, business, or other legal entity, and any government
(or any governmental agency or political subdivision thereof).


          Preferred Dividends.  Any dividend, distribution, redemption, or
payment upon liquidation paid to one class of stockholders of the capital stock
of any Person in priority to that to be paid to any other class of stockholders
of the capital stock of such Person, including any such dividends paid on
preferred operating partnership units.


          Priority Debt. Without duplication, the sum of (a) all Consolidated
Secured Indebtedness and (b) all Indebtedness of Subsidiaries of Sovran (except
Indebtedness of SALP and any Subsidiary Guarantor).


          RCRA.  See §7.18.


          Rating Agency.  Moody’s, S&P, Fitch or another nationally-recognized
rating agency reasonably satisfactory to the Administrative Agent.


          Real Estate.  The fixed and tangible properties consisting of land,
buildings and/or other improvements owned in fee simple or leased under a ground
lease by any Borrower, by any Guarantor or by any other entity in which a
Borrower is the holder of an equity interest at the relevant time of reference
thereto, including, without limitation, (i) the Unencumbered Properties

 
21

--------------------------------------------------------------------------------

 

at such time of reference, and (ii) the real estate assets owned by each of the
Partially-Owned Entities at such time of reference.


          Record.  The grid attached to any Note, or the continuation of such
grid, or any other similar record, including computer records, maintained by any
Lender with respect to any Loan.


          Recourse.  With reference to any obligation or liability, any
liability or obligation that is not Without Recourse to the obligor thereunder,
directly or indirectly.  For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g., by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person’s being a general partner of such obligor).


          Reimbursement Obligation.  The Borrowers’ joint and several obligation
to reimburse the Administrative Agent and the Lenders on account of any drawing
under any Letter of Credit as provided in §5.6.


          REIT.  A “real estate investment trust”, as such term is defined in
Section 856 of the Code.


          Release.  See §7.18(c)(iii).


          Required Lenders.  As of any date, one or more Lenders holding more
than fifty percent (50%) of the sum of (a) the outstanding principal amount of
the Term Loans plus (b) the amount of the Total Revolving Credit Commitments (or
if the Revolving Credit Commitments have been terminated, then the outstanding
principal of the Revolving Credit Loans plus the outstanding L/C Obligations
plus the outstanding principal amount of the Swingline Loans); provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) if no principal
amount of any Loan is outstanding, “Required Lenders” shall mean one or more
Lenders whose aggregate Revolving Credit Commitments constitute more than fifty
percent (50%) of the Total Revolving Credit Commitment.  For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan or L/C Obligations
to the extent such Lender has acquired a participation therein under the terms
of this Credit Agreement and has not failed to perform its obligations in
respect of such participation, and the Swingline Lender and the Revolving Credit
Lender then acting as Administrative Agent shall hold a Swingline Loan or L/C
Obligation, respectively, in an amount equal to its interest in the Swingline
Loan or the related Letters of Credit, after giving effect to the acquisition by
the Revolving Credit Lenders of their participation interests therein.


          Required Revolving Credit Lenders.  As of any date, one or more
Lenders holding more than fifty percent (50%) of the aggregate amount of the
Total Revolving Credit Commitments (or if the Revolving Credit Commitments have
been terminated, then the outstanding principal of the Revolving Credit Loans
plus the outstanding principal of the Swingline Loans plus the outstanding L/C
Obligations); provided that in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded.  For
purposes of this definition, a Revolving Credit Lender shall be deemed to hold a
Swingline Loan or L/C

 
22

--------------------------------------------------------------------------------

 

Obligations to the extent such Revolving Credit Lender has acquired a
participation therein under the terms of this Credit Agreement and has not
failed to perform its obligations in respect of such participation, and the
Revolving Credit Lender then acting as the Swingline Lender and/or
Administrative Agent shall hold a Swingline Loan or L/C Obligation,
respectively, in an amount equal to its interest in the Swingline Loan or the
related Letters of Credit, after giving effect to the acquisition by the
Revolving Credit Lenders of their participation interests therein.


          Required Term Loan Lenders.  As of any date, one or more Lenders
holding more than fifty percent (50%) of the aggregate outstanding principal
amount of the Term Loans; provided that in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded.


          Restatement Date.  The date on which all of the conditions set forth
in §11 have been satisfied or waived in accordance with the terms of this Credit
Agreement.


          Revised Consolidated Adjusted EBITDA.  For any period, Consolidated
Adjusted EBITDA for such period; plus actual general and administrative expenses
of the Borrowers and their Subsidiaries for such period to the extent included
in Consolidated Adjusted EBITDA, minus an implied, management fee in an amount
equal to five percent (5%) of consolidated total revenues from Real Estate.


          Revolving Credit Commitment.  With respect to each Revolving Credit
Lender, the amount set forth on Schedule 1.1(A) attached hereto, or as set forth
in any applicable Assignment and Assumption, as the case may be, as the amount
of such Lender’s commitment to make a portion of the Revolving Credit Loans to
the Borrowers and to participate in the issuance, extension and renewal of
Letters of Credit and to participate in Swingline Loans, as the same may be
increased or reduced from time to time pursuant to the terms hereof; or if such
commitment is terminated pursuant to the provisions hereof, zero.


          Revolving Credit Commitment Percentage.  With respect to each
Revolving Credit Lender, the percentage set forth on Schedule 1.1(A) hereto as
such Lender’s percentage of the Total Revolving Credit Commitment and any
changes thereto from time to time.


          Revolving Credit Exposure.  As to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swingline
Loans at such time.


          Revolving Credit Lender.  A Lender having a Revolving Credit
Commitment, holding any Revolving Credit Loans or Revolving Credit Exposure.


          Revolving Credit Loan Maturity Date.  December 10, 2019.


          Revolving Credit Loan(s).  Each and every revolving credit loan made
or to be made by the Lenders to the Borrowers pursuant to §2.


          Revolving Credit Note Record.  A Record with respect to the Revolving
Credit Notes.

 
23

--------------------------------------------------------------------------------

 

          Revolving Credit Notes.  Collectively, the separate promissory notes
of the Borrowers in favor of each Lender in substantially the form of Exhibit
A-1 hereto, in the aggregate principal amount of the Total Revolving Credit
Commitment, dated as of the date hereof or as of such later date as any Person
becomes a Lender under this Credit Agreement, and completed with appropriate
insertions, as each of such notes may be amended and/or restated from time to
time.


          S&P.  Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, or any successor.


          SALP.  As defined in the preamble hereto.


          SARA.  See §7.18.


          SEC.  The United States Security and Exchange Commission.


          Sell or Sale.  See §9.4(b).


          Sovran.  As defined in the preamble hereto.


          Sovran Treasury Stock.   Sovran capital stock repurchased and held by
Sovran as treasury stock.


          subsidiary.  Any entity required to be consolidated with its direct or
indirect parent in accordance with GAAP.


          Subsidiary.  Any corporation, association, partnership, trust, or
other business entity of which the designated parent shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes or controlling interests) of the outstanding voting
interests or at least a majority of the economic interests (including, in any
case, the Operating Subsidiaries and any entity required to be consolidated with
its designated parent in accordance with GAAP).  Unless the context otherwise
clearly requires, any reference to “Subsidiary” is a reference to the
Subsidiaries of the Borrowers.


          Subsidiary Guarantor.  Any Guarantor other than Holdings.


          Subsidiary Guaranty.  The form of Guaranty to be entered into by
Holdings and each Subsidiary Guarantor substantially in the form of Exhibit B
hereto.


          Swingline Commitment.  The Swingline Lender’s obligation to make
Swingline Loans pursuant to §2.12(a) in an amount up to, but not exceeding, the
amount set forth in the first sentence of §2.12(a), as such amount may be
reduced in accordance with the terms hereof.


          Swingline Lender.  M&T Bank, together with its respective successors
and assigns.


          Swingline Loan.  A loan made by the Swingline Lender to the Borrowers
pursuant to §2.12.

 
24

--------------------------------------------------------------------------------

 



          Swingline Maturity Date.  The date that is 7 Business Days prior to
the Revolving Credit Loan Maturity Date.


          Swingline Note.  The promissory note of the Borrowers in favor of the
Swingline Lender in substantially the form of Exhibit H hereto, payable to the
Swingline Lender in the principal amount of the Swingline Commitment as
originally in effect and otherwise duly completed, as amended and/or restated
from time to time.


          Syndication Agent.  Wells Fargo Bank, National Association, acting as
syndication agent for the Lenders, or any successor agent.


          Synthetic Lease.  Any lease of goods or other property, whether real
or personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.


          Term Commitment.  With respect to each Term Loan Lender, the amount
set forth on Schedule 1.1(A) attached hereto as the amount of such Lender’s
commitment to make a Term Loan to the Borrowers.


          Term Commitment Percentage.  With respect to each Term Loan Lender,
the percentage set forth on Schedule 1.1(A) hereto as such Lender’s percentage
of the Total Term Loan Commitment and any changes thereto from time to time.


          Term Loan.  Each of the term loans held by the Term Loan Lenders on
the Restatement Date pursuant to §3.1 or made by any Term Loan Lender pursuant
to §3.7.


          Term Loan Lender.  A Lender having a Term Loan Commitment or holding a
Term Loan.


          Term Maturity Date.  June 4, 2020, or such earlier date on which the
Term Loans shall become due and payable pursuant to the terms hereof.


          Term Note Record.  A Record with respect to a Term Note.


          Term Notes.  Collectively, the separate promissory notes of the
Borrowers in favor of each of the Lenders with respect to the Term Loans in
substantially the form of Exhibit A-2 hereto,  in the aggregate principal amount
of the Total Term Loan Commitment dated as of the date hereof, dated as of the
applicable Drawdown Date or, in each case, as of such later date as any Person
becomes a Lender under this Credit Agreement, and completed with appropriate
insertions, as each of such notes may be amended and/or restated from time to
time.


          Total Term Loan Commitment.  As of any date, the sum of the
then-current Term Loan Commitments of the Lenders to provide Term Loans.  The
Total Term Loan Commitment in effect on the Restatement Date is
$325,000,000.  In accordance with §3.1, upon completion of the reallocation
described in §1.3, the Total Term Loan Commitment shall terminate.

 
25

--------------------------------------------------------------------------------

 

          Total Revolving Credit Commitment.  As of any date, the sum of the
then-current Revolving Credit Commitments of the Lenders to provide Revolving
Credit Loans.  The Total Revolving Credit Commitment in effect on the
Restatement Date is $300,000,000.


          Tower Lease.  A Lease with a communication carrier or a tower
development firm pursuant to which such carrier or firm will occupy a portion of
a self-storage property for the purpose of using and/or constructing a monopole
or tower or other structure thereon to which will be attached communications
equipment and antennae, provided that any such Lease shall contain a relocation
clause permitting relocation of the demised premises on the Real Estate site
where the demised premises are located to allow re-use or re-development of such
Real Estate site, and further provided that such relocation clause shall not be
required (i) in any Tower Lease in existence as of June 25, 2008, or (ii) in any
pre-existing Tower Lease on Real Estate acquired after June 25, 2008.


          Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate
Loan.


          Unanimous Lender Approval.  The written consent of each Lender that is
a party to this Credit Agreement at the time of reference.


          Unencumbered Property.  Any Real Estate owned in fee simple or subject
to a Ground Lease located in the contiguous United States that on any date of
determination:  (a) is not subject to any Liens (including any such Lien imposed
by the organizational documents of the owner of such asset, but excluding
certain Permitted Liens as set forth in §9.2), as certified by an officer of the
Borrower Representative on the Restatement Date or such later date on which such
Real Estate becomes an Unencumbered Property, (b) is not the subject of any
matter that could reasonably be expected to have a Material Adverse Effect on
the value of such Real Estate, (c) is not the subject of a Disqualifying
Environmental Event, a Disqualifying Building Event or a Disqualifying Legal
Event, in each case as certified by an officer of the Borrower Representative on
the Restatement Date or such later date on which such Real Estate becomes an
Unencumbered Property, (d) has been improved with a Building or Buildings which
(1) have been issued a certificate of occupancy (where available) or is
otherwise lawfully occupied for its intended use and (2) are fully operational,
(e) is wholly owned by a Borrower or a Guarantor that is a wholly-owned
Subsidiary and (f) has not been designated by the Borrowers in writing to the
Administrative Agent as Real Estate that is not an Unencumbered Property because
of a Disqualifying Environmental Event, a Disqualifying Building Event or a
Disqualifying Legal Event or the Borrower’s intention to subject such
Unencumbered Property to an Indebtedness Lien or to Sell such Unencumbered
Property, which designation shall not be permitted during the continuance of a
Default (other than if such designation during a Default is made in conjunction
with such Real Estate’s being the subject of a Sale or Indebtedness Lien under
§9.4(b)(ii) and in compliance therewith) or an Event of Default and shall be
accompanied by a compliance certificate in the form of Exhibit D-6 attached
hereto.


          Uniform Customs.  See §5.3.


          Unimproved Land.  Any Real Estate consisting of raw land which is not
improved by Buildings.

 
26

--------------------------------------------------------------------------------

 



          Unpaid Reimbursement Obligations.  Any Reimbursement Obligation for
which the Borrowers have not reimbursed the Administrative Agent and the Lenders
on the date specified in, and in accordance with, §5.6.


          Unsecured Indebtedness.  All Indebtedness of any Person that is not
secured by a Lien on any asset of such Person.


          Wells Fargo Bank.  As defined in the preamble hereto.


          wholly-owned Subsidiary.  Any Subsidiary of which Sovran and/or SALP
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes or controlling interests)
of the outstanding voting interests and one hundred percent (100%) of the
economic interests, of which at least ninety-nine percent (99%) of the economic
interests shall be owned by SALP.


          Without Recourse or without recourse.  With reference to any
obligation or liability, any obligation or liability for which the obligor
thereunder is not liable or obligated other than as to its interest in a
designated Real Estate or other specifically identified asset only (which asset
is not interests in another Person), subject to such limited exceptions to the
non-recourse nature of such obligation or liability, such as fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability.


          §1.2.     Rules of Interpretation.



 
(i)
A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Credit Agreement.
 
 
(ii)
singular includes the plural and the plural includes the singular.
 
 
(iii)
A reference to any law includes any amendment or modification to such law.
 
 
(iv)
A reference to any Person includes its permitted successors and permitted
assigns.
 
 
(v)
Accounting terms not otherwise defined herein have the meanings assigned to them
by GAAP applied on a consistent basis by the accounting entity to which they
refer.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Credit Agreement shall be made in accordance with GAAP,
and (ii) all financial statements shall be prepared in accordance with GAAP.
 
 
(vi)
The words “include”, “includes” and “including” are not limiting.
 
 
(vii)
All terms not specifically defined herein or by GAAP, which terms are defined in
the Uniform Commercial Code as in effect in New York, have the meanings assigned
to them therein.
 
 
(viii)
Reference to a particular “§” refers to that section of this Credit Agreement
unless otherwise indicated.
 
 
(ix)
The words “herein”, “hereof”, “hereunder” and words of like import shall refer
to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.
 
 
(x)
Any provision granting any right to any Borrower or any Subsidiary of a Borrower
during the continuance of (a) an Event of Default shall not modify, limit, waive
or estopp the rights of the Lenders during the continuance of such Event of
Default, including the rights of the Lenders to accelerate the Loans under §13.1
and the rights of the Lenders under §§13.2 or 13.3, or (b) a Default, shall not
extend the time for curing same or modify any otherwise applicable notice
regarding same.
 



          §1.3.     Reallocations on Restatement Date.  Prior to the Restatement
Date, certain loans described in the preamble that were previously made to the
Borrowers under the Existing Credit Agreement remain outstanding as of the date
of this Credit Agreement.  The Administrative Agent, the Borrowers and each
Lender agree that upon the effectiveness of this Credit Agreement, the amount of
each of the Commitments of such Lender is as set forth on Schedule 1.1(A)
attached hereto.  Subject to the terms and conditions set forth in this Credit
Agreement, the Borrowers and each of the Lenders agree that on the Restatement
Date, but subject to the satisfaction or waiver of the conditions precedent set
forth in §11 and the reallocation and other transactions described in this §1.3:
(i) all outstanding “Revolving Credit Loans” (as such term is defined in the
Existing Credit Agreement) shall be deemed to be Revolving Credit Loans
outstanding hereunder, and all outstanding “Delayed Draw Term Loans” (as such
term is defined in the Existing Credit Agreement) and “Initial Term Loans” (as
such term is defined in the Existing Credit Agreement) shall be deemed to be
Term Loans outstanding hereunder, (ii) the “Revolving Credit Commitments” (as
defined in the Existing Credit Agreement) and “Revolving Credit Loans” (as
defined in the Existing Credit Agreement) of each of the existing “Lenders” (as
defined in the Existing Credit Agreement) and the outstanding amount of all
“Revolving Credit Loans” (as defined in the Existing Credit Agreement) shall be
reallocated among the Revolving Credit Lenders in accordance with their
respective Commitment Percentages (determined in accordance with the aggregate
amount of their respective Revolving Credit Commitments as set forth opposite
such Revolving Credit Lender’s name on Schedule 1.1(A) attached hereto), and in
order to effect such reallocations, all requisite assignments shall be deemed to
be made in amounts from each existing “Lender” (as defined in the Existing
Credit Agreement) to each Revolving Credit Lender, with the same force and
effect as if such

 
27

--------------------------------------------------------------------------------

 

assignments were evidenced by the applicable Assignments and Assumptions (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
but without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which such requirements are hereby waived), (iii) the
“Delayed Draw Term Loans” (as defined in the Existing Credit Agreement) and the
“Initial Term Loans” (as defined in the Existing Credit Agreement) of each of
the existing “Lenders” (as defined in the Existing Credit Agreement) shall be
reallocated among the Term Loan Lenders in accordance with their respective
Commitment Percentages (determined in accordance with the aggregate amount of
their respective Term Loan Commitments as set forth opposite such Term Loan
Lender’s name on Schedule 1.1(A) attached hereto), and in order to effect such
reallocations, all requisite assignments shall be deemed to be made in amounts
from each existing “Lender” (as defined in the Existing Credit Agreement) to
each Term Loan Lender, with the same force and effect as if such assignments
were evidenced by the applicable Assignments and Assumptions (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement but without the
payment of any related assignment fee, and no other documents or instruments
shall be, or shall be required to be, executed in connection with such
assignments (all of which such requirements are hereby waived) and (iv) each
assignee Lender shall make full cash settlement with each corresponding assignor
Lender, through the Administrative Agent, as the Administrative Agent may direct
(after giving effect to any netting effected by the Administrative Agent) with
respect to all such assignments and reallocations.  On the Restatement Date, the
Revolving Credit Commitments of each of Capital One, N.A. and KeyBank National
Association (each an “Exiting Lender”) shall be terminated, all outstanding
“Revolving Credit Loans”, “Initial Term Loans” and “Delayed Draw Term Loans” (as
each such term is defined in the Existing Credit Agreement) held by the Exiting
Lenders and all other amounts due and owing to the Exiting Lenders on the
Restatement Date shall be paid in full; neither Exiting Lender shall remain a
Lender under this Credit Agreement, and the Administrative Agent shall make a
portion of the cash settlements referenced in this Section above available to
the Exiting Lenders as is necessary to pay in full all outstanding amounts under
the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) that are due and owing to such Exiting Lenders.


§2.     THE REVOLVING CREDIT FACILITY.


          §2.1.     Revolving Credit Loans.


                    (a)     Commitment to Lend Revolving Credit Loans.  Subject
to the provisions of §2.4 and the other terms and conditions set forth in this
Credit Agreement, each of the Revolving Credit Lenders severally agrees to lend
to the Borrowers and the Borrowers may borrow, repay, and reborrow from each
Revolving Credit Lender from time to time during the Availability Period upon
notice by the Borrower Representative to the Administrative Agent given in
accordance with §2.4 hereof, such sums as are requested by the Borrower
Representative up to a maximum aggregate principal amount outstanding (after
giving effect to all amounts requested) at any one time equal to such Lender’s
Revolving Credit Commitment minus such Lender’s Revolving Credit Commitment
Percentage of the sum of (i) L/C Obligations and (ii) outstanding Swingline
Loans; provided that the sum of (x) the outstanding amount of the Revolving
Credit Loans, (after giving effect to all amounts requested) plus (y) all
outstanding Swingline Loans

 
28

--------------------------------------------------------------------------------

 

plus (z) all L/C Obligations, shall not at any time exceed the Total Revolving
Credit Commitment in effect at such time.


                    (b)     The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Lender’s Revolving Credit Commitment
Percentage.  Each request for a Revolving Credit Loan made pursuant to §2.4
hereof, shall constitute a representation and warranty by the Borrowers that the
conditions set forth in §11 have been satisfied as of the Restatement Date, and
that the conditions set forth in §12 have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date of the requested
Revolving Credit Loan, provided that the making of such representation and
warranty by the Borrowers shall not limit the right of any Lender not to lend if
such conditions have not been met.  No Revolving Credit Loan shall be required
to be made by any Lender unless all of the conditions contained in §11 have been
satisfied as of the Restatement Date, and all of the conditions set forth in §12
have been met at the time of any request for a Revolving Credit Loan.


          §2.2.     The Revolving Credit Notes.  The Revolving Credit Loans
shall be evidenced by the Revolving Credit Notes.  A Revolving Credit Note shall
be payable to the order of each Revolving Credit Lender in an aggregate
principal amount equal to such Lender’s Revolving Credit Commitment.  The
Borrowers irrevocably authorize each Revolving Credit Lender to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or at the time of receipt of any payment of principal on such Lender’s Revolving
Credit Notes, an appropriate notation on such Lender’s Revolving Credit Note
Record reflecting the making of such Revolving Credit Loan or (as the case may
be) the receipt of such payment.  The outstanding amount of the Revolving Credit
Loans set forth on such Lender’s Revolving Credit Note Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to such Lender,
but the failure to record, or any error in so recording, any such amount on such
Lender’s Revolving Credit Note Record shall not limit or otherwise affect the
obligations of the Borrowers hereunder or under any Revolving Credit Note to
make payments of principal of or interest on any Revolving Credit Note when
due.  Upon receipt of an affidavit of an officer of any Revolving Credit Lender
as to the loss, theft, destruction or mutilation of any Revolving Credit Note or
any other security document which is not of public record, and, in the case of
any such loss, theft, destruction or mutilation, upon surrender and cancellation
of such Revolving Credit Note or other security document, the Borrowers will
issue, in lieu thereof, a replacement Revolving Credit Note or other security
document in the same principal amount thereof and otherwise of like tenor.


          §2.3.     Interest on Revolving Credit Loans.


                    (a)     Interest on Base Rate Loans.  Except as otherwise
provided in §4.10, each Revolving Credit Loan that is a Base Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto (unless
earlier paid in accordance with §2.8) at a rate equal to the Base Rate plus the
Applicable Margin for Revolving Credit Loans which are Base Rate Loans.


                    (b)     Interest on LIBOR Rate Loans.  Except as otherwise
provided in §4.10, each Revolving Credit Loan that is a LIBOR Rate Loan shall
bear interest for the period commencing

 
29

--------------------------------------------------------------------------------

 

with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto (unless earlier paid in accordance with §2.8) at a rate
equal to the LIBOR Rate determined for such Interest Period plus the Applicable
Margin for Revolving Credit Loans which are LIBOR Rate Loans.


                    (c)     Interest Payments.  The Borrowers jointly and
severally unconditionally promise to pay interest on each Revolving Credit Loan
in arrears on each Interest Payment Date with respect thereto.


          §2.4.     Requests for Revolving Credit Loans.


          The following provisions shall apply to each request by the Borrowers
for a Revolving Credit Loan:


                    (a)     The Borrower Representative shall submit a Completed
Revolving Credit Loan Request to the Administrative Agent as provided in this
§2.4.  Except as otherwise provided herein, each Completed Revolving Credit Loan
Request shall be in a minimum amount of $2,000,000 or an integral multiple of
$100,000 in excess thereof.  Each Completed Revolving Credit Loan Request shall
be irrevocable and binding on the Borrowers and shall obligate the Borrowers to
accept the Revolving Credit Loans requested from the Revolving Credit Lenders on
the proposed Drawdown Date, unless such Completed Revolving Credit Loan Request
is withdrawn (x) in the case of a request for a Revolving Credit Loan that is a
LIBOR Rate Loan, at least four (4) Business Days prior to the proposed Drawdown
Date for such Revolving Credit Loan, and (y) in the case of a request for a
Revolving Credit Loan that is a Base Rate Loan, at least two (2) Business Days
prior to the proposed Drawdown Date for such Revolving Credit Loan.


                    (b)     Each Completed Revolving Credit Loan Request shall
be delivered by the Borrower Representative to the Administrative Agent by 10:00
a.m. (New York City time) on any Business Day, and at least two (2) Business
Days prior to the proposed Drawdown Date of any Base Rate Loan, and at least
four (4) Business Days prior to the proposed Drawdown Date of any LIBOR Rate
Loan.


                    (c)     Each Completed Revolving Credit Loan Request shall
include a completed writing in the form of Exhibit C hereto specifying:  (1) the
principal amount of the Revolving Credit Loan requested, (2) the proposed
Drawdown Date of such Revolving Credit Loan, (3) the Interest Period applicable
to such Revolving Credit Loan, and (4) the Type of such Revolving Credit Loan
being requested.


                    (d)     No Lender shall be obligated to fund any Revolving
Credit Loan unless:



 
(i)
a Completed Revolving Credit Loan Request has been timely received by the
Administrative Agent as provided in subsection (i) above; and
 
 
(ii)
both before and after giving effect to the Revolving Credit Loan to be made
pursuant to the Completed Revolving Credit Loan Request, all of the conditions
contained in §11 shall have been satisfied as of the Restatement Date, and all
of the conditions set forth in §12 shall have been met, including, without
limitation, the condition under §12.1 that there be no Default or Event of
Default under this Credit Agreement; and
 
 
(iii)
the Administrative Agent shall have received a certificate in the form of
Exhibit D-1 hereto signed by the chief financial officer or treasurer of the
Borrower Representative setting forth computations evidencing compliance with
the covenants contained in §§10.1, 10.2, 10.3, 10.4 and 10.11 on a pro forma
basis after giving effect to such requested Revolving Credit Loan, and,
certifying that, both before and after giving effect to such requested Revolving
Credit Loan, no Default or Event of Default exists or will exist under this
Credit Agreement or any other Loan Document, and that after taking into account
such requested Revolving Credit Loan, no default will exist as of the Drawdown
Date or thereafter.
     

                    (e)     The Administrative Agent will use good faith efforts
to cause the Completed Revolving Credit Loan Request to be delivered to each
Revolving Credit Lender in accordance with §15.12 and in any event on the same
day or the Business Day following the day a Completed Revolving Credit Loan
Request is received by the Administrative Agent.


          §2.5.     Conversion Options.


                    (a)     The Borrowers may elect from time to time by written
notice in the form of Exhibit F to convert any outstanding Revolving Credit Loan
to a Revolving Credit Loan of another Type, provided that (i) with respect to
any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower
Representative shall give the Administrative Agent at least four (4) Business
Days prior written notice of such election; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower Representative
shall give the Administrative Agent at least four (4) LIBOR Business Days prior
written notice of such election; (iii) with respect to any such conversion of a
LIBOR Rate Loan into a Base Rate Loan, such conversion shall only be made on the
last day of the Interest Period with respect thereto unless the Borrowers pay
the related LIBOR Breakage Costs at the time of such conversion and (iv) no
Revolving Credit Loan may be converted into a LIBOR Rate Loan when any Default
or Event of Default has occurred and is continuing.  All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein, provided that any partial
conversion shall be in an aggregate principal amount of $2,000,000 or an
integral multiple of $100,000 in excess thereof.  Each Conversion Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrowers.


                    (b)     Any Revolving Credit Loan of any Type may be
continued as such upon the expiration of the Interest Period with respect
thereto (i) in the case of Base Rate Loans, automatically and (ii) in the case
of LIBOR Rate Loans by compliance by the Borrower

 
30

--------------------------------------------------------------------------------

 

Representative with the notice provisions contained in §2.5(a); provided that no
LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing but shall be automatically converted to a Base
Rate Loan on the last day of the first Interest Period relating thereto ending
during the continuance of any Default or Event of Default.  The Administrative
Agent shall notify the Revolving Credit Lenders promptly when any such automatic
conversion contemplated by this §2.5(b) is scheduled to occur.


                    (c)     In the event that the Borrower Representative does
not notify the Administrative Agent of its election hereunder with respect to
the continuation of any Revolving Credit Loan which is a LIBOR Rate Loan as
such, the affected LIBOR Rate Loan shall automatically be converted to a Base
Rate Loan at the end of the applicable Interest Period.


                    (d)     The Borrowers may not request or elect a LIBOR Rate
Loan pursuant to §2.4, elect to convert a Base Rate Loan to a LIBOR Rate Loan
pursuant to §2.5(a), or elect to continue a LIBOR Rate Loan pursuant to §2.5(b)
if, after giving effect thereto, there would be greater than eight (8) LIBOR
Rate Loans then outstanding (including both Revolving Credit Loans and Term
Loans).  Any Completed Revolving Credit Loan Request for a LIBOR Rate Loan that
would create greater than eight (8) LIBOR Rate Loans outstanding shall be deemed
to be a Completed Revolving Credit Loan Request for a Base Rate Loan.


                    (e)     The Administrative Agent will use good faith efforts
to cause any notice of continuation or conversion delivered under this §2.5 to
be delivered to each Revolving Credit Lender in accordance with §15.12 and in
any event on the same day or the Business Day following the day such notice is
received by the Administrative Agent.


          §2.6.     Funds for Revolving Credit Loans.


                    (a)     Subject to the other provisions of this §2, not
later than 12:00 p.m. (New York City time) on the proposed Drawdown Date of any
Revolving Credit Loan, each of the Revolving Credit Lenders will make available
to the Administrative Agent, at the Administrative Agent’s Head Office, in
immediately available funds, the amount of such Lender’s Revolving Credit
Commitment Percentage of the amount of the requested Revolving Credit Loan;
provided that each Revolving Credit Lender shall provide notice to the
Administrative Agent of its intent not to make available its Revolving Credit
Commitment Percentage of any requested Revolving Credit Loan as soon as possible
after receipt of any Completed Revolving Credit Loan Request, and in any event
not later than 4:00 p.m. (New York City time) on (x) the Business Day prior to
the Drawdown Date of any requested Revolving Credit Loan that is a Base Rate
Loan and (y) the third Business Day prior to the Drawdown Date of any requested
Revolving Credit Loan that is a LIBOR Rate Loan.  Upon receipt from each
Revolving Credit Lender of such amount, the Administrative Agent will make
available to the Borrowers in the Borrower Representative’s account with the
Administrative Agent the aggregate amount of such Revolving Credit Loan made
available to the Administrative Agent by the Lenders.  All such funds received
by the Administrative Agent by 12:00 p.m. (New York City time) on any Business
Day will be made available to the Borrowers not later than 2:00 p.m. on the same
Business Day.  Funds received after such time will be made available by not
later than 12:00 p.m. on the next Business Day.  The failure or refusal of any
Revolving Credit Lender to make available to the Administrative

 
31

--------------------------------------------------------------------------------

 

Agent at the aforesaid time and place on any Drawdown Date the amount of its
Revolving Credit Commitment Percentage of the requested Revolving Credit Loan
shall not relieve any other Lender from its several obligation hereunder to make
available to the Administrative Agent the amount of its Revolving Credit
Commitment Percentage of any requested Revolving Credit Loan but in no event
shall the Administrative Agent (in its capacity as Administrative Agent) have
any obligation to make any funding or shall any Lender be obligated to fund more
than its Revolving Credit Commitment Percentage of the requested Revolving
Credit Loan or to increase its Revolving Credit Commitment Percentage on account
of such failure or otherwise.


                    (b)     The Administrative Agent may, unless notified to the
contrary by any Revolving Credit Lender prior to a Drawdown Date, assume that
such Revolving Credit Lender has made available to the Administrative Agent on
such Drawdown Date the amount of such Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loan to be made on such Drawdown Date, and
the Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrowers a corresponding amount.  If any
Revolving Credit Lender makes available to the Administrative Agent such amount
on a date after such Drawdown Date, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the average, computed for
the period referred to in clause (iii) below, of the weighted average interest
rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, multiplied by
(ii) the amount of such Lender’s Revolving Credit Commitment Percentage of such
Revolving Credit Loan, multiplied by (iii) a fraction, the numerator of which is
the number of days that elapsed from and including such Drawdown Date to the
date on which the amount of such Lender’s Revolving Credit Commitment Percentage
of such Revolving Credit Loan shall become immediately available to the
Administrative Agent, and the denominator of which is 360.  A statement of the
Administrative Agent submitted to such Revolving Credit Lender with respect to
any amounts owing under this paragraph shall be prima facie evidence of the
amount due and owing to the Administrative Agent by such Lender.  If the amount
of such Lender’s Revolving Credit Commitment Percentage of such Revolving Credit
Loans is not made available to the Administrative Agent by such Lender within
three (3) Business Days following such Drawdown Date, the Administrative Agent
shall be entitled to recover such amount from the Borrowers on demand, with
interest thereon at the rate per annum applicable to the Revolving Credit Loans
made on such Drawdown Date.


          §2.7.     Repayment of the Revolving Credit Loans at Maturity.  The
Borrowers jointly and severally promise to pay on the Revolving Credit Loan
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Loan Maturity Date, all unpaid principal of the Revolving
Credit Loans outstanding on such date, together with any and all accrued and
unpaid interest thereon, the unpaid balance of the Facility Fee accrued through
such date, and any and all other unpaid amounts due under this Credit Agreement,
the Revolving Credit Notes or any other of the Loan Documents.


          §2.8.     Optional Repayments of Revolving Credit Loans.  The
Borrowers shall have the right, at their election, to prepay the outstanding
amount of the Revolving Credit Loans, in whole or in part, at any time without
penalty or premium; provided that the outstanding amount of any Revolving Credit
Loans that are LIBOR Rate Loans may not be prepaid unless the Borrowers

 
32

--------------------------------------------------------------------------------

 

pay any LIBOR Breakage Costs for each LIBOR Rate Loan so prepaid at the time of
such prepayment.  The Borrower Representative shall give the Administrative
Agent, no later than 10:00 a.m., New York City time, at least two (2) Business
Days’ prior written notice of any prepayment pursuant to this §2.8 of any
Revolving Credit Loans that are Base Rate Loans, and at least four (4) LIBOR
Business Days’ notice of any proposed prepayment pursuant to this §2.8 of
Revolving Credit Loans that are LIBOR Rate Loans, specifying the proposed date
of prepayment of Revolving Credit Loans and the principal amount to be
prepaid.  Each such partial prepayment of the Revolving Credit Loans shall be in
an amount of $2,000,000 or integral multiple of $500,000 in excess thereof, and
the outstanding balance of the Revolving Credit Loans then being repaid, shall
be accompanied by the payment of all charges outstanding on all Revolving Credit
Loans so prepaid and of all accrued interest on the principal prepaid to the
date of payment, and shall be applied, in the absence of instruction by the
Borrower Representative, first to the principal of Revolving Credit Loans that
are Base Rate Loans and then to the principal of Revolving Credit Loans that are
LIBOR Rate Loans, at the Administrative Agent’s option.


          §2.9.     Mandatory Repayments of Revolving Credit Loans and Other
Obligations.  If at any time the sum of the outstanding amount of the Revolving
Credit Loans, the outstanding amount of the Swingline Loans and all L/C
Obligations exceeds the lesser of (i) Total Revolving Credit Commitment and (ii)
the maximum amount that permits compliance with the terms of §10 hereof, the
Borrowers shall immediately pay the amount of such excess to the Administrative
Agent for application:  first, to any Unpaid Reimbursement Obligations; second,
to the Swingline Loans; third, to the Revolving Credit Loans (first to Base Rate
Loans, then to LIBOR Rate Loans in direct order of Interest Period maturities);
and fourth, to provide to the Administrative Agent cash collateral for
Reimbursement Obligations as contemplated by §5.6(b) and (c).  Each payment of
any Unpaid Reimbursement Obligations, or prepayment of Revolving Credit Loans
shall be allocated among the Revolving Credit Lenders, in proportion, as nearly
as practicable, to each L/C Obligation, or (as the case may be) the respective
unpaid principal amount of each Lender’s Revolving Credit Note, with adjustments
to the extent practicable to equalize any prior payments or repayments not
exactly in proportion.  All payments of the Swingline Loans shall be for the
account of the Swingline Lender only (except to the extent any Revolving Credit
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to §2.12(e), in which case such payments shall be pro rata in
accordance with such participating interests).


          §2.10.     Intentionally Omitted.


          §2.11.     Increase of Total Revolving Credit Commitment.  Unless a
Default or an Event of Default has occurred and is continuing, the Borrowers may
request, by written notice to the Administrative Agent at any time during the
period beginning on Restatement Date to but excluding the Revolving Credit
Maturity Date, that the Total Revolving Credit Commitment be increased;
provided, however, that after giving effect to any such increases in the Total
Revolving Credit Commitment and the making of any Additional Term Loans pursuant
to §3.7, the Total Revolving Credit Commitment and the aggregate outstanding
principal balance of the Term Loans shall not exceed $850,000,000.  Each such
increase in the Total Revolving Credit Commitment must be in aggregate minimum
amounts of $25,000,000; provided that (a) the maturity date of such increase in
the Total Revolving Credit Commitment shall be the Revolving Credit Loan
Maturity Date, (b) the Borrower Representative shall have delivered to the

 
33

--------------------------------------------------------------------------------

 

Administrative Agent a certificate in the form of Exhibit D-1 hereto signed by
the chief financial officer or treasurer of the Borrower Representative setting
forth computations evidencing compliance with the covenants contained in §§10.1,
10.2, 10.3, 10.4, and 10.11 as of the last day of the most recently ended fiscal
quarter for which financial statements are available and determined on a pro
forma basis after giving effect to any such requested increase in the Total
Revolving Credit Commitment (and assuming the full utilization of the increased
Total Revolving Credit Commitment) and if Additional Term Loans have also been
requested pursuant to §3.7 at such time, giving effect to any such requested
making of Additional Term Loans, and, certifying that, both before and after
giving effect to such requested increase in the Total Revolving Credit
Commitment and, if applicable, the requested making of Additional Term Loans, no
Default or Event of Default exists or will exist under this Credit Agreement or
any other Loan Document, and that after taking into account such requested
increase in the Total Revolving Credit Commitment and, if applicable, the making
of Additional Term Loans at such time, no default will exist as of the effective
date of such increase or thereafter, (c) such increase shall be on the same
terms and conditions applicable to this Credit Agreement, (d) any Revolving
Credit Lender which is a party to this Credit Agreement prior to such request
for such increase, at its sole discretion, may elect to increase its Revolving
Credit Commitment but shall not have any obligation to so increase its Revolving
Credit Commitment, and (e) in the event that, in the case of a request for
increase in the Total Revolving Credit Commitment, each Revolving Credit Lender
does not elect to increase its Revolving Credit Commitment, the Joint Lead
Arrangers shall use commercially reasonable efforts to locate additional
lenders, subject to the Borrowers’ approval of such lenders (such approval not
to be unreasonably withheld) willing to hold commitments for the requested
increase in the Total Revolving Credit Commitment.  In the event that Revolving
Credit Lenders commit to such increase in the Total Revolving Credit Commitment,
(i) the Revolving Credit Commitment of each such Lender shall be increased (or,
in the case of a new lender not previously party hereto, added to the Revolving
Credit Commitments), (ii) the pro rata share of each of the Revolving Credit
Lenders shall be adjusted subject to the payment of any LIBOR Breakage Costs,
(iii) new Revolving Credit Notes shall be issued, (iv) the Borrowers shall make
such borrowings and repayments as shall be necessary to effect the reallocation
of the Revolving Credit Commitments.  In the case of an increase in the Total
Revolving Credit Commitment, changes shall be made by way of supplement,
amendment or restatement of any of the Loan Documents as may be necessary or
desirable to reflect the aggregate amount, if any, by which Revolving Credit
Lenders have agreed to increase their respective Revolving Credit Commitments or
any other lenders have agreed to make new commitments pursuant to this §2.11
(including the modification of Schedule 1.1(A) to reflect the increase), in each
case notwithstanding anything in §26 to the contrary, without the consent of any
Lender other than those Lenders increasing their Revolving Credit Commitments
(it being understood that the Administrative Agent shall execute any such
supplement, amendment or restatement as may be reasonably requested by the
Borrowers and necessary or desirable in connection with an increase in the
Revolving Credit Commitment permitted pursuant to this §2.11).  The fees payable
by the Borrowers upon such an increase in the Revolving Credit Commitments shall
be agreed upon by the Joint Lead Arrangers and the Borrowers at the time of such
increase.


          Notwithstanding the foregoing, nothing in this §2.11 shall constitute
or be deemed to constitute an agreement by any Lender to increase its Revolving
Credit Commitment hereunder.

 
34

--------------------------------------------------------------------------------

 



          §2.12.     Swingline Loans.


                    (a)     Swingline Loans.  Subject to the terms and
conditions hereof, the Swingline Lender agrees to make Swingline Loans to the
Borrowers, during the period from the Restatement Date to but excluding the
Swingline Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, $25,000,000, as such amount may be reduced
from time to time in accordance with the terms hereof; provided, that the
Swingline Lender shall not be required to make a Swingline Loan if immediately
after making such Swingline Loan, the aggregate principal amount of all
Revolving Credit Loans and Swingline Loans, together with all L/C Obligations
would exceed the Total Revolving Credit Commitment.  If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Swingline Loans
hereunder.


                    (b)     Procedure for Borrowing Swingline Loans.  The
Borrower Representative shall give the Administrative Agent and the Swingline
Lender notice pursuant to a Notice of Swingline Borrowing or telephonic notice
of each borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall
be delivered to the Swingline Lender no later than 10:00 a.m. (New York City
time) on the proposed date of such borrowing.  Any telephonic notice shall
include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower
Representative pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  Not
later than 12:00 p.m. (New York City time) on the date of the requested
Swingline Loan and subject to satisfaction of the applicable conditions set
forth in §11 as of the Restatement Date and the conditions set forth in §12 on
the date of such request and on the proposed Drawdown Date of the requested
Swingline Loan, the Swingline Lender will make the proceeds of such Swingline
Loan available to the Borrowers in Dollars, in immediately available funds, in
the Borrower Representative’s account with the Administrative Agent.


                    (c)     Interest.  Swingline Loans shall bear interest at a
per annum rate equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Revolving Credit Loans that are Base Rate Loans or at such
other rate or rates as the Borrowers and the Swingline Lender may agree from
time to time in writing.  Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Revolving Credit Lender acquires
a participating interest in a Swingline Loan pursuant to the immediately
following subsection (e)).  All accrued and unpaid interest on Swingline Loans
shall be payable on the Interest Payment Date for Base Rate Loans (except as the
Swingline Lender and the Borrowers may otherwise agree in writing in connection
with any particular Swingline Loan).


                    (d)     Swingline Loan Amounts, Etc.  Each Swingline Loan
shall be in the minimum amount of $500,000 and integral multiples of $250,000 in
excess thereof, or such other minimum amounts agreed to by the Swingline Lender
and the Borrowers.  Any voluntary prepayment of a Swingline Loan must be in
integral multiples of $100,000 or the aggregate principal amount of

 
35

--------------------------------------------------------------------------------

 

all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrowers may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 11:00 a.m. (New York City Time)
on the day prior to the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.


                    (e)     Repayment and Participations of Swingline
Loans.  The Borrowers agree to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and, in any event, within five (5)
Business Days after the date such Swingline Loan was made; provided, that the
proceeds of a Swingline Loan may not be used to pay a Swingline
Loan.  Notwithstanding the foregoing, the Borrowers shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Swingline Loans on the Swingline Maturity Date (or such earlier date as the
Swingline Lender and the Borrowers may agree in writing).  In lieu of demanding
repayment of any outstanding Swingline Loan from the Borrowers, the Swingline
Lender may, on behalf of the Borrowers (which hereby irrevocably direct the
Swingline Lender to act on their behalf), request a borrowing of Revolving
Credit Loans that are Base Rate Loans from the Revolving Credit Lenders in an
amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in §2.4(a) shall not apply to any borrowing of such
Revolving Credit Loans made pursuant to this subsection.  The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Credit Loans not later than 10:00 a.m. (New York City time) at least one
Business Day prior to the proposed date of such borrowing.   Promptly after
receipt of such notice of borrowing of Revolving Credit Loans from the Swingline
Lender under the immediately preceding sentence, the Administrative Agent shall
notify each Revolving Credit Lender of the proposed borrowing.  Not later than
10:00 a.m. (New York City time) on the proposed date of such borrowing, each
Revolving Credit Lender will make available to the Administrative Agent at the
Administrative Agent’s Head Office for the account of the Swingline Lender, in
immediately available funds, the proceeds of the Revolving Credit Loan to be
made by such Revolving Credit Lender.  The Administrative Agent shall pay the
proceeds of such Revolving Credit Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Credit
Lenders are prohibited from making Revolving Credit Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in §13.1(g)
or §13.1(h), each Revolving Credit Lender shall purchase from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swingline Lender in Dollars and in
immediately available funds.  A Revolving Credit Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Revolving Credit Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default in
§13.1(g) or §13.1(h)),

 
36

--------------------------------------------------------------------------------

 

or the termination of any Revolving Credit Lender’s Revolving Credit Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, either Borrower or any
Guarantor, or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Revolving Credit Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Revolving
Credit Lender, together with accrued interest thereon for each day from the date
of demand thereof, at the overnight federal funds effective rate as published by
the Board of Governors of the Federal Reserve System.  If such Revolving Credit
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Revolving Credit Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Revolving Credit Lenders to purchase a participation therein).  Further, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Revolving Credit Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Revolving Credit Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).  All payments of the Swingline
Loans shall be for the account of the Swingline Lender only (except to the
extent any Revolving Credit Lender shall have acquired a participating interest
in any such Swingline Loan).


§3.     THE TERM LOAN FACILITY.


          §3.1.     Term Loans.  Pursuant to the terms of the Existing Credit
Agreement, the Term Loan Lenders extended to the Borrowers “Initial Term Loans”
(as defined in the Existing Credit Agreement) in the aggregate principal amount
of $225,000,000, and “Delayed Draw Term Loans” (as defined in the Existing
Credit Agreement) in the aggregate principal amount of $100,000,000. On the
Restatement Date, such Initial Term Loans and Delayed Draw Term Loans shall
remain outstanding and shall constitute Term Loans under (and as defined in)
this Credit Agreement.  As of the Restatement Date, the outstanding principal
balance of the Term Loans is $325,000,000.  Upon completion of the reallocation
described in §1.3, each Term Loan Lender’s Term Commitment shall terminate.  The
Borrowers may not reborrow any portion of the Term Loans once repaid.


          §3.2.     The Term Notes.  Each Term Loan shall be evidenced by the
Term Notes.  A Term Note shall be payable to the order of each Term Loan Lender
in an aggregate principal amount equal to such Lender’s applicable Term
Commitment.  The Borrowers irrevocably authorize each Lender to make or cause to
be made at or about the time of such Lender’s receipt of any payment of
principal on such Lender’s Term Note an appropriate notation on such Lender’s
Term Note of the receipt of such payment.  The outstanding amount of the
applicable Term Loan set forth on such Lender’s Term Note Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to such Lender,
but the failure to record, or any error in so recording, any such amount on such
Lender’s Term Note Record shall not limit or otherwise affect the obligations of
the Borrowers hereunder or under any Term Note to make

 
37

--------------------------------------------------------------------------------

 

payments of principal of or interest on any Term Note when due.  Upon receipt of
an affidavit of an officer of any Lender as to the loss, theft, destruction or
mutilation of any Term Note or any other security document which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Term Note or other security
document, the Borrowers will issue, in lieu thereof, a replacement Term Note or
other security document in the same principal amount thereof and otherwise of
like tenor.


          §3.3.     Interest on Term Loans.


                    (a)     Except as otherwise provided in §4.10, the
outstanding amount of each Term Loan shall bear interest during each Interest
Period relating to all or any portion of such Term Loan at the following rates:



 
(i)
To the extent that all or any portion of a Term Loan bears interest during such
Interest Period at the Base Rate, such Term Loan or such portion shall bear
interest during such Interest Period at a rate equal to the Base Rate for such
Interest Period plus the Applicable Margin for Term Loans which are Base Rate
Loans.
 
 
(ii)
To the extent that all or any portion of a Term Loan bears interest during such
Interest Period at the LIBOR Rate, such Term Loan or such portion shall bear
interest during such Interest Period at a rate equal to the LIBOR Rate for such
Interest Period plus the Applicable Margin for Term Loans which are LIBOR Rate
Loans.
 



                    (b)     Interest Payments.  The Borrowers jointly and
severally unconditionally promise to pay interest on the Term Loans in arrears
on each Interest Payment Date with respect thereto.


          §3.4.     Conversion Options.  The provisions of §2.5 shall apply
mutatis mutandis with respect to all or any portion of a Term Loan so that the
Borrowers may have the same interest rate options with respect to all or any
portion of a Term Loan as they would be entitled to with respect to the
Revolving Credit Loans.


          §3.5.     Repayment of the Term Loans at Maturity.  The Borrowers
jointly and severally promise to pay on the Term Maturity Date, and there shall
become absolutely due and payable on the Term Maturity Date, all unpaid
principal of the Term Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon, and any and all other unpaid amounts due
under this Credit Agreement, the Term Notes or any other of the Loan Documents
in respect of the Term Loans.


          §3.6.     Optional Repayments of Term Loans.  The Borrowers shall have
the right, at their election, to prepay the outstanding amount of the Term
Loans, in whole or in part, subject to (a) the Borrower Representative having
given at least fifteen (15) days’ prior written notice to the Administrative
Agent of such prepayment, and (b) the payment, simultaneously with such

 
38

--------------------------------------------------------------------------------

 

prepayment, of LIBOR Breakage Costs for such Term Loans to the extent that they
(or any portions thereof) are LIBOR Rate Loans.  Each such partial prepayment of
the Term Loans shall be in an amount of $2,000,000 or integral multiple of
$500,000 in excess thereof and shall be accompanied by the payment of all
charges outstanding on such Term Loans and of all accrued interest on the
principal of such Term Loans prepaid to the date of payment, and shall be
applied, in the absence of instruction by the Borrower Representative, first to
the principal of such Term Loans to the extent that they (or any portions
thereof) are Base Rate Loans and then to the principal of such Term Loans to the
extent that they (or any portions thereof) are LIBOR Rate Loans, at the
Administrative Agent’s option.  No amount of the Term Loans that is prepaid may
be re-borrowed.


          §3.7.     Additional Term Loans.  Unless a Default or an Event of
Default has occurred and is continuing, the Borrowers may request, by written
notice to the Administrative Agent at any time during the period beginning on
the Restatement Date to but excluding the Term Maturity Date, that additional
Term Loans be made (the “Additional Term Loans”); provided, however, that after
giving effect to any increases in the Total Revolving Credit Commitment effected
pursuant to §2.11 and the making of such Additional Term Loans, the Total
Revolving Credit Commitment and the aggregate outstanding principal balance of
the Term Loans shall not exceed $850,000,000.  Each such borrowing of Additional
Term Loans must be in aggregate minimum amounts of $25,000,000; provided that
(a) the maturity date for the Additional Term Loans shall be the Term Maturity
Date, (b) the Borrower Representative shall have delivered to the Administrative
Agent a certificate in the form of Exhibit D-1 hereto signed by the chief
financial officer or treasurer of the Borrower Representative setting forth
computations evidencing compliance with the covenants contained in §§10.1, 10.2,
10.3, 10.4, and 10.11 as of the last day of the most recently ended fiscal
quarter for which financial statements are available and determined on a pro
forma basis after giving effect to any such requested making of Additional Term
Loans and if an increase in the Total Revolving Credit Commitment has also been
requested pursuant to §2.11 at such time, giving effect to any such requested
increase in the Total Revolving Credit Commitment (assuming the full utilization
of the increased Total Revolving Credit Commitment), and, certifying that, both
before and after giving effect to such requested making of Additional Term Loans
and, if applicable, such increase in the Total Revolving Credit Commitment, no
Default or Event of Default exists or will exist under this Credit Agreement or
any other Loan Document, and that after taking into account such requested
making of Additional Term Loans at such time and, if applicable, such increase
in the Total Revolving Credit Commitment, no default will exist as of the
effective date of such increase or thereafter, (c) such increase shall be on the
same terms and conditions applicable to this Credit Agreement, (d) any Term Loan
Lender which is a party to this Credit Agreement prior to a request for
Additional Term Loans, at its sole discretion, may elect to make an Additional
Term Loan but shall not have an obligation to make an Additional Term Loan, and
(e) in the event that, in the case of a request for Additional Term Loans, each
Term Loan Lender does not elect to make an Additional Term Loan, the Joint Lead
Arrangers shall use commercially reasonable efforts to locate additional
lenders, subject to the Borrowers’ approval of such lenders (such approval not
to be unreasonably withheld) willing to hold commitments for the making of
Additional Term Loans.  In the case of the making of Additional Term Loans,
changes shall be made by way of supplement, amendment or restatement of any of
the Loan Documents as may be necessary or desirable to reflect the aggregate
amount, if any, by which Term Lenders have agreed to make

 
39

--------------------------------------------------------------------------------

 

Additional Term Loans, in each case notwithstanding anything in §26 to the
contrary, without the consent of any Lender other than those Lenders making
Additional Term Loans (it being understood that the Administrative Agent shall
execute any such supplement, amendment or restatement as may be reasonably
requested by the Borrowers and necessary or desirable in connection with the
making of Additional Term Loans permitted pursuant to this §3.7).  The fees
payable by the Borrowers upon the making of Additional Term Loans shall be
agreed upon by the Joint Lead Arrangers and the Borrowers at the time of such
increase.


          Notwithstanding the foregoing, nothing in this §3.7 shall constitute
or be deemed to constitute an agreement by any Lender to make Additional Term
Loans.


§4.     CERTAIN GENERAL PROVISIONS.


          §4.1.     Fees.  The Borrowers jointly and severally agree to pay (i)
to the Administrative Agent an administration fee (the “Administration Fee”),
the upfront fees (the “Upfront Fees”), and the other fees payable to the
Administrative Agent and the Joint Lead Arrangers, in each case as set forth in
that certain Fee Letter dated as of October 24, 2014, among the Borrowers, the
Joint Lead Arrangers, Wells Fargo Bank and M&T Bank (the “Fee Letter”), and (ii)
to the Administrative Agent for the account of the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages as
further set forth in the definition thereof, the Facility Fee.


          §4.2.     Funds for Payments.


                    (a)     All payments of principal, interest, fees, and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Administrative Agent, for the respective accounts of the applicable
Lenders or (as the case may be) the Administrative Agent, at the Administrative
Agent’s Head Office, in each case in Dollars and in immediately available funds.


                    (b)     All payments by the Borrowers hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory liens, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrowers are compelled by law to make such deduction or withholding.  If
any such obligation is imposed upon the Borrowers with respect to any amount
payable by them hereunder or under any of the other Loan Documents (an
“Indemnified Tax”), the Borrowers shall pay to the Administrative Agent, for the
account of the applicable Lenders or (as the case may be) the Administrative
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the applicable Lenders to receive the same net amount which
such Lenders would have received on such due date had no such obligation
(including any such obligation applicable to additional sums payable under this
Section) been imposed upon the Borrowers.  The Borrower Representative will
deliver promptly to the Administrative Agent certificates or other valid

 
40

--------------------------------------------------------------------------------

 

vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrowers hereunder or under such other Loan Document.


                    (c)     The Borrowers shall timely pay to the relevant
governmental authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any present or
future stamp, court or documentary, intangible, recording, filing or similar
taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.


                    (d)     The Borrowers shall jointly and severally indemnify
each Administrative Agent or Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Administrative Agent or Lender or required to be withheld or
deducted from a payment to such Administrative Agent or Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant governmental authority.  A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


                    (e)     Each Foreign Lender agrees that, prior to the first
date on which any payment is due to it hereunder, it will deliver to the
Borrower Representative and the Administrative Agent two duly completed copies
of United States Internal Revenue Service Form W-8BEN or Form W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Foreign Lender is entitled to receive payments under this Credit Agreement and
the Notes payable to it, without deduction or withholding of any United States
federal income taxes.  Each Foreign Lender that so delivers a Form W-8BEN or
Form W­8ECI pursuant to the preceding sentence further undertakes to deliver to
each of the Borrower Representative and the Administrative Agent two further
copies of Form W-8BEN or Form W-8ECI or successor applicable form, or other
manner of certification, as the case may be, on or before the date that any such
letter or form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower Representative and the Administrative Agent, and such extensions or
renewals thereof as may reasonably be requested by the Borrower Representative
and the Administrative Agent, certifying in the case of a Form W-8BEN or Form
W-8ECI that such Foreign Lender is entitled to receive payments under this
Credit Agreement and the Notes without deduction or withholding of any United
States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Foreign Lender from duly
completing and delivering any such form with respect to it and such Foreign
Lender advises the Borrower Representative and the Administrative Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax.

 
41

--------------------------------------------------------------------------------

 

                    (f)     If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.


                    (g)     The Borrowers shall not be required to pay any
additional amounts to any Foreign Lender in respect of United States Federal
withholding tax pursuant to §4.2(b) to the extent that (i) the obligation to
withhold amounts with respect to United States federal withholding tax existed
on the date such Foreign Lender became a party to this Credit Agreement or, with
respect to payments to a different lending office designated by the Foreign
Lender as its applicable lending office (a “New Lending Office”), the date such
Foreign Lender designated such New Lending Office with respect to the Loans;
provided, however, that this clause (i) shall not apply to any transferee or New
Lending Office as a result of an assignment, transfer or designation made at the
request of the Borrowers; and provided further, however, that this clause (i)
shall not apply to the extent the indemnity payment or additional amounts any
transferee, or Lender through a New Lending Office, would be entitled to receive
without regard to this clause (i) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
transferee, or Lender making the designation of such New Lending Office, would
have been entitled to receive in the absence of such assignment, transfer or
designation; (ii) the obligation to pay such additional amounts would not have
arisen but for a failure by such Foreign Lender to comply with the provisions of
paragraph (e) above or (iii) the obligation to pay such additional amounts would
not have arisen but for a failure by such Foreign Lender to comply with the
provisions of paragraph (f) above.


          §4.3.     Computations.  All computations of interest on the Loans and
of other fees to the extent applicable shall be made on the basis of a 360-day
year and the actual number of days elapsed; provided, however, interest on Base
Rate Loans shall be computed on the basis of a 365-day or 366-day year, as
applicable, and the actual number of days elapsed.  Except as otherwise provided
in the definition of the term “Interest Period” with respect to LIBOR Rate
Loans, whenever a payment hereunder or under any of the other Loan Documents
becomes due on a day that is not a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day, and interest shall accrue
during such extension.  The outstanding amount of the Loans as reflected on the
Note Records from time to time shall constitute prima facie evidence of the
principal amount thereof absent manifest error; but the failure to record, or
any error in so recording, any such amount on such Lender’s Term Note Record
shall not affect the obligations of the Borrowers hereunder or under any Term
Note to make payments of principal of and interest on any Term Note when due.

 
42

--------------------------------------------------------------------------------

 

          §4.4.     Inability to Determine LIBOR Rate.  In the event, prior to
the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Administrative Agent shall reasonably determine that adequate and reasonable
methods do not exist for ascertaining the LIBOR Rate that would otherwise
determine the rate of interest to be applicable to any LIBOR Rate Loan during
any Interest Period, the Administrative Agent shall forthwith give notice of
such determination (which shall be conclusive and binding on the Borrowers) to
the Borrower Representative and the Lenders.  In such event (a) any Completed
Revolving Credit Loan Request with respect to LIBOR Rate Loans shall be
automatically withdrawn and shall be deemed a request for Base Rate Loans, (b)
each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period thereof, become a Base Rate Loan, and (c) the obligations of the
Lenders to make LIBOR Rate Loans shall be suspended until the Administrative
Agent reasonably determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Administrative Agent shall so notify
the Borrower Representative and the Lenders.


          §4.5.     Illegality.  Notwithstanding any other provisions herein, if
any present or future law, regulation, treaty or directive or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain LIBOR Rate Loans, such Lender shall forthwith give notice of
such circumstances to the Borrower Representative and the other Lenders and
thereupon (a) the commitment of such Lender to make LIBOR Rate Loans or convert
Base Rate Loans to LIBOR Rate Loans shall forthwith be suspended and (b) such
Lender’s LIBOR Rate Loans then outstanding shall be converted automatically to
Base Rate Loans on the last day of each Interest Period applicable to such LIBOR
Rate Loans or within such earlier period as may be required by law, all until
such time as it is no longer unlawful for such Lender to make or maintain LIBOR
Rate Loans.  The Borrowers hereby jointly and severally agree to promptly pay
the Administrative Agent for the account of such Lender, upon demand, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion required by this §4.5 prior to the last day
of an Interest Period with respect to a LIBOR Rate Loan, including any interest
or fees payable by such Lender to lenders of funds obtained by it in order to
make or maintain its LIBOR Rate Loans hereunder.


          §4.6.     Additional Costs, Etc.  If any present or future applicable
law, which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law)(including, without limitation, regardless of the date enacted, adopted or
issued: (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III) shall:


                    (a)     subject any Lender or the Administrative Agent to
any tax, levy, impost, duty, charge, fee, deduction or withholding of any nature
with respect to this Credit Agreement, the

 
43

--------------------------------------------------------------------------------

 

other Loan Documents, such Lender’s Commitments or the Loans (other than taxes
based upon or measured by the income or profits of such Lender or the
Administrative Agent), or


                    (b)     materially change the basis of taxation (except for
changes in taxes on income or profits) of payments to any Lender of the
principal of or the interest on any Loans or any other amounts payable to the
Administrative Agent or any Lender under this Credit Agreement or the other Loan
Documents, or


                    (c)     impose or increase or render applicable (other than
to the extent specifically provided for elsewhere in this Credit Agreement) any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law) against assets
held by, or deposits in or for the account of, or loans by, or commitments of an
office of any Lender, or


                    (d)     impose on any Lender or the Administrative Agent any
other conditions or requirements with respect to this Credit Agreement, the
other Loan Documents, any Letters of Credit, the Loans, such Lender’s
Commitments, or any class of loans, or commitments of which any of the Loans or
such Lender’s Commitments form a part;
and the result of any of the foregoing is
 

 
(i)
to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitments, or any
Letter of Credit, or
 
 
(ii)
to reduce the amount of principal, interest, Reimbursement Obligation or other
amount payable to such Lender or the Administrative Agent hereunder on account
of such Lender’s Commitments or any of the Loans, or
 
 
(iii)
to require such Lender or the Administrative Agent to make any payment or to
forego any interest or Reimbursement Obligation or other sum payable hereunder,
the amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Administrative Agent from the Borrowers
hereunder,
 

then, and in each such case, the Borrowers will, within thirty (30) days of
demand made by such Lender or (as the case may be) the Administrative Agent at
any time and from time to time and as often as the occasion therefor may arise,
pay to such Lender such additional amounts as such Lender shall determine in
good faith to be sufficient to compensate such Lender for such additional cost,
reduction, payment or foregone interest or Reimbursement Obligation or other
sum, provided that such Lender is generally imposing similar charges on its
other similarly situated borrowers.
 
          §4.7.     Capital Adequacy.  If after the date hereof any Lender or
the Administrative Agent determines that (i) the adoption of or change in any
law, governmental rule, regulation, policy,

 
44

--------------------------------------------------------------------------------

 

guideline or directive (whether or not having the force of law) regarding
capital requirements for banks or bank holding companies or any change in the
interpretation or application thereof by a court or governmental authority with
appropriate jurisdiction, or (ii) compliance by such Lender or the
Administrative Agent or any Person controlling such Lender or the Administrative
Agent with any law, governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) of any such Person regarding
capital adequacy (with respect to the foregoing clauses (i) and (ii), regardless
of the date enacted, adopted or issued including, without limitation: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III), has the effect of reducing the
return on such Lender’s or the Administrative Agent’s Commitments with respect
to any Loans to a level below that which such Lender or the Administrative Agent
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or the Administrative Agent’s then existing policies
with respect to capital adequacy and assuming full utilization of such entity’s
capital) by any amount deemed by such Lender or (as the case may be) the
Administrative Agent to be material, then such Lender or the Administrative
Agent may notify the Borrower Representative of such fact.  To the extent that
the amount of such reduction in the return on capital is not reflected in the
Base Rate or the LIBOR Rate, the Borrowers jointly and severally agree to pay
such Lender or (as the case may be) the Administrative Agent for the amount of
such reduction in the return on capital as and when such reduction is determined
within thirty (30) days of presentation by such Lender or (as the case may be)
the Administrative Agent of a certificate in accordance with §4.8 hereof.  Each
Lender shall allocate such cost increases among its customers in good faith and
on an equitable basis.


          §4.8.     Certificate.  A certificate setting forth any additional
amounts payable pursuant to §§4.5, 4.6 or 4.7 and a brief explanation of such
amounts (including the calculation thereof) which are due, submitted by any
Lender or the Administrative Agent to the Borrower Representative, shall be
prima facie evidence that such amounts are due and owing.


          §4.9.     Indemnity.  In addition to the other provisions of this
Credit Agreement regarding such matters, but without duplication to the extent a
Lender has been compensated pursuant thereto, the Borrowers jointly and
severally agree to indemnify the Administrative Agent and each Lender and to
hold the Administrative Agent and each Lender harmless from and against any
loss, cost or expense (including loss of anticipated profits) that the
Administrative Agent or such Lender may sustain or incur as a consequence of (a)
the failure by the Borrowers to pay any principal amount of or any interest on
any LIBOR Rate Loans as and when due and payable, including any such loss or
expense arising from interest or fees payable by the Administrative Agent or
such Lender to lenders of funds obtained by it in order to maintain its LIBOR
Rate Loans, (b) the failure by the Borrowers to make a borrowing or conversion
after the Borrowers have given a Completed Revolving Credit Loan Request for a
LIBOR Rate Loan or a Conversion Request for a LIBOR Rate Loan, and (c) the
making of any payment of a LIBOR Rate Loan or the making of any conversion of
any such Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees

 
45

--------------------------------------------------------------------------------

 

payable by the Administrative Agent or a Lender to lenders of funds obtained by
it in order to maintain any such LIBOR Rate Loans.


          §4.10.     Interest During Event of Default; Late Charges.  During the
continuance of an Event of Default, outstanding principal and (to the extent
permitted by applicable law) interest on the Loans (including Swingline Loans)
and all other amounts payable hereunder, including, without limitation, any fees
applicable to Letters of Credit, or under any of the other Loan Documents shall
bear interest at a rate per annum equal to two percent (2%) above the interest
rate that would otherwise be applicable until such amount shall be paid in full
(after as well as before judgment).  In addition, the Borrowers shall pay on
demand a late charge equal to five percent (5%) of any amount of principal
and/or interest charges on the Loans (including Swingline Loans) which is not
paid within ten (10) days of the date when due.


          §4.11.     Concerning Joint and Several Liability of the Borrowers.


                    (a)     Each of the Borrowers is accepting joint and several
liability hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Lenders under this Credit
Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations.


                    (b)     Each of the Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this §4.11), it being the intention of
the parties hereto that all the Obligations shall be the joint and several
Obligations of each of the Borrowers without preferences or distinction among
them.


                    (c)     If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event the other Borrowers will make such payment with respect to,
or perform, such Obligation.


                    (d)     The Obligations of each of the Borrowers under the
provisions of this §4.11 constitute full recourse Obligations of each of the
Borrowers enforceable against each such Person to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Credit Agreement or any other circumstance whatsoever.


                    (e)     Except as otherwise expressly provided in this
Credit Agreement, each of the Borrowers hereby waives notice of acceptance of
its joint and several liability, notice of any Loans made under this Credit
Agreement, notice of any action at any time taken or omitted by the Lenders
under or in respect of any of the Obligations, and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Credit Agreement.  Each of the Borrowers hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any

 
46

--------------------------------------------------------------------------------

 

waiver, consent or other action or acquiescence by the Lenders at any time or
times in respect of any default by any of the Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Lenders in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any of the Borrowers.  Without limiting the generality of the foregoing, each of
the Borrowers assents to any other action or delay in acting or failure to act
on the part of the Lenders with respect to the failure by any of the Borrowers
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this §4.11, afford grounds for terminating,
discharging or relieving any of the Borrowers, in whole or in part, from any of
its Obligations under this §4.11, it being the intention of each of the
Borrowers that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of such Borrowers under this §4.11 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each of the Borrowers under this §4.11 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, re-construction or similar proceeding with respect to any of the
Borrowers or the Lenders.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the Borrowers or the
Lenders.


                    (f)     The provisions of this §4.11 are made for the
benefit of the Lenders and their successors and assigns, and may be enforced
against any or all of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders first to marshal any of their
claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to them against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this §4.11 shall
remain in effect until all of the Obligations shall have been paid in full or
otherwise fully satisfied.  If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
§4.11 will forthwith be reinstated in effect, as though such payment had not
been made.


          §4.12.     Interest Limitation.  All agreements between the Borrowers
and the Guarantors, on the one hand, and the Lenders and the Administrative
Agent, on the other hand, are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of acceleration of maturity of the Loans
or otherwise, shall the amount paid or agreed to be paid to the Lenders for the
use or the forbearance of the Loans exceed the maximum permissible under
applicable law.  As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof; provided, however that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Credit Agreement and other Loan Document shall be governed by such new law
as of its effective date.  In this regard, it is expressly agreed that it is the
intent of the Borrowers and the Guarantors and the Lenders and the
Administrative Agent in the execution, delivery and acceptance of this Credit
Agreement and the other Loan Documents

 
47

--------------------------------------------------------------------------------

 

to contract in strict compliance with the laws of the State of New York from
time to time in effect.  If, under or from any circumstances whatsoever,
fulfillment of any provision hereof or of any of the other Loan Documents at the
time of performance of such provision shall involve transcending the limit of
such validity prescribed by applicable law, then the obligation to be fulfilled
shall automatically be reduced to the limits of such validity, and if under or
from any circumstances whatsoever any Lender should ever receive as interest any
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance of
the Loans and not to the payment of interest.  This provision shall control
every other provision of all agreements between the Borrowers and the Guarantors
and the Lenders and the Administrative Agent.


          §4.13.     Reasonable Efforts to Mitigate.  Each Lender agrees that as
promptly as practicable after it becomes aware of the occurrence of an event or
the existence of a condition that would cause it to be affected under §§4.5, 4.6
or 4.7, such Lender will give notice thereof to the Borrower Representative,
with a copy to the Administrative Agent and, to the extent so requested by the
Borrower Representative and not inconsistent with regulatory policies applicable
to such Lender, such Lender shall use reasonable efforts and take such actions
as are reasonably appropriate (including the changing of its lending office or
branch) if as a result thereof the additional moneys which would otherwise be
required to be paid to such Lender pursuant to such sections would be reduced
other than for de minimus amounts, or the illegality or other adverse
circumstances which would otherwise require a conversion of such Loans or result
in the inability to make such Loans pursuant to such sections would cease to
exist, and in each case if, as determined by such Lender in its sole discretion,
the taking such actions would not adversely affect such Loans.


          §4.14.     Replacement of Lenders.  If any Lender (an “Affected
Lender”) (i) makes demand upon the Borrowers for (or if the Borrowers are
otherwise required to pay) amounts pursuant to §§4.5, 4.6 or 4.7, (ii) is unable
to make or maintain LIBOR Rate Loans as a result of a condition described in
§4.5, or (iii) does not vote in favor of any amendment, modification or waiver
to this Credit Agreement which, pursuant to §26, requires the vote of all of the
Lenders or all affected Lenders, and the Required Lenders shall have voted in
favor of such amendment, modification or waiver, the Borrower Representative
may, within 90 days of receipt of such demand, notice or vote (or the occurrence
of such other event causing the Borrowers to be required to pay such
compensation or causing §4.5 to be applicable or failure to obtain unanimous
consent or approval required by §26) as the case may be, by notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender (A) request the Affected Lender to cooperate with the Borrowers in
obtaining a replacement lender satisfactory to the Administrative Agent and the
Borrowers (the “Replacement Lender”); (B) request the non-Affected Lenders with
Revolving Credit Commitments, to acquire and assume all of the Affected Lender’s
Loans and Revolving Credit Commitment as provided herein, but none of such
Lenders shall be under an obligation to do so; or (C) designate a Replacement
Lender which is an Eligible Assignee and is reasonably satisfactory to the
Administrative Agent other than when an Event of Default has occurred and is
continuing and absolutely satisfactory to the Administrative Agent when an Event
of Default has occurred and is continuing.  If any satisfactory Replacement
Lender shall be obtained, and/or any of the non-Affected Lenders shall agree to
acquire and assume all of the Affected Lender’s Loans and Revolving Credit
Commitment, then such

 
48

--------------------------------------------------------------------------------

 

Affected Lender shall assign, in accordance with §19, all of its Revolving
Credit Commitment, Loans, Letter of Credit Participations, Notes and other
rights and obligations under this Credit Agreement and all other Loan Documents
to such Replacement Lender or non-Affected Lenders, as the case may be, in
exchange for payment of the principal amount so assigned and all interest and
fees accrued on the amount so assigned, plus all other Obligations then due and
payable to the Affected Lender; provided, however, that (x) such assignment
shall be in accordance with the provisions of §19, shall be without recourse,
representation or warranty and shall be on terms and conditions reasonably
satisfactory to such Affected Lender and such Replacement Lender and/or
non-Affected Lenders, as the case may be, and (y) prior to any such assignment,
the Borrowers shall have paid to such Affected Lender all amounts properly
demanded and unreimbursed under §§4.5, 4.6, 4.7 and 4.9.


          §4.15     Defaulting Lender.


                    (a)     Defaulting Lender Adjustments.  Notwithstanding
anything to the contrary contained in this Credit Agreement, if any Lender
becomes a Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:



 
(i)
Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Credit Agreement shall be
restricted as set forth in the definition of Required Lenders and §26.
 
 
(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to §13 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to §14 shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by such Defaulting Lender to the Swingline Lender
hereunder; third, if such Defaulting Lender is a Revolving Credit Lender, to
Cash Collateralize the Administrative Agent’s  Fronting Exposure with respect to
such Defaulting Lender in accordance with §5.11; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Credit Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrowers, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Credit Agreement and (y) if such
Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize the
Administrative Agent’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Credit
Agreement, in accordance with §5.11; sixth, to the payment of any amounts owing
to the Lenders, the Swingline Lender or the Administrative Agent as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Swingline Lender or the Administrative Agent against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Credit Agreement; and eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or L/C Obligations in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in §12 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders holding the applicable Commitments (or Loans of the same
class) on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and, as applicable, all unfunded participations in L/C
Obligations and Swingline Loans are held by the Revolving Credit Lenders pro
rata in accordance with their respective Revolving Credit Commitment Percentages
(determined without giving effect to §4.15(a)(iv)). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this §4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
(iii)
Certain Fees.
 
   
(A)     Each Defaulting Lender shall be entitled to receive a Facility Fee for
any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Credit Loans funded by it, and (2) its Revolving Credit Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to §5.11.
 
   
(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Credit Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral.
 
   
(C)     With respect to any Facility Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Administrative Agent and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to the Administrative Agent’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
 
 
(iv)
Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders with Revolving Credit
Commitments in accordance with their respective Revolving Credit Commitment
Percentages (in each case, calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that (x) the conditions set
forth in §12 are satisfied at the time of such reallocation (and, unless the
Borrower Representative shall have otherwise notified the Administrative Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
 
 
(v)
Cash Collateral; Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second Cash Collateralize the Administrative
Agent’s Fronting Exposure in accordance with the procedures set forth in §5.11.
 



                    (b)     Defaulting Lender Cure.  If the Borrower
Representative, the Administrative Agent and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the applicable Commitments (without giving effect to
§4.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


                    (c)     New Swingline Loans/New Letters of Credit.  So long
as any Revolving Credit Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Administrative Agent shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.


          §4.16     Pro Rata Treatment.  Except to the extent otherwise provided
herein: (a) each borrowing from the Revolving Credit Lenders under §§2.1(b),
2.12(e) and 5.7 shall be made from the Revolving Credit Lenders, each payment of
the fees under clause (ii) of §4.1, and each payment of the fees under the first
sentence of §5.10 shall be made for the account of the Revolving Credit Lenders,
pro rata according to the amounts of their respective Revolving Credit
Commitments; (b) each payment or prepayment of principal of Revolving Credit
Loans shall be made for the account of the Revolving Credit Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Credit
Loans held by them, provided that, subject to §4.15, if immediately prior to
giving effect to any such payment in respect of any Revolving Credit Loans the
outstanding principal amount of the Revolving Credit Loans shall not be held by
the Revolving Credit Lenders pro rata in accordance with their respective
Revolving Credit Commitments in effect at the time such Revolving Credit Loans
were made, then such payment shall be applied to the Revolving Credit Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Credit Loans being held by the Revolving
Credit Lenders pro rata in accordance with such respective Revolving Credit
Commitments; (c) each payment or prepayment of principal of Term Loans shall be
made for the account of the Term Loan Lenders pro rata in accordance with the
respective unpaid principal amounts of the Term Loans held by them; (d) each
payment of interest on Revolving Credit Loans or Term Loans shall be made for
the account of the Revolving Credit Lenders or Term Loan Lenders, as applicable,
pro rata in accordance with the amounts of interest on such Revolving Loans or
Term Loans, as applicable, then due and payable to the respective Lenders;

 
49

--------------------------------------------------------------------------------

 

(e) the Conversion and Continuation of Revolving Loans or Term Loans of a
particular Type (other than Conversions provided for by §§4.4 and 5.5) shall be
made pro rata among the Revolving Credit Lenders or Term Loan Lenders, as
applicable, according to the amounts of their respective Revolving Credit Loans
or Term Loans, as applicable, and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous; (f) the
Revolving Credit Lenders’ participation in, and payment obligations in respect
of, Swingline Loans under §2.12, shall be in accordance with their respective
Revolving Credit Commitment Percentages; and (i) the Revolving Credit Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
§5, shall be in accordance with their respective Revolving Credit Commitment
Percentages.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to §2.12(e), in which case such
payments shall be pro rata in accordance with such participating interests).


§5.           LETTERS OF CREDIT.


          §5.1.     Commitment to Issue Letters of Credit.  Subject to the terms
and conditions hereof and the execution and delivery by the Borrowers of a
letter of credit application on the Administrative Agent’s customary form (a
“Letter of Credit Application”), the Administrative Agent on behalf of the
Revolving Credit Lenders and in reliance upon the agreement of the Revolving
Credit Lenders set forth in §5.1(d) and upon the representations and warranties
of the Borrowers contained herein, agrees, in its individual capacity, to issue,
extend and renew for the account of the Borrowers one or more standby letters of
credit (individually, a “Letter of Credit”), in such form as may be requested
from time to time by the Borrowers and agreed to by the Administrative Agent;
provided, however, that, at all times, after giving effect to such request, (a)
the sum of the aggregate Maximum Drawing Amount and all Unpaid Reimbursement
Obligations shall not exceed $15,000,000 at any one time, and (b) the sum of (i)
all L/C Obligations, and (ii) the amount of all Revolving Credit Loans and
Swingline Loans outstanding shall not exceed the Total Revolving Credit
Commitment at any time.  Notwithstanding the foregoing, the Administrative Agent
shall have no obligation to issue any Letter of Credit to support or secure any
Indebtedness of the Borrowers or any of their Subsidiaries to the extent that
such Indebtedness was incurred prior to the proposed issuance date of such
Letter of Credit, unless in any such case the Borrowers demonstrate to the
satisfaction of the Administrative Agent that (x) such prior incurred
Indebtedness was then fully secured by a prior perfected and unavoidable
security interest in collateral provided by the Borrowers or such Subsidiary to
the proposed beneficiary of such Letter of Credit or (y) such prior incurred
Indebtedness was then secured or supported by a letter of credit issued for the
account of the Borrowers or such Subsidiary and the reimbursement obligation
with respect to such letter of credit was fully secured by a prior perfected and
unavoidable security interest in collateral provided to the issuer of such
letter of credit by the Borrowers or such Subsidiary.  Each Existing Letter of
Credit shall, from and after the Restatement Date, be deemed to be a Letter of
Credit issued under this Credit Agreement and shall be subject to and governed
by the terms and conditions of this Credit Agreement and the other Loan
Documents.

 
50

--------------------------------------------------------------------------------

 

          §5.2.     Letter of Credit Applications.  Each Letter of Credit
Application shall be completed to the satisfaction of the Administrative
Agent.  In the event that any provision of any Letter of Credit Application
shall be inconsistent with any provision of this Credit Agreement, then the
provisions of this Credit Agreement shall, to the extent of any such
inconsistency, govern.


          §5.3.     Terms of Letters of Credit.  Each Letter of Credit issued,
extended or renewed hereunder shall, among other things, (a) provide for the
payment of sight drafts for honor thereunder when presented in accordance with
the terms thereof and when accompanied by the documents described therein, and
(b) have an expiry date of the earlier of (i) the date one (1) year from its
date of issuance and (ii) the date which is thirty (30) days prior to the
Revolving Credit Loan Maturity Date; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Administrative Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the date that is thirty (30) days prior to the
Revolving Credit Loan Maturity Date.  Notwithstanding the foregoing, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Revolving Credit Loan Maturity Date (any such Letter of Credit
being referred to as an “Extended Letter of Credit”), so long as the Borrowers
deliver to the Administrative Agent for its benefit and the benefit of the
Administrative Agent and the Revolving Credit Lenders no later than thirty (30)
days prior to the Revolving Credit Loan Maturity Date, Cash Collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the Maximum Drawing Amount of such Letter of Credit; provided,
that the obligations of the Borrowers under this Section in respect of such
Extended Letters of Credit shall survive the termination of this Agreement and
shall remain in effect until no such Extended Letters of Credit remain
outstanding.  If the Borrowers fail to provide Cash Collateral with respect to
any Extended Letter of Credit by the date thirty (30) days prior to the
Revolving Credit Loan Maturity Date, such failure shall be treated as a drawing
under such Extended Letter of Credit (in an amount equal to the Maximum Drawing
Amount of such Letter of Credit), which shall be reimbursed (or participations
therein funded) by the Revolving Credit Lenders in accordance with §5.4 and
§5.5, with the proceeds being utilized to provide Cash Collateral for such
Letter of Credit. Each Letter of Credit issued, extended or renewed hereunder
shall be subject to the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 or any
successor version thereto adopted by the Administrative Agent in the ordinary
course of its business as a letter of credit issuer and in effect at the time of
issuance of such Letter of Credit (the “Uniform Customs”) or, in the case of a
standby Letter of Credit, either the Uniform Customs or the International
Standby Practices (ISP98), International Chamber of Commerce Publication No.
590, or any successor code of standby letter of credit practices among banks
adopted by the Administrative Agent in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.


          §5.4.     Reimbursement Obligations of Lenders.  Each Revolving Credit
Lender severally agrees that it shall be absolutely liable, without regard to
the occurrence of any Default or Event of Default or any other condition
precedent whatsoever or to the delivery of Cash Collateral in respect of any
Extended Letter of Credit, to the extent of such Lender’s Revolving Credit

 
51

--------------------------------------------------------------------------------

 

Commitment Percentage, to reimburse the Administrative Agent on demand for the
amount of each draft paid by the Administrative Agent under each Letter of
Credit to the extent that such amount is not reimbursed by the Borrowers
pursuant to §5.6 (such agreement for a Revolving Credit Lender being called
herein the “Letter of Credit Participation” of such Lender).


          §5.5.     Participations of Lenders.  Each payment made by a Lender
pursuant to §5.4 above shall be treated as the purchase by such Revolving Credit
Lender of a participating interest in the Borrowers’ Reimbursement Obligation
under §5.6 in an amount equal to such payment.  Each such Lender shall share in
accordance with its participating interest in any interest which accrues
pursuant to §5.6.


          §5.6.     Reimbursement Obligation of the Borrowers.  In order to
induce the Administrative Agent to issue, extend and renew each Letter of Credit
and the Revolving Credit Lenders to participate therein, the Borrowers hereby
agree to reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Lenders, with respect to each
Letter of Credit issued, extended or renewed by the Administrative Agent
hereunder,


                    (a)     except as otherwise expressly provided in §5.6(b),
on each date that any draft presented under such Letter of Credit is honored by
the Administrative Agent, or the Administrative Agent otherwise makes a payment
with respect thereto, (i) the amount paid by the Administrative Agent under or
with respect to such Letter of Credit, and (ii) the amount of any taxes, fees,
charges or other costs and expenses whatsoever incurred by the Administrative
Agent or any Revolving Credit Lender in connection with any payment made by the
Administrative Agent or any such Lender under, or with respect to, such Letter
of Credit (it being understood that such payment to the Administrative Agent
shall, subject to the satisfaction of the conditions set forth herein, be made
from the proceeds of a Revolving Credit Loan made to the Borrowers pursuant to
§2.4);


                    (b)     upon the reduction (but not termination) of the
Total Revolving Credit Commitment to an amount less than the Maximum Drawing
Amount on all Letters of Credit, an amount equal to such difference, which
amount shall be held by the Administrative Agent for the ratable benefit of the
Revolving Credit Lenders and the Administrative Agent as cash collateral for all
L/C Obligations; and


                    (c)     upon the termination of the Total Revolving Credit
Commitment, or the acceleration of the Reimbursement Obligations with respect to
all Letters of Credit in accordance with §13, an amount equal to the then
Maximum Drawing Amount on all Letters of Credit, which amount shall be held by
the Administrative Agent for the ratable benefit of the Revolving Credit Lenders
and the Administrative Agent as cash collateral for all Reimbursement
Obligations.


Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Head Office in immediately available funds or (in the
case of clause (a) of this §5.6) from the direct application of the proceeds of
a Revolving Credit Loan made pursuant to §2.4 hereof.  In the event that the
obligations of the Borrowers under §5.6(a) cannot, in compliance with the

 
52

--------------------------------------------------------------------------------

 

provisions of this Credit Agreement, be satisfied in full by the making of a
Revolving Credit Loan pursuant to §2.4, the Administrative Agent shall so notify
the Borrowers, in which case the obligations of the Borrowers under §5.6(a)
shall be immediately due and payable to the Administrative Agent.  Interest on
any and all amounts remaining unpaid by the Borrowers under this §5.6 at any
time from the date such amounts become due and payable (whether as stated in
this §5.6, by acceleration or otherwise) until payment in full (whether before
or after judgment) shall be payable to the Administrative Agent on demand at the
rate then in effect for overdue principal on the Revolving Credit
Loans.  Notwithstanding anything contained in this Credit Agreement or any other
Loan Document to the contrary, all amounts payable by the Borrowers under this
§5.6 as a result of the occurrence of an Event of Default under §13.1(g) or (h)
shall automatically become due and payable by the Borrowers without any notice
or demand by the Administrative Agent, any Lender or any other Person.


          §5.7.     Letter of Credit Payments.  If any draft shall be presented
or other demand for payment shall be made under any Letter of Credit, the
Administrative Agent shall notify the Borrowers of the date and amount of the
draft presented or demand for payment and of the date and time when it expects
to pay such draft or honor such demand for payment.  If the Borrowers fail to
reimburse the Administrative Agent as provided in §5.6 on or before the date
that such draft is paid or other payment is made by the Administrative Agent,
the Administrative Agent may at any time thereafter notify the Revolving Credit
Lenders of the amount of any such Unpaid Reimbursement Obligation.  No later
than 3:00 p.m. (New York time) on the Business Day next following the receipt of
such notice, each Revolving Credit Lender shall make available to the
Administrative Agent, at the Administrative Agent’s Head Office, in immediately
available funds, such Lender’s Revolving Credit Commitment Percentage of such
Unpaid Reimbursement Obligation, together with an amount equal to the product of
(a) the average, computed for the period referred to in clause (c) below, of the
weighted average interest rate paid by the Administrative Agent for federal
funds acquired by the Administrative Agent during each day included in such
period, times (b) the amount equal to such Lender’s Revolving Credit Commitment
Percentage of such Unpaid Reimbursement Obligation, times (c) a fraction, the
numerator of which is the number of days that elapse from and including the date
the Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Lender’s Revolving Credit Commitment
Percentage of such Unpaid Reimbursement Obligation shall become immediately
available to the Administrative Agent, and the denominator of which is 360.  The
responsibility of the Administrative Agent to the Borrowers and the Lenders
shall be only to determine that the documents (including each draft) delivered
under each Letter of Credit in connection with such presentment shall be in
conformity in all material respects with such Letter of Credit.


          §5.8.     Obligations Absolute. The Borrowers’ obligations under this
§5 shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrowers may have or have had against the Administrative Agent, any
Lender or any beneficiary of a Letter of Credit.  The Borrowers further agree
with the Administrative Agent and the Lenders that the Administrative Agent and
the Lenders shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under §5.6 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements

 
53

--------------------------------------------------------------------------------

 

thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrowers, the beneficiary of any Letter of Credit or any financing institution
or other party to which any Letter of Credit may be transferred or any claims or
defenses whatsoever of the Borrowers against the beneficiary of any Letter of
Credit or any such transferee.  The Administrative Agent and the Lenders shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit.  The Borrowers agree that any action taken
or omitted by the Administrative Agent or any Lender under or in connection with
each Letter of Credit and the related drafts and documents, if done in good
faith, shall be binding upon the Borrowers and shall not result in any liability
on the part of the Administrative Agent or any Lender to the Borrowers.


          §5.9.     Reliance by Issuer. To the extent not inconsistent with
§5.8, the Administrative Agent shall be entitled to rely, and shall be fully
protected in relying upon, any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and all future holders of the Revolving Credit Notes or
of a Letter of Credit Participation.


          §5.10.     Letter of Credit Fees.  The Borrowers shall pay a fee,
quarterly in arrears on the first Business Day of the following quarter (a
“Letter of Credit Fee”), to the Administrative Agent in respect of each Letter
of Credit an amount equal to the product of (i) the Applicable Margin for
Revolving Credit Loans which are LIBOR Rate Loans and (ii) the face amount of
such Letter of Credit.  The Letter of Credit Fee shall be for the accounts of
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages.  The Borrowers shall pay a fee on the first
Business Day of the following quarter following the date of issuance or any
extension or renewal of any Letter of Credit, equal to one-eighth of one percent
(0.125%) of the face amount of each Letter of Credit so issued, extended or
renewed for the account of the Administrative Agent, as a fronting fee.  In
respect of each Letter of Credit, the Borrowers shall also pay to the
Administrative Agent for the Administrative Agent’s own account, at such other
time or times as such charges are customarily made by the Administrative Agent,
including the Administrative Agent’s customary issuance, amendment, negotiation
or document examination and other administrative fees as in effect from time to
time.


          §5.11.     Cash Collateral.  At any time that there shall exist a
Defaulting Lender with a Revolving Credit Commitment, within one Business Day
following the written request of the

 
54

--------------------------------------------------------------------------------

 

Administrative Agent the Borrowers shall Cash Collateralize the Administrative
Agent’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to §4.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Fronting Exposure of the
Administrative Agent with respect to Letters of Credit issued and outstanding at
such time (the “Minimum Collateral Amount”).


                    (a)     Grant of Security Interest.  The Borrowers, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of itself, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (b) below.  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).


                    (b)     Application.  Notwithstanding anything to the
contrary contained in this Credit Agreement, Cash Collateral provided under this
§5.11 or §4.15 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.


                    (c)     Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce the Administrative Agent’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this §5.11 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent that
there exists excess Cash Collateral; provided that, subject to §4.15 the Person
providing Cash Collateral and the Administrative Agent may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


          §5.12.     Extended Letters of Credit.  Each Revolving Credit Lender
confirms that its obligations under §5.4 and §5.5 shall be reinstated in full
and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.


§6.     GUARANTIES.  Each of the Guarantors will jointly and severally guarantee
all of the Obligations pursuant to its Guaranty.  The Obligations are full
recourse obligations of each Borrower and each Guarantor, and all of the
respective assets and properties of each Borrower and each Guarantor shall be
available for the payment in full in cash and performance of the Obligations.

 
55

--------------------------------------------------------------------------------

 

§7.     REPRESENTATIONS AND WARRANTIES.  Each of the Borrowers, for itself and
for each of the other Borrowers and for each Guarantor insofar as any such
statements relate to such Guarantor or its Subsidiaries represents and warrants
to the Administrative Agent and the Lenders as follows:


          §7.1.     Authority; Etc.


          (a)     Organization; Good Standing.



 
(i)
SALP is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware; Holdings is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; each of SALP and Holdings has all requisite partnership or corporate,
as the case may be, power to own its respective properties and conduct its
respective business as now conducted and as presently contemplated; and each of
SALP and Holdings is in good standing as a foreign entity and is duly authorized
to do business in the jurisdictions where the Real Estate owned by it is located
and in each other jurisdiction where such qualification is necessary except
where a failure to be so qualified in such other jurisdiction would not have a
Material Adverse Effect.
 
 
(ii)
Sovran is a corporation duly organized, validly existing and in good standing
under the laws of the State of Maryland; each Subsidiary of Sovran is duly
organized, validly existing and in good standing as a corporation or partnership
or other entity, as the case may be, under the laws of the state of its
organization; Sovran and each of its Subsidiaries has all requisite corporate or
partnership or other entity, as the case may be, power to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated; and Sovran and each of its Subsidiaries is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
such qualification is necessary (including, as to Sovran, in the State of New
York) except where a failure to be so qualified in such other jurisdiction would
not have a materially adverse effect on the business, assets or financial
condition of Sovran or such Subsidiary.
 
 
(iii)
As to each subsequent Guarantor, a provision similar, as applicable, to (a)(i)
or (ii) above shall be included in each such subsequent Guarantor’s Subsidiary
Guaranty, and the Borrowers shall be deemed to make for itself and on behalf of
each such subsequent Guarantor a representation and warranty as to such
provision regarding such subsequent Guarantor.
 




 
56

--------------------------------------------------------------------------------

 

                    (b)     Capitalization.



 
(i)
The outstanding equity of SALP is comprised of a general partner interest and
limited partner interests, all of which have been duly issued and are
outstanding and fully paid and non-assessable as set forth in Schedule 7.1(b)
hereto.  All of the issued and outstanding general partner interests of SALP are
owned and held of record by Holdings; all of the limited partner interests of
SALP are owned and held of record as set forth in Schedule 7.1(b)
hereto.  Except as set forth in the Agreement of Limited Partnership of SALP or
as disclosed in Schedule 7.1(b) hereto, as of the Restatement Date there are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in SALP.  Except as
disclosed in Schedule 7.1(b), as of the Restatement Date there are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on SALP or Sovran which require or could require SALP
or Sovran to sell, grant, transfer, assign, mortgage, pledge or otherwise
dispose of any equity interests of SALP.  No general partnership interests of
SALP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies, or any other similar
agreements or interests (whether written or oral).
 
 
(ii)
As of the Restatement Date, the authorized capital stock of, or any other equity
interests in Holdings are as set forth in Schedule 7.1(b), and the issued and
outstanding voting and non­voting shares of the common stock of Holdings, and
all of the other equity interests in Holdings, all of which have been duly
issued and are outstanding and fully paid and non-assessable, are owned and held
of record by Sovran.  Except as disclosed in Schedule 7.1(b), as of the
Restatement Date there are no outstanding securities or agreements exchangeable
for or convertible into or carrying any rights to acquire any equity interests
in Holdings, and there are no outstanding options, warrants, or other similar
rights to acquire any shares of any class in the capital of or any other equity
interests in Holdings.  As of the Restatement Date there are no outstanding
commitments, options, warrants, calls or other agreements or obligations
(whether written or oral) binding on Holdings to issue, sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any shares of any class in the
capital of or other equity interests in Holdings.  No shares of, or equity
interests in Holdings held by Sovran are subject to any restrictions on transfer
pursuant to any of Holding’s applicable charter, by­laws or any shareholder
agreements, voting agreements, voting trusts, trust agreements, trust deeds,
irrevocable proxies or any other similar agreements or instruments (whether
written or oral).




 
57

--------------------------------------------------------------------------------

 

                    (c)     Due Authorization.  The execution, delivery and
performance of this Credit Agreement and the other Loan Documents to which any
of the Borrowers or any of the Guarantors is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Borrower and such Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of such Borrower or such Guarantor and any
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Borrower or such Guarantor is subject or any
judgment, order, writ, injunction, license or permit applicable to such Borrower
or such Guarantor, (iv) do not conflict with any provision of the agreement of
limited partnership, any certificate of limited partnership, the charter
documents or by-laws of such Borrower or such Guarantor or any general partner
or other controlling Person thereof, and (v) do not contravene any provisions
of, or constitute a default, Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to such Borrower or such Guarantor or any of such Borrower’s or
such Guarantor’s properties (except for any such failure to comply under any
such other agreement, instrument, judgment, order, decree, permit, license, or
undertaking as would not have a Material Adverse Effect) or result in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of any Borrower, the Operating Subsidiaries
or any Guarantor.


                    (d)     Enforceability.



 
(i)
Each of the Loan Documents to which any of the Borrowers or any of the
Guarantors is a party has been duly executed and delivered and constitutes the
legal, valid and binding obligations of each such Borrower and each such
Guarantor, as the case may be, subject only to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and to the fact that the
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
 
(ii)
The Intercreditor Agreement is in full force and effect as of the Restatement
Date and the Indebtedness and each other payment Obligation hereunder or arising
under any Loan Document constitute “Loans” and, consequently, “Subject
Obligations” (as each such term is defined in the Intercreditor Agreement) under
the Intercreditor Agreement and remain subject to the terms of the Intercreditor
Agreement.
 



          §7.2.     Governmental Approvals.  The execution, delivery and
performance by each Borrower of this Credit Agreement and by each Borrower and
each Guarantor of the other Loan Documents to which such Borrower or such
Guarantor is or is to become a party and the transactions contemplated hereby
and thereby do not require (i) the approval or consent of any

 
58

--------------------------------------------------------------------------------

 

governmental agency or authority other than those already obtained, or (ii)
filing with any governmental agency or authority, other than filings which will
be made with the SEC when and as required by law.


          §7.3.     Title to Properties; Leases.  The Borrowers, the Guarantors
and their respective Subsidiaries each has good title to all of its respective
properties, assets and rights of every name and nature purported to be owned by
it, including, without limitation, that:


                    (a)     As of the Restatement Date (with respect to
Unencumbered Properties designated as such on the Restatement Date) or the date
of designation as an Unencumbered Property (with respect to Unencumbered
Properties acquired and/or designated as such after the Restatement Date), and
in each case to the best of its knowledge thereafter, (i) a Borrower or (if
after the Restatement Date) a Guarantor holds good and clear record and
marketable title to the Unencumbered Properties, subject to no rights of others
(except, with respect to a Ground Lease, the rights of the lessor), including
any mortgages, conditional sales agreements, title retention agreements, liens
or encumbrances, except for Permitted Liens, and (ii) the Unencumbered
Properties satisfy the requirements for an Unencumbered Property set forth in
the definition thereof.  Schedule 7.3(a) sets forth a list of all Unencumbered
Properties as of the Restatement Date.


                    (b)     Each of the Borrowers and each of the then
Guarantors and their respective Subsidiaries will, as of the Restatement Date,
own all of the assets as reflected in the financial statements of the Borrowers
described in §7.4 or acquired since the date of such financial statements
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date).


                    (c)     Each of the direct or indirect interests of the
Borrowers or Holdings in any Partially-Owned Entity is set forth on Schedule
7.3(c) hereto, including the type of entity in which the interest is held, the
percentage interest owned by such Borrower or Holdings in such entity, the
capacity in which such Borrower or Holdings holds the interest, and such
Borrower’s or Holdings’ ownership interest therein.


          §7.4.     Financial Statements.  The following financial statements
have been furnished to each of the Lenders:


                   (a)     The audited consolidated balance sheet of Sovran and
its Subsidiaries (including, without limitation, SALP) as of December 31, 2013,
and the related consolidated statement of operations, shareholders’ equity and
cash flows for the fiscal year ended December 31, 2012, and the audited
consolidated statement of operations, shareholders’ equity and cash flows for
the fiscal year then ended, certified by the chief financial officer of
Sovran.  Such financial statements have been prepared in accordance with GAAP
and fairly present the financial condition of Sovran and its Subsidiaries as of
the close of business on the dates thereof and the results of operations for the
fiscal periods then ended.  There are no contingent liabilities of Sovran or any
of its Subsidiaries as of such dates involving material amounts, known to the
officers of the Borrowers, not disclosed in said financial statements and the
related notes thereto.

 
59

--------------------------------------------------------------------------------

 

                    (b)     The unaudited consolidated balance sheet of Sovran
and its Subsidiaries (including, without limitation, SALP) as of September 30,
2014, and the related consolidated statement of operations and cash flows for
the three fiscal quarter period ended September 30, 2013, and the unaudited
consolidated statement of operations and cash flows for the three fiscal quarter
periods then ended, certified by the chief financial officer of Sovran.  Such
financial statements have been prepared in accordance with GAAP and fairly
present the financial condition of Sovran and its Subsidiaries as of the close
of business on the dates thereof and the results of operations for the fiscal
periods then ended (subject to changes resulting from normal year-end audit
adjustments).  There are no contingent or other liabilities of Sovran or any of
its Subsidiaries as of such dates involving material amounts, known to the
officers of the Borrowers, not disclosed in said financial statements and the
related notes thereto.


          §7.5.     Fiscal Year.  The Borrowers and their respective
Subsidiaries each has a fiscal year which is the twelve months ending on
December 31 of each calendar year.


          §7.6.     Licenses, Permits, Franchises, Patents, Copyrights, Etc.


                    (a)     Each Borrower, each Guarantor and each of their
respective Subsidiaries own and possesses all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses, authorizations and permits,
and rights in respect of the foregoing, adequate for the conduct of their
respective businesses substantially as now conducted without known conflict with
any rights of others, including all Permits.


                    (b)     To the best knowledge of each Borrower, no product
or service of either Borrower or any Guarantor or Subsidiary infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, service mark, trademark, trade name or other right owned by any other
Person.


                    (c)     To the best knowledge of each Borrower, there is no
material violation by any Person of any right of either Borrower or any
Guarantor or Subsidiary with respect to any patent, copyright, service mark,
trademark, trade name or other right owned or used by either Borrower or any
Guarantor or Subsidiary.


          §7.7.     Litigation.  Except as stated on Schedule 7.7 there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against any Borrower, any Guarantor or any of their respective Subsidiaries
before any court, tribunal or administrative agency or board that, could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect or materially impair the right of such Borrower, such
Guarantor or their respective Subsidiaries to carry on their respective
businesses substantially as now conducted by them, or result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained, as reflected in the applicable financial statements of the
Borrowers, or which question the validity of this Credit Agreement or any of the
other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.


          §7.8.     No Materially Adverse Contracts, Etc.  None of any Borrower,
any Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate, partnership or other legal

 
60

--------------------------------------------------------------------------------

 

restriction, or any judgment, decree, order, rule or regulation that has or is
expected in the future to have a Material Adverse Effect.  None of any Borrower,
any Guarantor or any of their respective Subsidiaries is a party to any contract
or agreement that has or is expected, in the judgment of their respective
officers, to have a Material Adverse Effect.


          §7.9.     Compliance With Other Instruments, Laws, Etc.  None of any
Borrower, any Guarantor or any of their respective Subsidiaries is in violation
of any provision of its partnership agreement, charter documents, bylaws or
other organizational documents, as the case may be, or any respective agreement
or instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could result,
individually or in the aggregate, in the imposition of substantial penalties or
have a Material Adverse Effect.


          §7.10.     Tax Status.


                    (a)     (i) Each of the Borrowers, the Guarantors and their
respective Subsidiaries (A) has timely made or filed all federal, state and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (B) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (C) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and (ii) there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the respective officers of the Borrowers and the
Guarantors and their respective Subsidiaries know of no basis for any such
claim.  The federal income tax liabilities of the Borrowers and their
Subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended December 31, 2009.


                    (b)     To the best of the Borrowers’ knowledge, each
Partially-Owned Entity (i) has timely made or filed all federal, state and local
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To the best of
the Borrowers’ knowledge, except as otherwise disclosed in writing to the
Administrative Agent, there are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction from any Partially-Owned
Entity, and the officers of the Borrowers know of no basis for any such claim.


          §7.11.     No Event of Default; No Materially Adverse Changes.  No
default, Default or Event of Default has occurred and is continuing.  Since
December 31, 2013, there has occurred no materially adverse change in the
businesses, assets, operations, conditions (financial or otherwise) or prospects
of Sovran and its Subsidiaries or SALP and its Subsidiaries from that shown on
or reflected in the audited consolidated balance sheet of Sovran and its
Subsidiaries as of December 31, 2013, or the consolidated statement of income
for the fiscal year then ended,

 
61

--------------------------------------------------------------------------------

 

other than changes in the ordinary course of business that have not had, and
could not reasonably be expected to have, a Material Adverse Effect.


          §7.12.     Investment Company Act.  None of any Borrower, any
Guarantor or any of their respective Subsidiaries is an “investment company”, or
an “affiliated company” or a “principal underwriter” of an “investment company”,
as such terms are defined in the Investment Company Act of 1940.


          §7.13.     Absence of UCC Financing Statements, Etc.  Except for
Permitted Liens, there will be no financing statement, security agreement,
chattel mortgage, real estate mortgage, equipment lease, financing lease,
option, encumbrance or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Unencumbered Property.  Neither any Borrower nor any Guarantor has
pledged or granted any lien on or security interest in or otherwise encumbered
or transferred any of their respective interests in any Subsidiary (including in
the case of Sovran, its interests in SALP, and in the case of any Borrower, its
interests in the Operating Subsidiaries) or in any Partially-Owned Entity.


          §7.14.     Absence of Liens.  A Borrower or a Guarantor is the owner
of the Unencumbered Properties free from any lien, security interest,
encumbrance and any other claim or demand, except for Permitted Liens.


          §7.15.     Certain Transactions.  Except as set forth on Schedule
7.15, none of the officers, partners, directors, or employees of any Borrower or
any Guarantor or any of their respective Subsidiaries is presently a party to
any transaction with any Borrower, any Guarantor or any of their respective
Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural Person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest has a
substantial interest or is an officer, director, trustee or partner.


          §7.16.     Employee Benefit Plans.



 
          §7.16.1.     In General.  Each Employee Benefit Plan and each
Guaranteed Pension Plan has been maintained and operated in compliance in all
material respects with the provisions of ERISA and, to the extent applicable,
the Code, including but not limited to the provisions thereunder respecting
prohibited transactions and the bonding of fiduciaries and other persons
handling plan funds as required by Section 412 of ERISA.  The Borrowers have
heretofore delivered to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under  Section 103(d) of ERISA, with respect to each
Guaranteed Pension Plan.  The expected post-retirement benefit obligation
(determined as of the last day of each Borrower’s most recently ended fiscal
year in accordance with Financial Accounting Standards Board Statement No. 106,
without regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of each Borrower and its Subsidiaries is not
material.
 
 
          §7.16.2.     Terminability of Welfare Plans.  No Employee Benefit
Plan, which is an employee welfare benefit plan within the meaning of Section
3(1) or Section 3(2)(B) of ERISA, provides benefit coverage subsequent to
termination of employment, except as required by Title I, Part 6 of ERISA or the
applicable state insurance laws.  The Borrowers may terminate each such employee
welfare benefit plan at any time (or at any time subsequent to the expiration of
any applicable bargaining agreement) in the discretion of the Borrowers without
liability to any Person other than for claims arising prior to termination.
 
 
          §7.16.3.     Guaranteed Pension Plans.  Each contribution required to
be made to a Guaranteed Pension Plan, whether required to be made to avoid the
incurrence of an accumulated funding deficiency, the notice or lien provisions
of Section 302(f) of ERISA, or otherwise, has been timely made.  No waiver of an
accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan, and neither any Borrower
or any Guarantor nor any ERISA Affiliate is obligated to or has posted security
in connection with an amendment to a Guaranteed Pension Plan pursuant to Section
307 of ERISA or Section 401(a)(29) of the Code.  No liability to the PBGC (other
than required insurance premiums, all of which have been paid) has been incurred
by any Borrower or any Guarantor or any ERISA Affiliate with respect to any
Guaranteed Pension Plan and there has not been any ERISA Reportable Event (other
than an ERISA Reportable Event as to which the requirement of thirty (30) days'
notice has been waived), or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC.  Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
Section 4001 of ERISA did not exceed the aggregate value of the assets of all
such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities, by more than $500,000.
 
 
          §7.16.4.     Multiemployer Plans.  Neither any Borrower nor any
Guarantor nor any ERISA Affiliate has incurred any material liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under Section 4201 of ERISA or
as a result of a sale of assets described in Section 4204 of ERISA.  Neither any
Borrower nor any Guarantor nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of Section 4241 or Section 4245 of ERISA or is at risk of entering
reorganization or becoming insolvent, or that any Multiemployer Plan intends to
terminate or has been terminated under Section 4041A of ERISA.
 



          §7.17.     Regulations U and X.  The proceeds of the Loans and the
Letters of Credit shall be used for the purposes described in §8.12.  No portion
of any Loan is to be used, and no portion of any Letter of Credit is to be
obtained, for the purpose of purchasing or carrying any “margin security” or
“margin stock” in violation of (and, as such terms are used in) Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.


          §7.18.     Environmental Compliance.  The Borrowers have caused
environmental assessments to be conducted and/or taken other steps to
investigate the past and present environmental condition and usage of the Real
Estate and the operations conducted thereon.  Based upon such assessments and/or
investigation, except as set forth on Schedule 7.18, the Borrowers represent and
warrant that:


                    (a)     None of any Borrower, any Guarantor, any of their
respective Subsidiaries or any operator of the Real Estate or any portion of
such Real Estate, or any operations thereon is in violation, or alleged
violation, of any judgment, decree, order, law, license, rule or regulation
pertaining to environmental matters, including without limitation, those arising
under the Resource Conservation and Recovery Act (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Federal Clean Water Act, the Federal Clean Air Act, the Toxic Substances
Control Act, or any state or local statute, regulation, ordinance, order or
decree relating to health, safety or the environment (hereinafter “Environmental
Laws”), which violation or alleged violation has, or its remediation would have,
by itself or when aggregated with all such other violations or alleged
violations, a Material Adverse Effect, or constitutes a Disqualifying
Environmental Event with respect to any Unencumbered Property.


                    (b)     None of any Borrower, any Guarantor or any of their
respective Subsidiaries has received notice from any third party, including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substances as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which it has generated, transported or disposed of has
been found at any site at which a federal, state or local agency or other third
party has conducted or has ordered that any Borrower, any Guarantor or any of
their respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any

 
62

--------------------------------------------------------------------------------

 

Environmental Law, or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances; which event described in any such notice
would have a material adverse effect on the business, assets or financial
condition of any Borrower, any Guarantor or any of their respective
Subsidiaries, or constitutes a Disqualifying Environmental Event with respect to
any Unencumbered Property.


                    (c)     Except as set forth on Schedule 7.18, (i) no portion
of the Real Estate has been used for the handling, processing, storage or
disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of any Real Estate
except in accordance with applicable Environmental Laws, (ii) in the course of
any activities conducted by the Borrowers, the Guarantors, their respective
Subsidiaries or the operators of their respective properties, or any ground or
space tenants on any Real Estate, no Hazardous Substances have been generated or
are being used on such Real Estate except in accordance with applicable
Environmental Laws, (iii) there has been no present or past releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from the Real Estate, (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located on
such Real Estate, and (v) any Hazardous Substances that have been generated on
any of the Real Estate during ownership thereof by a Borrower or a Guarantor or
any of their respective Subsidiaries have been transported off-site only by
carriers having an identification number issued by the EPA, treated or disposed
of only by treatment or disposal facilities maintaining valid permits as
required under applicable Environmental Laws, which transporters and facilities
have been and are, to the best of the Borrowers’ knowledge, operating in
compliance with such permits and applicable Environmental Laws; any of which
events described in clauses (i) through (v) above would have a material adverse
effect on the business, assets or financial condition of any Borrower, any
Guarantor or any of their respective Subsidiaries, or constitutes a
Disqualifying Environmental Event with respect to any Unencumbered
Property.  Notwithstanding that the representations contained herein are limited
to the knowledge of the Borrowers, any such limitation shall not affect the
covenants specified in §8.11 or elsewhere in this Credit Agreement.


                    (d)     None of the Borrowers, the Guarantors, their
respective Subsidiaries or the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement, by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the effectiveness of any other transactions contemplated hereby.


                    (e)     There has been no change in the status of the
information disclosed on Schedule 7.18, that, individually or in the aggregate,
has resulted in, or materially increased the

 
63

--------------------------------------------------------------------------------

 

likelihood of, a Material Adverse Effect (after taking into account any
indemnities, escrows or other similar protections provided by a third party for
the matters set forth in Schedule 7.18).


In addition, the Borrowers represent and warrant that (i) each of (x) that
certain Guaranty of Recourse Obligations of Borrower dated as of November 28,
2001by SALP for the benefit of GMAC Commercial Mortgage Corporation and (y) that
certain Non-Recourse Indemnification Agreement dated as of February 12, 2002 by
SALP for the benefit of PNC Bank, National Association (for purposes of this
paragraph, clauses (x) and (y) collectively, the “SALP Terminated Obligations”)
has terminated and is of no further force and effect, and  (ii) that no Borrower
nor any Guarantor or other Subsidiary has any surviving or otherwise outstanding
obligations under or with respect to the SALP Terminated Obligations.


          §7.19.     Subsidiaries.  Schedule 7.19 sets forth all of the
respective Subsidiaries of Sovran or SALP, and Schedule 7.19 will be updated to
reflect any subsequent Guarantor and its Subsidiaries, if any.


          §7.20.     Loan Documents.  All of the representations and warranties
of the Borrowers and the Guarantors made in this Credit Agreement and in the
other Loan Documents or any document or instrument delivered to the
Administrative Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.


          §7.21.     REIT Status.  Sovran has not taken any action that would
prevent it from maintaining its qualification as a REIT for its tax year ended
December 31, 2013, or from maintaining such qualification at all times during
the term of the Loans.  Sovran is not a “pension held REIT” within the meaning
of §856(h)(3)(D) of the Code.


          §7.22.     Solvency.  The fair value of the business and assets of
each of the Borrowers and each Guarantor exceeds the amount that will be
required to pay its respective liabilities (including, without limitation,
contingent, subordinated, unmatured and unliquidated liabilities on existing
debts, as such liabilities may become absolute and matured), in each case after
giving effect to the transactions contemplated by this Credit Agreement
(including, without limitation, the use of the proceeds of the Loans and the
Letters of Credit issued hereunder).  Neither the Borrowers nor the Guarantors,
after giving effect to the transactions contemplated by this Credit Agreement,
will be engaged in any business or transaction, or about to engage in any
business or transaction, for which such Person has unreasonably small assets or
capital (within the meaning of the Uniform Fraudulent Transfer Act, the Uniform
Fraudulent Conveyance Act and Section 548 of the Federal Bankruptcy Code), and
neither the Borrowers nor any Guarantor has any intent to:


                    (a)     hinder, delay or defraud any entity to which any of
them is, or will become, on or after the Restatement Date, indebted, or


                    (b)     incur debts that would be beyond any of their
ability to pay as they mature.

 
64

--------------------------------------------------------------------------------

 

          §7.23.     Trading Status.  No security of Sovran traded on the New
York Stock Exchange has been suspended from trading.


          §7.24.     Existing Indebtedness; Liens.


                    (a)     Schedule 7.24 sets forth a complete and correct list
of all outstanding Indebtedness of the Borrowers, the Guarantors and their
respective Subsidiaries as of Restatement Date (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any and Guaranty thereof, if any).  Neither of the Borrowers nor any Guarantor
or Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Borrowers or
such Guarantor or Subsidiary, and no event or condition exists with respect to
any Indebtedness of the Borrowers, the Guarantors or any of their respective
Subsidiaries, that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.


                                                    (b)     Except as disclosed
in Schedule 7.24, neither of the Borrowers nor any Guarantor or Subsidiary has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by §9.2.


                    (c)     Neither any Borrower nor any Guarantor or Subsidiary
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of such Person, any agreement relating
thereto or any other agreement (including, but not limited to, its charter or
other organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Borrowers, any Guarantor
or any Subsidiary, except as expressly provided in §9.10.


          §7.25.     Foreign Assets Control Regulations.


                     (a)     Neither any Borrower nor any Guarantor or
Subsidiary or Affiliate of the Borrower or any Guarantor (each Guarantor,
Subsidiary and Affiliate of the Borrower or any Guarantor, a “Controlled
Entity”) (i) is a Person whose name appears on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control,
U.S. Department of Treasury (“OFAC”) (an “OFAC Listed Person”) or (ii) is a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (ii), a
“Blocked Person”) or (iii) has any investments in, or knowingly (as such term is
defined in Section 101(6) of CISADA) engages in any dealings or transactions
with, any Blocked Person.


                    (b)     No part of the proceeds from the Loans or Letters of
Credit made or issued hereunder constitute or will constitute funds obtained on
behalf of any Blocked Person or will otherwise be used, directly by the
Borrowers or indirectly through any Controlled Entity, in connection with any
investment in, or any transactions or dealings with, any Blocked Person.

 
65

--------------------------------------------------------------------------------

 



                    (c)     To the Borrowers’ actual knowledge after making due
inquiry, neither any Borrower nor any Controlled Entity (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Borrowers have taken reasonable measures appropriate to the circumstances (in
any event as required by applicable law) to ensure that each Borrower and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.


                    (d)     No part of the proceeds from the Loans or Letters of
Credit made or issued hereunder will be used, directly or indirectly, for any
improper payments to any governmental official or employee, political party,
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage.
The Borrowers have taken reasonable measures appropriate to the circumstances
(in any event as required by applicable law) to ensure that each Borrower and
each Controlled Entity is and will continue to be in compliance with all
applicable current and future anti-corruption laws and regulations.


§8.     AFFIRMATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS.  Each of the
Borrowers for itself and on behalf of each of the Guarantors (if and to the
extent expressly included in Subsections contained in this Section) covenants
and agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of
Credit or Note is outstanding or the Lenders have any obligation to make any
Loans or the Administrative Agent has any obligation to issue, extend or renew
any Letters of Credit:


          §8.1.     Punctual Payment.  The Borrowers will duly and punctually
pay or cause to be paid the principal and interest on the Loans and all
Reimbursement Obligations and all interest, fees, charges and other amounts
provided for in this Credit Agreement and the other Loan Documents, all in
accordance with the terms of this Credit Agreement and the Notes, and the other
Loan Documents.


          §8.2.     Maintenance of Office.  Each of the Borrowers and the
Guarantors will maintain its chief executive office in Williamsville, New York,
or at such other place in the contiguous United States of America as each of
them shall designate upon written notice to the Administrative Agent to be
delivered within five (5) days of such change, where notices, presentations and
demands to or upon the Borrowers and the Guarantors, as the case may be, in
respect of the Loan Documents may be given or made.


          §8.3.     Records and Accounts.  Each of the Borrowers and the
Guarantors will (a) keep, and cause each of its Subsidiaries to keep, true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and all applicable requirements of any
governmental authority having legal or regulatory jurisdiction over such
Borrower, such Guarantor or such Subsidiary, as the case may be, (b) maintain
adequate

 
66

--------------------------------------------------------------------------------

 

accounts and reserves for all taxes (including income taxes), contingencies,
depreciation and amortization of its properties and the properties of its
Subsidiaries and (c) at all times engage Ernst & Young LLP or other Accountants
as the independent certified public accountants of Sovran, SALP and their
respective Subsidiaries and will not permit more than thirty (30) days to elapse
between the cessation of such firm’s (or any successor firm’s) engagement as the
independent certified public accountants of Sovran, SALP and their respective
Subsidiaries and the appointment in such capacity of a successor firm as
Accountants.


          §8.4.     Financial Statements, Certificates and Information.  The
Borrowers will deliver to the Administrative Agent:


                    (a)     as soon as practicable, but in any event not later
than ninety (90) days after the end of each of its fiscal years (or such shorter
period as is 15 days greater than the period applicable to the filing of
Sovran’s Annual Report on Form 10-K with the SEC regardless of whether Sovran is
subject to the filing requirements thereof):



 
(i)
in the case of SALP, if prepared, the audited consolidated balance sheet of SALP
and its Subsidiaries at the end of such year, and the related audited
consolidated statements of operations, funds available for distribution and cash
flows for the year then ended, in each case (except for cash flow statements)
with supplemental consolidating schedules provided by SALP; and
 
 
(ii)
in the case of Sovran, the audited consolidated and consolidating (for
Subsidiaries which own Real Estate) balance sheet of Sovran and its Subsidiaries
(including, without limitation, SALP and its Subsidiaries) at the end of such
year, and the related audited consolidated and consolidating (for Subsidiaries
which own Real Estate) statements of operations, cash flows and shareholders’
equity for the year then ended;
 



each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by (x) a certification by the principal
financial officer of SALP or Sovran, as applicable, that the information
contained in such financial statements fairly presents the financial position of
SALP or Sovran (as the case may be) and its Subsidiaries on the date thereof and
(y) an auditor’s report prepared without qualification by the Accountants;


                    (b)     as soon as practicable, but in any event not later
than forty-five (45) days after the end of each of its fiscal quarters (or such
shorter period as is 15 days greater than the period applicable to the filing of
Sovran’s Quarterly Report on Form 10-Q with the SEC regardless of whether Sovran
is subject to the filing requirements thereof):



 
(i)
in the case of SALP, if prepared, copies of the unaudited consolidated balance
sheet of SALP and its Subsidiaries as at the end of such quarter, and the
related unaudited consolidated statements of operations, funds available for
distribution and cash flows for the portion of SALP’s fiscal year then elapsed,
with supplemental consolidating schedules (except with respect to cash flow
statements) provided by SALP; and
 
 
(ii)
in the case of Sovran, copies of the unaudited consolidated and consolidating
(for Subsidiaries which own Real Estate) balance sheet of Sovran and its
Subsidiaries (including, without limitation, SALP and its Subsidiaries) as at
the end of such quarter, and the related unaudited consolidated and
consolidating (for Subsidiaries which own Real Estate) statements of operations
and cash flows for the portion of Sovran’s fiscal year then elapsed;
 



Setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the principal financial
officer of SALP or Sovran, as applicable, that the information contained in such
financial statements fairly presents the financial position of SALP or Sovran
(as the case may be) and its Subsidiaries on the date thereof (subject to
year-end adjustments);


                    (c)     simultaneously with the delivery of the financial
statements referred to in subsections (a) and (b) above, a statement in the form
of Exhibit D-2, or Exhibit D-3, as the case may be, signed by the chief
financial officer of SALP or Sovran, as applicable, and (if applicable)
reconciliations to reflect changes in GAAP since September 30, 2014; and, in the
case of Sovran, setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10 hereof and a list of all Excluded
Subsidiaries as of such date and including a description of each such Excluded
Subsidiary’s Real Estate and Indebtedness;


                    (d)     promptly as they become available, a copy of each
report (including any so-called management letters) submitted to any Borrower or
any Guarantor or any of their respective subsidiaries by the Accountants in
connection with each annual audit of the books of any Borrower or any Guarantor
or such subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of any Borrower or any Guarantor
or any such subsidiary;


                    (e)     contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature sent to the holders of any
Indebtedness of any Borrower, any Guarantor or any Subsidiary (other than the
Loans) for borrowed money, to the extent that the information or disclosure
contained in such material refers to or could reasonably be expected to have a
Material Adverse Effect;


                    (f)     contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature filed with the SEC or sent
to the stockholders of Sovran;

 
67

--------------------------------------------------------------------------------

 

                    (g)     as soon as practicable, but in any event not later
than ninety (90) days after the end of each fiscal year of Sovran, copies of the
Form 10-K statement filed by Sovran with the SEC for such fiscal year, and as
soon as practicable, but in any event not later than forty-five (45) days after
the end of each fiscal quarter of Sovran, copies of the Form 10-Q statement
filed by Sovran with the SEC for such fiscal quarter;


                    (h)     within 30 days after the end of each fiscal year of
Sovran and SALP, a five-year capital plan of SALP and its Subsidiaries; and


                    (i)     from time to time such other financial data and
information about the Borrowers, the Guarantors, their respective Subsidiaries,
the Real Estate and the Partially-Owned Entities which is prepared by such
Person in the normal course of its business or is required for securities and
tax law compliance as the Administrative Agent or any Lender may reasonably
request, including without limitation occupancy information and insurance
certificates with respect to the Real Estate (including the Unencumbered
Properties) and tax returns.


          §8.5.     Notices.


                    (a)     Defaults.  Each Borrower will, and will cause each
Guarantor, as applicable, to, promptly notify the Administrative Agent in
writing of the occurrence of any default, Default or Event of Default.  If any
Person shall give any notice or take any other action in respect of (x) a
claimed default (whether or not constituting a Default or an Event of Default)
under this Credit Agreement or (y) a claimed default by any Borrower, any
Guarantor or any of their respective Subsidiaries, as applicable, under any
note, evidence of Indebtedness, indenture or other obligation to which or with
respect to which any of them is a party or obligor, whether as principal,
guarantor or surety, and such default would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof
or otherwise cause the entire Indebtedness to become due, such Borrower or such
Guarantor, as the case may be, shall forthwith give written notice thereof to
the Administrative Agent, describing the notice or action and the nature of the
claimed failure to comply.


                    (b)     Environmental Events.  Each Borrower will, and will
cause each Guarantor to, promptly give notice in writing to the Administrative
Agent (i) upon such Borrower’s or such Guarantor’s obtaining knowledge of any
material violation of any Environmental Law regarding any Real Estate or such
Borrower’s or such Guarantor’s operations or the operations of any of their
Subsidiaries, (ii) upon such Borrower’s or such Guarantor’s obtaining knowledge
of any known Release of any Hazardous Substance at, from, or into any Real
Estate which it reports in writing or is reportable by it in writing to any
governmental authority and which is material in amount or nature or which could
materially affect the value of such Real Estate, (iii) upon such Borrower’s or
such Guarantor’s receipt of any notice of material violation of any
Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws or any matter that may be a Disqualifying
Environmental Event, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to (A)
such Borrower’s or such Guarantor’s or any other Person’s operation of any Real
Estate, (B) contamination on, from or

 
68

--------------------------------------------------------------------------------

 

into any Real Estate, or (C) investigation or remediation of off-site locations
at which such Borrower, such Guarantor any Subsidiary or any of their respective
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances, or (iv) upon such Borrower’s or such Guarantor’s obtaining knowledge
that any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which such Borrower , such Guarantor any
Subsidiary or any Partially-Owned Entity may be liable or for which a lien may
be imposed on any Real Estate; any of which events described in clauses (i)
through (iv) above could reasonably be expected to have a Material Adverse
Effect, or constitutes a Disqualifying Environmental Event with respect to any
Unencumbered Property.


                    (c)     Notification of Claims against Unencumbered
Properties.  Each Borrower will, and will cause each Guarantor to, promptly upon
becoming aware thereof, notify the Administrative Agent in writing of any
setoff, claims, withholdings or other defenses to which any of the Unencumbered
Properties are subject, which (i) could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the value of such
Unencumbered Property, or (ii) with respect to such Unencumbered Property,
constitute a Disqualifying Environmental Event, a Disqualifying Legal Event, a
Disqualifying Building Event or a Lien which is not a Permitted Lien allowed to
be incurred on an Unencumbered Property in accordance with §9.2.


                  (d)     Notice of Litigation and Judgments.  Each Borrower
will, and will cause each Guarantor to, and the Borrowers will cause each of
their respective Subsidiaries to, give notice to the Administrative Agent in
writing within ten (10) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings an adverse
determination in which could materially affect any Borrower, any Guarantor or
any of their respective Subsidiaries or any Unencumbered Property or to which
any Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving a claim against any Borrower, any Guarantor or any of
their respective Subsidiaries (to the extent uninsured) that could reasonably be
expected to have a Material Adverse Effect or materially affect the value or
operation of the Unencumbered Properties and stating the nature and status of
such litigation or proceedings.  Each Borrower will, and will cause each of the
Guarantors and the Subsidiaries to, give notice to the Administrative Agent, in
writing, in form and detail reasonably satisfactory to the Administrative Agent,
within ten (10) days of any judgment to the extent not covered by insurance,
final or otherwise, against any Borrower, any Guarantor or any of their
Subsidiaries in an amount in excess of $1,000,000.


                    (e)     Acquisition and Disposition of Real Estate.  The
Borrower Representative shall notify the Administrative Agent in writing within
seven (7) Business Days of the acquisition and the disposition of any Real
Estate by any Borrower, any Guarantor, any of their respective Subsidiaries or
any Partially-Owned Entity (whether or not such acquisition was made with
proceeds of the Loans), which notice shall include, with respect to such Real
Estate, its owner (if other than SALP), its address, a brief description, a
summary of occupancy levels, a pro forma and historic (if available) income
statement and a summary of the key business terms of such acquisition (including
sources and uses of funds for such acquisition), a summary of the

 
69

--------------------------------------------------------------------------------

 

principal terms of any financing for such Real Estate, and a statement as to
whether such Real Estate qualifies as an Unencumbered Property.


                    (f)     Notices Regarding Note Purchase Agreement. The
Borrower Representative shall notify the Administrative Agent in writing (i)
within five (5) Business Days prior to entering into any amendment of any Note
Purchase Agreement and (ii) within five (5) Business Days following payment in
full and satisfaction of all obligations under, or other termination of, any
Note Purchase Agreement.   As and when required to be delivered  pursuant to the
Note Purchase Agreement or, if earlier, simultaneously with the delivery to the
holders of the notes issued pursuant to the Note Purchase Agreement, the
Borrower Representative shall deliver to the Administrative Agent any notice
required to be delivered to the holders under or with respect to the Note
Purchase Agreement.


                    (g)     Notice to Lenders.  The Administrative Agent will
use good faith efforts to cause any notice delivered under this §8.5 to be
delivered to each Lender in accordance with §15.12 and in any event on the same
day or the Business Day following the day such notice is received by the
Administrative Agent.


          §8.6.     Existence of SALP, Holdings and Subsidiary Guarantors;
Maintenance of Properties.  SALP for itself and for Holdings and each Subsidiary
Guarantor (insofar as any such statements relate to Holdings or such Subsidiary
Guarantor) will do or cause to be done all things necessary to, and shall,
preserve and keep in full force and effect its existence as a limited
partnership, corporation or another legally constituted entity, and will do or
cause to be done all things necessary to preserve and keep in full force all of
its rights and franchises and those of its Subsidiaries, and will not, and will
not cause or permit any of its Subsidiaries to, convert to a limited liability
company or a limited liability partnership.  SALP (a) will cause all necessary
repairs, renewals, replacements, betterments and improvements to be made to all
Real Estate owned or controlled by it or by any of its Subsidiaries or any
Subsidiary Guarantor, all as in the judgment of SALP or such Subsidiary or such
Subsidiary Guarantor may be necessary so that the business carried on in
connection therewith may be properly conducted at all times, subject to the
terms of the applicable Leases and partnership agreements or other
organizational documents, (b) will cause all of its other properties and those
of its Subsidiaries and the Subsidiary Guarantors used or useful in the conduct
of its business or the business of its Subsidiaries or such Subsidiary Guarantor
to be maintained and kept in good condition, repair and working order and
supplied with all necessary equipment, and (c) will, and will cause each of its
Subsidiaries and each Subsidiary Guarantor to, continue to engage exclusively in
the business of owning and operating self storage facilities, which self storage
facilities shall be known primarily as “Uncle Bob’s Self Storage”; provided that
nothing in this Credit Agreement shall prevent the Borrowers from entering into
Tower Leases or occasional non­material Leases of retail or office space
incidental to the Borrowers’ owning and operating self storage facilities; and
provided further that nothing in this §8.6 shall prevent any Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of SALP,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder, could not reasonably be
expected to have a Material Adverse Effect and does not in the aggregate
materially adversely affect the business of the Borrowers and their respective
Subsidiaries on a consolidated basis.  Holdings shall at all times

 
70

--------------------------------------------------------------------------------

 

be a wholly-owned Subsidiary of Sovran and the sole general partner of SALP and
shall be the owner of at least 1% of the outstanding partnership interests in
SALP.


          §8.7.     Existence of Sovran; Maintenance of REIT Status of Sovran;
Maintenance of Properties.  Sovran will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
Maryland corporation.  Sovran will at all times maintain its status as a REIT
and not to take any action which could lead to its disqualification as a
REIT.  Sovran shall at all times maintain its listing on the New York Stock
Exchange.  Sovran will continue to operate as a fully-integrated,
self-administered and self-managed real estate investment trust which, together
with its Subsidiaries (including, without limitation SALP) owns and operates an
improved property portfolio comprised exclusively of self-storage
facilities.  Sovran will not engage in any business other than the business of
acting as a REIT and serving as a limited partner of SALP and as a member,
partner or stockholder of other Persons as permitted by this Credit
Agreement.  Sovran shall conduct all or substantially all of its business
operations through SALP, and shall not own real estate assets outside of its
interests in SALP.  Sovran shall do or cause to be done all things necessary to
preserve and keep in full force all of its rights and franchises and those of
its Subsidiaries.  Sovran shall (a) cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (b) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of Sovran may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, and (c) cause SALP and each of its Subsidiaries to continue to engage
exclusively in the business of owning and operating self storage facilities,
which self-storage facilities shall be known primarily as “Uncle Bob’s Self
Storage”; provided that nothing in this §8.7 shall prevent Sovran from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of Sovran,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder, could not reasonably be
expected to have a Material Adverse Effect and does not in the aggregate
materially adversely affect the business of the Borrowers and their respective
Subsidiaries on a consolidated basis.


          §8.8.     Insurance.  Each Borrower will, and will cause each
Guarantor to, maintain with respect to its properties, and will cause each of
its Subsidiaries to maintain with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses having similar operations and real estate portfolios in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as is commercially reasonable, customary and prudent, and
from time to time deliver to the Administrative Agent upon its request
certificates of insurance as to all of the insurance maintained by each Borrower
and their respective Subsidiaries on the Real Estate (including flood insurance
if necessary) from the insurer or an independent insurance broker, identifying
insurers, types of insurance, insurance limits, and policy terms.


          §8.9.     Taxes.  Each Borrower will, and will cause each Guarantor
and each of its Subsidiaries to, pay or cause to be paid real estate taxes,
other taxes, assessments and other

 
71

--------------------------------------------------------------------------------

 

governmental charges against the Real Estate before the same become delinquent
and will duly pay and discharge, or cause to be paid and discharged, before the
same shall become overdue, all taxes, assessments and other governmental charges
imposed upon its sales and activities, or any part thereof, or upon the income
or profits therefrom, as well as all claims for labor, materials, or supplies
that if unpaid might by law become a lien or charge upon any of the Real Estate;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if such Borrower, such Guarantor or such Subsidiary
shall have set aside on its books adequate reserves with respect thereto; and
provided further that such Borrower, such Guarantor or such Subsidiary will pay
all such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor.  If requested by the Administrative Agent, the Borrowers will
provide evidence of the payment of real estate taxes, other taxes, assessments
and other governmental charges against the Real Estate in the form of receipted
tax bills or other form reasonably acceptable to the Administrative Agent.  Each
Borrower will, and will cause each Guarantor and each of its Subsidiaries to
file all tax returns required to be filed in any jurisdiction unless the
non-filing thereof could not reasonably be expected to have a Material Adverse
Effect.


          §8.10.     Inspection of Properties and Books; Confidentiality.  Each
Borrower will, and will cause each Guarantor to, permit the Lenders, through the
Administrative Agent or any of the Lenders’ other designated representatives, to
visit and inspect any of the properties of any Borrower, any Guarantor or any of
their respective Subsidiaries, to examine the books of account of the Borrowers,
the Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrowers, the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Administrative Agent may reasonably request; provided that the
Borrowers shall only be responsible for the costs and expenses incurred by the
Administrative Agent in connection with such inspections after the occurrence
and during the continuance of an Event of Default.  The Administrative Agent and
each Lender agrees to keep any non-public information delivered or made
available by the Borrowers to it confidential from anyone other than persons
employed or retained by the Administrative Agent or such Lender (including,
without limitation, employees, officers, attorneys and other advisors) who, in
the reasonable determination of the Administrative Agent or such Lender,
reasonably need to know such information and who are or are expected to become
engaged in evaluating, approving, structuring or administering the Loans or
rendering legal advice in connection with the Loans; provided such employees,
officers, attorneys and other advisors agree to keep such information
confidential in accordance with this §8.10; and provided further that nothing
herein shall prevent the Administrative Agent or any Lender or persons employed
or retained by the Administrative Agent or such Lender from disclosing such
information (i) to any other Lender, (ii) to any other person if reasonably
incidental to the administration of the Loans, (iii) upon the order of any court
or administrative agency, (iv) upon the request or demand of any regulatory
agency or authority, (v) which has been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender which is not
permitted by this Credit Agreement, (vi) in connection with any litigation to
which the Administrative Agent, any Lender, or their respective Affiliates may
be a party, (vii) to the extent reasonably required in connection with the
exercise of any remedy hereunder, (viii) to the Administrative Agent’s or such
Lender’s

 
72

--------------------------------------------------------------------------------

 

Affiliates, legal counsel and independent auditors, (ix) to any actual or
proposed participant or Eligible Assignee of all or part of its rights
hereunder, and (x) as otherwise required by law.


          §8.11.     Compliance with Laws, Contracts, Licenses, and
Permits.  Each Borrower will, and will cause each Guarantor to, comply with, and
will cause each of their respective Subsidiaries to comply with (a) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, including, without limitation, all Environmental Laws and all
applicable federal and state securities laws, (b) the provisions of its
partnership agreement and certificate or corporate charter and other
organizational documents, as applicable, (c) all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound (including the Real Estate and the Leases) and (d) all applicable
decrees, orders, and judgments.  If at any time while any Loan or Note is
outstanding or the Lenders have any obligation to make Loans hereunder, any
Permit shall become necessary or required in order that any Borrower or any
Guarantor may fulfill any of its obligations hereunder or under any other Loan
Document to which it is a party, the Borrowers and the Guarantors will
immediately take or cause to be taken all reasonable steps within the power of
the Borrowers or the Guarantors, as applicable, to obtain such Permit and
furnish the Administrative Agent with evidence thereof.  The Borrowers will, and
will cause each Guarantor and each Subsidiary to, obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


          §8.12.     Use of Proceeds.  Subject at all times to the other
provisions of this Credit Agreement the Borrowers will use the proceeds of the
Loans and Letters of Credit to be obtained solely to finance (a) the
acquisition, renovation and construction of self-storage facilities, (b) equity
interests in joint ventures which engage in the same line of business as the
Borrowers and the acquisition of real and personal property in connection
therewith, (c) the repayment of Indebtedness (d) stock repurchases in accordance
with §9.7(a) and (e) general working capital needs.


          §8.13.     Acquisition of Unencumbered Properties.  In addition to the
requirements of §8.5(e), the Borrowers shall, within seven (7) Business Days of
the acquisition of an Unencumbered Property or the qualification of any Real
Estate as an Unencumbered Property, deliver to the Administrative Agent a
certificate from an officer of the Borrower Representative certifying that such
Real Estate satisfies the requirements for an Unencumbered Property set forth in
the definition thereof.


          §8.14.     Additional Guarantors.


                    (a)     At all times prior to either of the Borrowers or any
of the Borrowers’ Subsidiaries becoming obligated in respect of any Capital
Markets Indebtedness, the Borrowers will cause (i) each of their Subsidiaries
(other than Excluded Subsidiaries), including each of their Subsidiaries (other
than Excluded Subsidiaries) first formed or acquired after the date hereof, to
enter into a Subsidiary Guaranty (or after the Restatement Date, promptly and in
any

 
73

--------------------------------------------------------------------------------

 

event, within 30 days after the formation or acquisition of such Subsidiary, to
enter into a joinder agreement in respect of the existing Subsidiary Guaranty
and deliver to the Administrative Agent and the Lenders the other items required
to be delivered under §8.14(c)), and (ii) each Subsidiary that had previously
been an Excluded Subsidiary that ceases to be an Excluded Subsidiary to enter
into a joinder agreement in respect of the Subsidiary Guaranty and deliver to
the Administrative Agent and each Lender all of the documents required under
§8.14(c).  In addition to, and without limiting the requirement in the
immediately preceding sentence, at all times prior to either of the Borrowers or
any of the Borrowers’ Subsidiaries becoming obligated in respect of any Capital
Markets Indebtedness, the Borrowers will cause any Subsidiary which is required
by the terms of any Note Purchase Agreement (or any other agreement pursuant to
which Indebtedness for borrowed money of a Borrower is outstanding) to become a
party to, or otherwise guarantee, Indebtedness outstanding under a Note Purchase
Agreement (or the Notes relating thereto) or such other agreement, to enter into
the Subsidiary Guaranty and deliver to each of the Administrative Agent and each
Lender (concurrently with the incurrence of any such obligation pursuant to a
Note Purchase Agreement or such other agreement) all of the documents required
under §8.14(c).


                    (b)     On and after the date either of the Borrowers or any
of the Borrowers’ Subsidiaries becomes obligated in respect of any Capital
Markets Indebtedness, the Borrowers shall cause each of their Subsidiaries that
is not already a Guarantor and to which any of the following conditions applies
to execute and deliver to the Administrative Agent a joinder agreement in
respect of the existing Subsidiary Guaranty (or if the Subsidiary Guaranty has
previously been terminated because all Guarantors party to it have been released
pursuant to §8.14(d) below, a Subsidiary Guaranty) and deliver to the
Administrative Agent and the Lenders the other items required to be delivered
under §8.14(c):



 
(i)
such Subsidiary of a Borrower Guarantees, or otherwise becomes obligated in
respect of any Indebtedness of a Borrower or any Subsidiary of a Borrower (other
than an Excluded Subsidiary guaranteeing or otherwise becoming obligated in
respect of the Indebtedness of another Excluded Subsidiary); or
 
 
(ii)
(A) such Subsidiary owns an Unencumbered Property and (B) such Subsidiary, or
any other Subsidiary of a Borrower that directly or indirectly owns any stock or
other equity interests in such Subsidiary has incurred, acquired or suffered to
exist any Indebtedness that is Recourse.
 

                    (c)     Each joinder agreement in respect of the Subsidiary
Guaranty or new Subsidiary Guaranty delivered by a Subsidiary of the Borrowers
under the immediately preceding subsections (a) and (b) shall be accompanied by
each of the following in form and substance satisfactory to the Administrative
Agent:



 
(i)
a certificate, in form and substance satisfactory to the Administrative Agent,
signed by an authorized, responsible officer of the Borrowers making
representations and warranties to the effect of those contained in §7 hereof,
with respect to such Subsidiary and the Subsidiary Guaranty, as applicable;
 
 
(ii)
a certificate of the Secretary (or other appropriate officer) of the new
Subsidiary Guarantor as to due authorization, charter documents, board
resolutions and the incumbency of officers;
 
 
(iii)
an opinion of counsel (who may be in-house counsel for the Borrowers) addressed
to the Administrative Agent and each Lender satisfactory to the Administrative
Agent, to the effect that the Subsidiary Guaranty has been duly authorized,
executed and delivered by such additional Subsidiary Guarantor and that the
Subsidiary Guaranty constitutes the legal, valid and binding contract and
agreement of such Subsidiary Guarantor enforceable in accordance with its terms,
except as any enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles;
 
 
(iv)
if the Intercreditor Agreement is still in effect at such time, a counterpart of
the Intercreditor Agreement, signed by such Subsidiary Guarantor or, if the
Intercreditor Agreement is not in effect, but an intercreditor agreement would
be required at such time under any Note Purchase Agreement, a counterpart of
such intercreditor agreement signed by such Subsidiary Guarantor; and
 
 
(v)
(if the Intercreditor Agreement is still in effect at such time and to the
extent not already a party to the Intercreditor Agreement) a joinder to the
Intercreditor Agreement signed by each of the holders of Indebtedness for
borrowed money of the Borrowers which is a beneficiary of a guaranty of such
Subsidiary Guarantor, or if the Intercreditor Agreement is not in effect, but an
intercreditor agreement would be required at such time under any Note Purchase
Agreement, a counterpart of such intercreditor agreement signed by each of the
holders of Indebtedness for borrowed money of the Borrowers which is a
beneficiary of a guaranty of such Subsidiary Guarantor.
 

                    (d)     The Borrower Representative may request in writing
that the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release a Guarantor from the Subsidiary Guaranty so
long as:  (i) such Guarantor is not required to be a party to the Subsidiary
Guaranty under §8.14(a) or §8.14(b); (ii) no Default or Event of Default shall
have occurred and be continuing at the time of such request or the effectiveness
of such request, (iii) all of the representations and warranties of the
Borrowers contained in §7 of this Credit Agreement and in any other Loan
Document (other than representations and warranties which expressly speak as of
a different time) shall be true and correct in all material respects at the time
of such request and at the time of the effectiveness of such request; and
(iv) the Administrative Agent shall have received such written request at least
ten (10) Business Days (or

 
74

--------------------------------------------------------------------------------

 

such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release.  Delivery by the Borrower Representative of any
such request shall constitute a representation by each Borrower that the matters
set forth in the preceding sentence (both as of the date of giving such request
and as of the date of the effectiveness of such request) are true and correct
with respect to such request.


          §8.15.     Further Assurances.  Each Borrower will, and will cause
each Guarantor to, cooperate with, and to cause each of its Subsidiaries to
cooperate with, the Administrative Agent and the Lenders and execute such
further instruments and documents as the Lenders or the Administrative Agent
shall reasonably request to carry out to their satisfaction the transactions
contemplated by this Credit Agreement and the other Loan Documents.


          §8.16.     Intentionally Omitted.


          §8.17.     Environmental Indemnification.  The Borrowers jointly and
severally covenant and agree that they will indemnify and hold the
Administrative Agent and each Lender, and each of their respective Affiliates,
harmless from and against any and all claims, expense, damage, loss or liability
incurred by the Administrative Agent, any Lender, or any such Affiliate
(including all reasonable costs of legal representation incurred by the
Administrative Agent or any Lender, but excluding, as applicable, for the
Administrative Agent or a Lender any claim, expense, damage, loss or liability
as a result of the gross negligence or willful misconduct of the Administrative
Agent or such Lender or any of their respective Affiliates) relating to (a) any
Release or threatened Release of Hazardous Substances on any Real Estate; (b)
any violation of any Environmental Laws with respect to conditions at any Real
Estate or the operations conducted thereon; (c) the investigation or remediation
of off-site locations at which any Borrower, any Guarantor or any of their
respective Subsidiaries or their predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances; or (d) any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
relating to Real Estate (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property).  It is expressly
acknowledged by each Borrower that this covenant of indemnification shall
survive the payment of the Loans and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents
permitted under this Credit Agreement.


          §8.18.     Response Actions.  Each Borrower covenants and agrees that
if any Release or disposal of Hazardous Substances shall occur or shall have
occurred on any Real Estate owned by it or any of its Subsidiaries, such
Borrower will cause the prompt containment and removal of such Hazardous
Substances and remediation of such Real Estate as necessary to comply with all
Environmental Laws or to preserve the value of such Real Estate.


          §8.19.     Environmental Assessments.  If the Required Lenders have
reasonable grounds to believe that a Disqualifying Environmental Event has
occurred with respect to any Unencumbered Property, after reasonable notice by
the Administrative Agent, whether or not a Default or an Event of Default shall
have occurred, the Required Lenders may determine that the affected Real Estate
no longer qualifies as an Unencumbered Property; provided that prior to

 
75

--------------------------------------------------------------------------------

 

making such determination, the Administrative Agent shall give the Borrower
Representative reasonable notice and the opportunity to obtain one or more
environmental assessments or audits of such Unencumbered Property prepared by a
hydrogeologist, an independent engineer or other qualified consultant or expert
approved by the Administrative Agent, which approval will not be unreasonably
withheld, to evaluate or confirm (i) whether any Release of Hazardous Substances
has occurred in the soil or water at such Unencumbered Property and (ii) whether
the use and operation of such Unencumbered Property materially complies with all
Environmental Laws (including not being subject to a matter that is a
Disqualifying Environmental Event).  Such assessment will then be used by the
Administrative Agent to determine whether a Disqualifying Environmental Event
has in fact occurred with respect to such Unencumbered Property.  All such
environmental assessments shall be at the sole cost and expense of the
Borrowers.


          §8.20.     Employee Benefit Plans.


                    (a)     In General.  Each Employee Benefit Plan maintained
by any Borrower, any Guarantor or any of their respective ERISA Affiliates will
be operated in compliance in all material respects with the provisions of ERISA
and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions.


                    (b)     Terminability of Welfare Plans.  With respect to
each Employee Benefit Plan maintained by any Borrower, any Guarantor or any of
their respective ERISA Affiliates which is an employee welfare benefit plan
within the meaning of Section 3(1) or Section 3(2)(B) of ERISA, such Borrower,
such Guarantor, or any of their respective ERISA Affiliates, as the case may be,
has the right to terminate each such plan at any time (or at any time subsequent
to the expiration of any applicable bargaining agreement) without liability
other than liability to pay claims incurred prior to the date of termination.


                    (c)     Unfunded or Underfunded Liabilities.  The Borrowers
will not, and will not permit any Guarantor or Subsidiary to, at any time, have
accruing or accrued unfunded or underfunded liabilities with respect to any
Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer Plan, or permit
any condition to exist under any Multiemployer Plan that would create a
withdrawal liability.


          §8.21.     No Amendments to Certain Documents.  The Borrowers will
not, and will not permit any Guarantor or Subsidiary to, at any time cause or
permit its certificate of limited partnership, agreement of limited partnership,
articles of incorporation, by-laws or other organizational documents, as the
case may be, to be modified, amended or supplemented in any respect whatever,
without (in each case) the express prior written consent or approval of the
Required Lenders in their sole discretion, if such changes would affect Sovran’s
REIT status or could otherwise reasonably be expected to have a Material Adverse
Effect.


          §8.22.     Intentionally Omitted.


          §8.23.     Management.  Except by reason of death or incapacity, at
least two (2) of the Key Management Individuals (as hereinafter defined) shall
remain active in the executive and/or operational management, in their current
positions and with their current responsibilities (or

 
76

--------------------------------------------------------------------------------

 

more senior positions with requisite greater responsibilities), of Sovran;
provided, however, if at least two (2) of the Key Management Individuals are not
so active in such positions and with such responsibilities (except by reason of
death or incapacity as aforesaid), then within ninety (90) days of the
occurrence of such event, Sovran shall propose and appoint such individual(s) of
comparable experience, reputation and otherwise reasonably acceptable to the
Required Lenders to such position(s) such that, after such appointment, such
acceptable replacement individuals, together with the Key Management Individuals
remaining so active with Sovran in such positions and with such
responsibilities, total at least two (2).  For purposes hereof, “Key Management
Individuals” shall mean and include Robert J. Attea, Kenneth F. Myszka, David L.
Rogers, Paul T. Powell, Andrew J. Gregoire and Edward F. Killeen.


          §8.24.     Financial Covenants under Note Purchase Agreement.  In the
event that (i) at any time, any of the financial covenants contained in any Note
Purchase Agreement (the parties hereto acknowledge and agree that for purposes
of this §8.24 the term “financial covenants” shall be deemed to refer to the
covenants set forth in Sections 10.8 through 10.20 of each Note Purchase
Agreement and any other covenant that calculates or otherwise measures the
financial performance of the Borrowers, the Guarantors or their Subsidiaries)
(including the defined terms relevant to such financial covenants (including, by
way of example and without limitation, the condition set forth in clause (d)(3)
of the definition of “Unencumbered Property” in the Note Purchase Agreement
dated as of August 5, 2011, so long as such Note Purchase Agreement remains
outstanding)) is more restrictive on the Borrowers and their Subsidiaries or
more beneficial to the holders of the notes issued under the Note Purchase
Agreement than the financial covenants set forth in §10 hereof (and the
definitions relating thereto) or (ii) any additional financial covenant not set
forth herein is included in any Note Purchase Agreement, then and in such event
the Borrowers shall concurrently therewith provide notice to such effect to the
Administrative Agent and the Administrative Agent shall promptly give such
notice to the Lenders (unless the occurrence thereof is as of the Restatement
Date), and the financial covenants and the defined terms relevant to such
financial covenants set forth herein shall automatically be deemed amended or
modified to the same effect as in the Note Purchase Agreement, or such
additional financial covenants and the defined terms relevant to such financial
covenants shall automatically be deemed to be incorporated into this Credit
Agreement by reference.


§9.     CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE GUARANTORS.  Each
Borrower for itself and on behalf of the Guarantors covenants and agrees that,
so long as any Loan, Unpaid Reimbursement Obligation, Letter of Credit or Note
is outstanding or any of the Lenders has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:


          §9.1.     Restrictions on Indebtedness.  The Borrowers and the
Guarantors may, and may permit their respective Subsidiaries to, create, incur,
assume, guarantee or be or remain liable for, contingently or otherwise, any
Indebtedness other than:


                    (a)     Intentionally Omitted;

 
77

--------------------------------------------------------------------------------

 

                    (b)     Indebtedness which would result in a Default or
Event of Default under §10 hereof or under any other provision of this Credit
Agreement;


                    (c)     An aggregate amount in excess of $5,000,000 at any
one time in respect of taxes, assessments, governmental charges or levies and
claims for labor, materials and supplies for which payment therefor is required
to be made in accordance with the provisions of §8.9 and has not been timely
made;


                    (d)     An aggregate amount in excess of $5,000,000 at any
one time in respect of uninsured judgments or awards, with respect to which the
applicable periods for taking appeals have expired, or with respect to which
final and unappealable judgments or awards have been rendered; and


                    (e)     Current unsecured liabilities incurred in the
ordinary course of business, which (i) are overdue for more than sixty (60)
days, (ii) exceed $5,000,000 in the aggregate at any one time, and (iii) are not
being contested in good faith.


          For the avoidance of doubt, the terms and provisions of this §9.1 are
in addition to, and not in limitation of, the covenants set forth in §10 of this
Credit Agreement.


          Notwithstanding anything contained herein to the contrary, the
Borrowers and the Guarantors will not, and will not permit any Subsidiary to,
incur any Indebtedness for borrowed money which, together with other
Indebtedness for borrowed money incurred by any Borrower, any Guarantor, and any
Subsidiary since the date of the most recent compliance certificate delivered to
the Administrative Agent in accordance with this Credit Agreement, exceeds
$5,000,000 in the aggregate unless the Borrowers shall have delivered a
compliance certificate in the form of Exhibit D-4 hereto to the Administrative
Agent evidencing covenant compliance at the time of delivery of the certificate
and on a pro-forma basis after giving effect to such proposed Indebtedness.  The
Administrative Agent will use good faith efforts to cause any compliance
certificate delivered under this Credit Agreement to be delivered to each Lender
in accordance with §15.12 and in any event on the same day or the Business Day
following the day such compliance certificate is received by the Administrative
Agent.


          To the extent not already a party to the Intercreditor Agreement, the
Borrowers will cause each holder of Indebtedness for borrowed money of the
Borrowers which is a beneficiary of a Guaranty by a Subsidiary Guarantor, to
sign and deliver to the Administrative Agent a joinder to the Intercreditor
Agreement.


          §9.2.     Restrictions on Liens, Etc.  The Borrowers will not, and
will not permit any Guarantor or any Subsidiary to:  (a) create or incur or
suffer to be created or incurred or to exist any lien, encumbrance, mortgage,
pledge, charge, restriction or other security interest of any kind upon any of
its property or assets of any character whether now owned or hereafter acquired,
or upon the income or profits therefrom; (b) transfer any of such property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title

 
78

--------------------------------------------------------------------------------

 

retention or purchase money security agreement, device or arrangement; (d)
suffer to exist for a period of more than thirty (30) days after the same shall
have been incurred any Indebtedness or claim or demand against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors; or (e) sell, assign, pledge or
otherwise transfer any accounts, contract rights, general intangibles, chattel
paper or instruments, with or without recourse (the foregoing items (a) through
(e) being sometimes referred to in this §9.2 collectively as “Liens”), provided
that the Borrowers, the Guarantors and any Subsidiary may create or incur or
suffer to be created or incurred or to exist:



 
(i)
Liens securing taxes, assessments, governmental charges or levies or claims for
labor, material and supplies, the Indebtedness with respect to which is not
prohibited by §9.1(c);
 
 
(ii)
deposits or pledges made in connection with, or to secure payment of, worker’s
compensation, unemployment insurance, old age pensions or other social security
obligations; and deposits with utility companies and other similar deposits made
in the ordinary course of business;
 
 
(iii)
Liens (other than affecting the Unencumbered Properties) in respect of judgments
or awards, the Indebtedness with respect to which is not prohibited by §9.1(d);
 
 
(iv)
encumbrances on properties consisting of easements, rights of way, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which any Borrower,
any Guarantor, or any Subsidiary is a party or bound; purchase options granted
at a price not less than the market value of such property; and other minor
Liens or encumbrances on properties, none of which interferes materially and
adversely with the use of the property affected in the ordinary conduct of the
business of the owner thereof, and which matters (x) do not individually or in
the aggregate have a Material Adverse Effect or (y) do not make title to such
property unmarketable by the conveyancing standards in effect where such
property is located;
 
 
(v)
any Leases (excluding Synthetic Leases) entered into good faith with Persons
that are not Affiliates; provided that Leases with Affiliates on market terms
and with monthly market rent payments required to be paid are Permitted Liens;
 
 
(vi)
Liens and other encumbrances or rights of others which exist on the Restatement
Date, are described in Schedule 9.2(vi) hereto and do not otherwise constitute a
breach of this Credit Agreement; provided that nothing in this clause (vi) shall
be deemed or construed to permit an Unencumbered Property to be subject to a
Lien to secure Indebtedness;
 
 
(vii)
as to Real Estate which is acquired after the Restatement Date, Liens and other
encumbrances or rights of others which exist on the date of acquisition and
which do not otherwise constitute a breach of this Credit Agreement; provided
that nothing in this clause (vii) shall be deemed or construed to permit an
Unencumbered Property to be subject to a Lien to secure Indebtedness;
 
 
(viii)
Liens affecting the Unencumbered Properties in respect of judgments or awards
that have been in force for less than the applicable period for taking an
appeal, so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review; provided that the Borrowers shall have obtained a bond or
insurance with respect thereto to the Administrative Agent’s reasonable
satisfaction, and, provided further, such Lien does not constitute a
Disqualifying Environmental Event, a Disqualifying Building Event or a
Disqualifying Legal Event;
 
 
(ix)
Liens securing Indebtedness for the purchase price of capital assets (other than
Real Estate but including Indebtedness in respect of Capitalized Leases for
equipment and other equipment leases) to the extent not otherwise prohibited by
§9.1; and
 
 
(x)
other Liens (other than affecting the Unencumbered Properties) in connection
with any Indebtedness permitted under §9.1 which do not otherwise result in a
Default or Event of Default under this Credit Agreement; provided that
notwithstanding the foregoing, no Borrower, Guarantor or any Subsidiary shall in
any event secure any Indebtedness outstanding under any Note Purchase Agreement
within the provisions of this §9.2 unless concurrently therewith such Borrower,
Guarantor or Subsidiary shall equally and ratably secure the Obligations upon
terms and conditions reasonably satisfactory to the Administrative Agent.
 



          Notwithstanding the foregoing provisions of this §9.2, the failure of
any Unencumbered Property to comply with the covenants set forth in this §9.2
shall result in such Unencumbered Property’s disqualification as an Unencumbered
Property under this Credit Agreement, but such disqualification shall not by
itself constitute a Default or Event of Default, unless such disqualification
causes a Default or an Event of Default under another provision of this Credit
Agreement.


          §9.3.     Restrictions on Investments.  The Borrowers will not, and
will not permit any Guarantor or any Subsidiary to, permit to exist or to remain
outstanding any Investment except Investments in:

 
79

--------------------------------------------------------------------------------

 



                    (a)     marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase;


                    (b)     demand deposits, certificates of deposit, bankers
acceptances and time deposits of United States banks having total assets in
excess of $1,000,000,000;


                    (c)     securities commonly known as “commercial paper”
issued by a corporation organized and existing under the laws of the United
States of America or any state thereof that at the time of purchase have been
rated and the ratings for which are not less than “P1” if rated by Moody’s, not
less than “A -1” if rated by S&P and not less than “F1” if rated by Fitch;


                    (d)     Investments existing on the Restatement Date and
listed on Schedule 9.3(d) hereto;


                    (e)     So long as no Default or Event of Default has
occurred and is continuing or would occur after giving effect thereto,
acquisitions of Real Estate consisting of self storage facilities, warehouses
and mini-warehouses and the equity of Persons whose primary operations consist
of the ownership, development, operation and management of self storage
facilities, warehouses and mini-warehouses; provided, however that (i) the
Borrowers shall not, and shall not permit any Guarantor or any of its
Subsidiaries to, acquire any such Real Estate without the prior written consent
of the Administrative Agent if the environmental investigation for such Real
Estate determines that the potential environmental remediation costs and other
environmental liabilities associated with such Real Estate exceed $200,000; and
(ii) the Borrowers shall not permit any of their Subsidiaries which is not a
Borrower or a Guarantor, or which does not become a Borrower or a Guarantor, to
acquire any Unencumbered Property, and in all cases such Guarantor shall be a
wholly-owned Subsidiary of SALP or Sovran;


                    (f)     any Investments now or hereafter made in any
Guarantor and, so long as no Default or Event of Default has occurred and is
continuing hereunder, Investments now or hereafter made in any other Subsidiary;


                    (g)     Investments in respect of (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms, (iii) advances to employees for travel expenses, drawing
accounts and similar expenditures, and (iv) prepaid expenses made in the
ordinary course of business;


                    (h)     any other Investments made in the ordinary course of
business and consistent with past business practices in an aggregate amount not
to exceed $20,000,000 outstanding at any time;


                    (i)     a Hedge Agreement or other interest rate hedges in
connection with Indebtedness;

 
80

--------------------------------------------------------------------------------

 

                    (j)     shares of so-called “money market funds” registered
with the SEC under the Investment Company Act of 1940 which maintain a level
per-share value, invest principally in marketable direct or guaranteed
obligations of the United States of America and agencies and instrumentalities
thereof, and have total assets in excess of $50,000,000;


                    (k)     Investments consisting of Distributions permitted
under §9.7(a) hereof;


                    (l)     Investments consisting of the Sovran Treasury Stock
not to exceed 25% (by value) of the consolidated assets of Sovran, for purposes
of Regulations U and X of the Board of Governors of the Federal Reserve System
(as referred to in §7.17 hereof).  For the avoidance of doubt, Sovran Treasury
Stock shall not be deemed to constitute an asset of the Borrowers for any other
purpose hereunder.


          §9.4.     Merger, Consolidation and Disposition of Assets.  The
Borrowers will not, and will not permit any Guarantor or Subsidiary to:


                    (a)     Become a party to any merger, consolidation or
reorganization without the prior written consent of the Lenders, except that so
long as no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto, the merger, consolidation or reorganization
of one or more Persons with and into such Borrower, such Guarantor, or such
Subsidiary, shall be permitted if such action is not hostile, any Borrower, any
Guarantor, or any Subsidiary, as the case may be, is the surviving entity and
such merger, consolidation or reorganization does not cause a breach of §8.14;
provided that (i) for any such merger, consolidation or reorganization (other
than (w) the merger or consolidation of one or more Subsidiaries of SALP with
and into SALP, (x) the merger or consolidation of two or more Subsidiaries of
SALP, (y) the merger or consolidation of one or more Subsidiaries of Sovran with
and into Sovran, or (z) the merger or consolidation of two or more Subsidiaries
of Sovran), the Borrowers shall provide to the Administrative Agent a statement
in the form of Exhibit D-5 hereto signed by the chief financial officer or
treasurer of the Borrower Representative and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §10 hereof
and certifying that no Default or Event of Default has occurred and is
continuing, or would occur and be continuing after giving effect to such merger,
consolidation or reorganization and all liabilities, fixed or contingent,
pursuant thereto and (ii) for any such merger, consolidation or reorganization
(x) involving a Borrower, a Borrower shall be the survivor and (y) involving a
Guarantor, a Guarantor shall be the survivor;


                    (b)     Sell, transfer or otherwise dispose of (collectively
and individually, “Sell” or a “Sale”) or grant a Lien to secure Indebtedness (an
“Indebtedness Lien”) on any of its now owned or hereafter acquired assets
without obtaining the prior written consent of the Required Lenders except for:



 
(i)
the Sale of or granting of an Indebtedness Lien on any Unencumbered Property so
long as no Default or Event of Default has then occurred and is continuing, or
would occur and be continuing after giving effect to such Sale or Indebtedness
Lien; provided, that prior to any Sale of any Unencumbered Property or the
granting of an Indebtedness Lien on any Unencumbered Property under this clause
(i), the Borrowers shall provide to the Administrative Agent a certificate in
the form of Exhibit D-6 hereto signed by the chief financial officer or
treasurer of the Borrower Representative and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §10 hereof
and certifying that no Default or Event of Default has occurred and is
continuing, or would occur and be continuing after giving effect to such
proposed Sale or Indebtedness Lien and all liabilities, fixed or contingent,
pursuant thereto; and
 
 
(ii)
the Sale of or the granting of an Indebtedness Lien on any of its now owned or
hereafter acquired assets (other than any Unencumbered Property) so long as no
Event of Default has then occurred and is continuing and no Default or Event of
Default would occur and be continuing after giving effect to such Sale or
Indebtedness Lien and all other Sales (to be) made and Indebtedness Liens (to
be) granted under this clause (ii); provided, that (x) if such Sale or
Indebtedness Lien is made or granted under this clause (ii) while a Default is
continuing, such Sale or Indebtedness Lien (together with other Sales and
Indebtedness Liens under this clause (ii)) cures (or would cure) such Default
before it becomes an Event of Default, (y) if multiple Sales or grantings of
Indebtedness Liens are undertaken pursuant to the foregoing subclause (x) to
cure a Default, the Borrowers shall apply the net proceeds of each such Sale or
Indebtedness Lien remaining after application to such cure to the repayment of
the Loans until such Default has been fully cured, and (z) prior to the Sale of
any asset or the granting of an Indebtedness Lien on any asset under this clause
(ii), the Borrowers shall provide to the Administrative Agent a statement in the
form of Exhibit D-6 hereto signed by the chief financial officer or treasurer of
the Borrower Representative and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default would occur and be continuing after giving
effect to all such proposed Sales or Indebtedness Liens and all liabilities,
fixed or contingent, pursuant thereto.
 



          For the avoidance of doubt, (i) the terms and provisions of this §9.4
are in addition to, and not in limitation of, the covenants set forth in §9.2 of
this Credit Agreement and (ii) no Borrower, Guarantor or any Subsidiary shall in
any event secure any Indebtedness outstanding under any Note Purchase Agreement
within the provisions of this §9.4 unless concurrently therewith such Borrower,
Guarantor or Subsidiary shall equally and ratably secure the Obligations upon
terms and conditions reasonably satisfactory to the Administrative Agent.


          §9.5.     Sale and Leaseback.  The Borrowers will not, and will not
permit any Guarantor or any of their respective Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby

 
81

--------------------------------------------------------------------------------

 

any Borrower, any Guarantor or any of their respective Subsidiaries shall sell
or transfer any property owned by it in order then or thereafter to lease such
property.


          §9.6.     Compliance with Environmental Laws.  The Borrowers will not,
and will not permit any Guarantor or Subsidiary to, do any of the
following:  (a) use any of the Real Estate or any portion thereof as a facility
for the handling, processing, storage or disposal of Hazardous Substances except
for quantities of Hazardous Substances used in the ordinary course of business
and in compliance with all applicable Environmental Laws, (b) cause or permit to
be located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances except in full compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate except in full compliance with Environmental Laws, or (d) conduct any
activity at any Real Estate or use any Real Estate in any manner so as to cause
a Release or a violation of any Environmental Law; provided that a breach of
this covenant shall result in the exclusion of the affected Real Estate from the
calculation of the covenants set forth in §10, but shall only constitute an
Event of Default under §13.1(c) hereof if such breach has a material adverse
effect on the Borrowers and their Subsidiaries, taken as a whole, or materially
impairs the ability of the Borrowers to fulfill their obligations to the Lenders
under this Credit Agreement.


          §9.7.     Distributions.


                    (a)     The Borrowers will not in any period of four (4)
consecutive completed fiscal quarters make (i) any Distributions in such period
in excess of 95% of Funds from Operations for such period, or (ii) any
Distributions during any period when any Default or Event of Default has
occurred and is continuing; provided, however, that the Borrowers may at all
times make Distributions to the extent (after taking into account all available
funds of Sovran from all other sources) required in order to enable Sovran to
continue to qualify as a REIT; and provided further that subject to the
requirements of Section 9.3(l), the Borrowers will not at any time during the
term of this Credit Agreement make Distributions in connection with the
purchase, redemption or retirement of capital stock of such Borrower that exceed
(x) $10,000,000 in the aggregate in any fiscal quarter, (y) $20,000,000 in the
aggregate in any fiscal year or (z) the sum of $50,000,000 plus an amount equal
to 12 ½% of the Net Cash Proceeds received by Sovran resulting from the sale of
any equity securities of Sovran in the aggregate during the term of this Credit
Agreement.  Such repurchased capital stock of such Borrower shall be then held
by such Borrower as treasury stock, reissued or cancelled.


                  (b)     Sovran will not, during any period when any Event of
Default has occurred and is continuing, make any Distributions in excess of the
Distributions required to be made by Sovran in order to maintain its status as a
REIT.


          §9.8.     Employee Benefit Plans.  None of any Borrower, any Guarantor
or any ERISA Affiliate will:


                    (a)     engage in any “prohibited transaction” within the
meaning of §406 of ERISA or §4975 of the Code which could result in a material
liability for any Borrower, any Guarantor or any of their respective
Subsidiaries; or

 
82

--------------------------------------------------------------------------------

 



                    (b)     [reserved]


                    (c)     fail to contribute to any Guaranteed Pension Plan to
an extent which, or terminate any Guaranteed Pension Plan in a manner which,
could result in the imposition of a lien or encumbrance on the assets of any
Borrower, any Guarantor or any of their respective Subsidiaries pursuant to
Section 302(f) or Section 4068 of ERISA; or


                    (d)     amend any Guaranteed Pension Plan in circumstances
requiring the posting of security pursuant to Section 307 of ERISA or Section
401(a)(29) of the Code; or


                    (e)     permit or take any action which would result in the
aggregate benefit liabilities (with the meaning of Section 4001 of ERISA) of all
Guaranteed Pension Plans exceeding the value of the aggregate assets of such
Plans, disregarding for this purpose the benefit liabilities and assets of any
such Plan with assets in excess of benefit liabilities.


          §9.9.     Fiscal Year; Nature of Business.  The Borrowers will not,
and will not permit the Guarantors or any of their respective Subsidiaries to,
change the date of the end of its fiscal year from that set forth in §7.5.  The
Borrowers will not, and will not permit any Guarantor or any Subsidiary to,
engage in any business, if, as a result, when taken as a whole, the general
nature of the business of the Borrowers, the Guarantors and their respective
Subsidiaries would be substantially changed from the general nature of the
business of the Borrowers, the Guarantors and their respective Subsidiaries on
the date of this Credit Agreement.


          §9.10.     Negative Pledge.  Except for Section 10.2 of the Note
Purchase Agreement described in clause (ii) of the definition thereof, as in
effect on August 5, 2011, and the Note Purchase Agreement described in clause
(ii) of the definition thereof, as in effect on April 8, 2014, neither any
Borrower nor any Guarantor will, and will not permit any Subsidiary to, enter
into any agreement containing any provision prohibiting the creation or
assumption of any Lien upon its properties (other than prohibitions on liens for
particular assets (other than an Unencumbered Property) set forth in a security
instrument in connection with Indebtedness for such assets and the granting or
effect of such liens does not otherwise constitute a Default or Event of
Default), revenues or assets, whether now owned or hereafter acquired, or
restricting the ability of the Borrowers or the Guarantors to amend or modify
this Credit Agreement or any other Loan Document.


          §9.11.     Transactions with Affiliates.  The Borrowers will not, and
will not permit any Guarantor or any Subsidiary to, enter into, directly or
indirectly, any transaction or group of related transactions (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Borrower or a
Guarantor), except pursuant to the reasonable requirements of such Borrower’s,
Guarantor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to such Borrower, Guarantor or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 
83

--------------------------------------------------------------------------------

 

          §9.12.     Terrorism Sanctions Regulations.  The Borrowers will not,
and will not permit any Controlled Entity to (i) become a Blocked Person or (ii)
have any investments in, or knowingly (as such term is defined in Section 101(6)
of CISADA) engage in any dealings or transactions with, any Blocked Person.


          §9.13.     Restrictions on Intercompany Transfers.  The Borrowers
shall not, and shall not permit any of their respective Subsidiaries (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of the Borrowers to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrowers or any Subsidiary of the Borrowers; (b) pay any
Indebtedness owed to any of the Borrowers or any Subsidiary of the Borrowers;
(c) make loans or advances to any of the Borrowers or any Subsidiary of the
Borrowers; or (d) transfer any of its property or assets to any of the Borrowers
or any Subsidiary of the Borrowers; other than (i) with respect to clauses (a)
through (d) those encumbrances or restrictions (A) contained in any Loan
Document or (B) contained in any other agreement that evidences Unsecured
Indebtedness that any Borrower, such Loan Party or such Subsidiary of the
Borrowers may create, incur, assume, or permit or suffer to exist without
violation of this Credit Agreement containing encumbrances or restrictions on
the actions described above that are substantially similar to, or less
restrictive than, those contained in the Loan Documents, or (ii) with respect to
clause (d), customary provisions restricting assignment of any agreement entered
into by the Borrowers or any of their respective Subsidiaries in the ordinary
course of business.


§10.     FINANCIAL COVENANTS OF THE BORROWERS.  Each of the Borrowers covenants
and agrees that, so long as any Loan, Unpaid Reimbursement Obligation, Letter of
Credit or Note is outstanding or the Lenders have any obligation to make any
Loans or the Administrative Agent has any obligation to issue, extend or renew
any Letters of Credit:


          §10.1.     Leverage Ratio.  As at the end of any fiscal quarter and at
all other times, the Borrowers shall not permit the Leverage Ratio to exceed
60%.


          §10.2.     Priority Debt.  As at the end of any fiscal quarter and at
all other times, the Borrowers shall not permit Priority Debt to exceed 35% of
Gross Asset Value.


          §10.3.     Tangible Net Worth.  As at the end of any fiscal quarter,
the Borrowers shall not permit Consolidated Tangible Net Worth to be less than
the sum of (a) $1,210,000,000, plus (b) 80% of the sum of (i) the Net Cash
Proceeds received by Sovran in connection with any offering of stock in Sovran
and (ii) the aggregate value of operating units issued by SALP in connection
with asset or stock acquisitions (valued at the time of issuance by reference to
the terms of the agreement pursuant to which such units are issued), in each
case after the Restatement Date and on or prior to the date such determination
of Consolidated Tangible Net Worth is made.


          §10.4.     Fixed Charge Coverage.  As at the end of any fiscal
quarter, the Borrowers shall not permit Consolidated Adjusted EBITDA for the two
(2) most recent, complete, consecutive fiscal quarters to be less than (i) one
and one half (1.50) times (ii) Consolidated Fixed Charges for the two (2) most
recent, complete, consecutive fiscal quarters.

 
84

--------------------------------------------------------------------------------

 



          §10.5.     Unimproved Land.  As at the end of any fiscal quarter and
at all other times, the Borrowers shall not permit the book value of Unimproved
Land to exceed 10% of Gross Asset Value.


          §10.6.     Construction-in-Process.  As at the end of any fiscal
quarter and at all other times, the Borrowers shall not permit the aggregate
Budgeted Project Costs of all Construction-in-Process to exceed 10% of Gross
Asset Value.


          §10.7.     Promissory Notes.  As at the end of any fiscal quarter and
at all other times, the Borrowers shall not permit the book value of
Indebtedness of third parties to the Borrowers or their Subsidiaries or the
pro-rata share allocable to Partially-Owned Entities for borrowed money or other
cash or cash equivalents, whether secured or unsecured, to exceed 10% of Gross
Asset Value.


          §10.8.     Unimproved Land, Construction-in-Process and Notes.  As at
the end of any fiscal quarter and at all other times, the Borrowers shall not
permit (a) the sum of (i) the book value of Unimproved Land, plus (ii) the
aggregate Budgeted Project Costs of all Construction-in-Process, plus (iii) the
book value of Indebtedness of third parties to the Borrowers or their
Subsidiaries or the pro-rata share allocable to Partially-Owned Entities for
borrowed money or other cash or cash equivalents, whether secured or unsecured,
to exceed (b) 20% of Gross Asset Value.


          §10.9.      Joint Venture Ownership Interest.  As at the end of any
fiscal quarter and at all other times, the Borrowers shall not permit Joint
Venture Ownership Interest Value to exceed 20% of Gross Asset Value.


          §10.10.     [Intentionally Omitted].


          §10.11.     Unsecured Indebtedness.  As at the end of any fiscal
quarter and at all other times, the Borrowers shall not permit Consolidated
Unsecured Indebtedness to exceed 60% of aggregate Capitalized Unencumbered
Property Value for all Unencumbered Properties.  For purposes of this
calculation, to the extent that the aggregate Capitalized Unencumbered Property
Value attributable to Unencumbered Properties subject to Ground Leases exceeds
10% of the Capitalized Unencumbered Property Value for all Unencumbered
Properties, such excess shall be excluded.


          §10.12.     Unencumbered Property Debt Service Coverage.  As at the
end of any fiscal quarter and at all other times, the Borrowers shall not permit
the aggregate Adjusted Unencumbered Property NOI for all Unencumbered Properties
for the two (2) most recent, complete, consecutive fiscal quarters to be less
than two (2) times Consolidated Assumed Amortizing Unsecured Debt Service
Charges. For purposes of this calculation, to the extent that the aggregate
Adjusted Unencumbered Property NOI attributable to Unencumbered Properties
subject to Ground Leases exceeds 10% of the Adjusted Unencumbered Property NOI
for all Unencumbered Properties, such excess shall be excluded.

 
85

--------------------------------------------------------------------------------

 

          §10.13.     Covenant Calculations.


                    (a)     For purposes of the calculations to be made pursuant
to §§10.1-10.12 (and the defined terms relevant thereto, including, without
limitation, those relating to “fixed charges” or “debt service”), references to
Indebtedness or liabilities of the Borrowers shall mean Indebtedness or
liabilities (including, without limitation, Consolidated Total Liabilities) of
the Borrowers, plus (but without double-counting):



 
(i)
all Indebtedness or liabilities of the Operating Subsidiaries, the Guarantors
and any Subsidiary (excluding any such Indebtedness or liabilities owed to the
Borrowers or any Guarantor),
 
 
(ii)
all Indebtedness or liabilities of each unconsolidated Partially-Owned Entity
(including Capitalized Leases), but only to the extent, if any, that said
Indebtedness or liability (or a portion thereof) is Recourse to any of the
Borrowers, the Guarantors or their respective Subsidiaries or any of their
respective assets (other than their respective interests in such Partially-Owned
Entity), and
 
 
(iii)
Indebtedness or liabilities of each unconsolidated Partially-Owned Entity to the
extent of the pro-rata share of such Indebtedness or liability allocable to any
of the Borrowers, the Guarantors or their respective Subsidiaries, if the
Indebtedness or liability of such Partially-Owned Entity (or a portion thereof)
is Without Recourse to such Person or its assets (other than its interest in
such Partially-Owned Entity).
 



                    (b)     For purposes of §10 hereof, Consolidated Adjusted
EBITDA and Adjusted Unencumbered Property NOI (and all defined terms and
calculations using such terms) shall be adjusted to (i) deduct the actual
results of any Real Estate disposed of by a Borrower, a Guarantor or any of
their respective Subsidiaries during the relevant fiscal period, and
(ii) include the pro forma results of any Real Estate acquired by a Borrower, a
Guarantor or any of their respective Subsidiaries during the relevant fiscal
period, with such pro forma results being calculated by (x) using the Borrowers’
pro forma projections for such acquired property, subject to the Administrative
Agent’s reasonable approval, if such property has been owned by a Borrower, a
Guarantor or any of their respective Subsidiaries for less than one complete
fiscal quarter or (y) using the actual results for such acquired property and
adjusting such results for the appropriate period of time required by the
applicable financial covenant, if such property has been owned by a Borrower, a
Guarantor or any of their respective Subsidiaries for at least one complete
fiscal quarter.


                    (c)     For purposes of §§10.1-10.12 hereof, Consolidated
Adjusted EBITDA (and the defined terms and calculations using such term) shall
be adjusted, to the extent applicable, to include the pro rata share of results
attributable to the Borrowers from unconsolidated

 
86

--------------------------------------------------------------------------------

 

Subsidiaries of the Borrowers and their respective Subsidiaries and from
unconsolidated Partially-Owned Entities.


                    (d)     For purposes of the calculations to be made pursuant
to §§10.1-10.12 (and the defined terms relevant thereto, including, without
limitation, those relating to “fixed charges” or “debt service”), any election
to measure an item of Indebtedness using fair value (as permitted by FASB ASC
825-10-25 (formerly known as Statement of Financial Accounting Standards No.
159) or any similar accounting standard) shall be disregarded and such
determination shall be made instead using the par value of such Indebtedness.


§11.     CONDITIONS TO THE RESTATEMENT DATE.  The obligations of the Lenders to
make the Term Loan and the initial Revolving Credit Loans, and the
Administrative Agent to issue any Letters of Credit, shall be subject to the
satisfaction of the following conditions precedent:


          §11.1.     Loan Documents.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect.


          §11.2.     Certified Copies of Organization Documents.  The
Administrative Agent shall have received from each Borrower, Holdings and each
Subsidiary Guarantor a copy, certified as of the Restatement Date by a duly
authorized officer of such Person (or its general partner, in the case of SALP),
to be true and complete, of each of its certificate of limited partnership,
agreement of limited partnership, incorporation documents, by-laws, and/or other
organizational documents as in effect on the Restatement Date, along with any
other organization documents of any Borrower (and its general partner, in the
case of SALP), Holdings or a Subsidiary Guarantor, as the case may be, and each
as in effect on the date of such certification, or in the case of any Guarantor
that has not altered its organizational documents since the date such Guarantor
became a party to the Loan Documents (as defined in the Existing Credit
Agreement) to which it is a party and delivered such organizational documents to
the Administrative Agent, a certificate from a duly authorized officer of such
Person certifying that there have been no changes to the organizational
documents delivered by such Guarantor in connection with the Existing Credit
Agreement.


          §11.3.     Resolutions.  All action on the part of the Borrowers,
Holdings and the Subsidiary Guarantors necessary for the valid execution,
delivery and performance by the Borrowers and Holdings of this Credit Agreement
and the other Loan Documents to which any of them is or is to become a party
shall have been duly and effectively taken, and evidence thereof satisfactory to
the Lenders shall have been provided to the Administrative Agent.


          §11.4.     Incumbency Certificate; Authorized Signers.  The
Administrative Agent shall have received from each of the Borrowers, Holdings
and the Subsidiary Guarantors an incumbency certificate, dated as of the
Restatement Date, signed by a duly authorized officer such Person and giving the
name of each individual who shall be authorized:  (a) to sign, in the name and
on behalf of such Person, each of the Loan Documents to which such Person is or
is to become a party; (b) in the case of the Borrower Representative, to make
Completed Revolving Credit Loan Requests, Notices of Swingline Borrowing and
Conversion Requests on behalf of

 
87

--------------------------------------------------------------------------------

 

the Borrowers; and (c) in the case of the Borrower Representative, to give
notices and to take other action on behalf of the Borrowers and the Guarantors
under the Loan Documents.


          §11.5.     Note Purchase Agreements.  The Administrative Agent shall
have received a certificate signed by a duly authorized officer of the Borrower
Representative certifying that (i) none of the Note Purchase Agreements
previously delivered to the Administrative Agent under the Existing Credit
Agreement has been amended, restated, supplemented, or otherwise modified since
April 8, 2014, and that each is in full force and effect as of the Restatement
Date, or if any of the foregoing has been amended, restated supplemented, or
otherwise modified, attaching a copy of the foregoing thereto certified as true,
correct, and complete and (ii) neither the Borrower nor any Guarantor has made
any new notes offerings since April 8, 2014, or if new notes have been issued, a
copy of each fully executed note purchase agreement certified as true, correct,
and complete.


          §11.6.     Certificates of Insurance.  The Administrative Agent shall
have received (a) current certificates of insurance as to all of the insurance
maintained by each Borrower and their respective Subsidiaries on the Real Estate
(including flood insurance if necessary) from the insurer or an independent
insurance broker, identifying insurers, types of insurance, insurance limits,
and policy terms; and (b) such further information and certificates from the
Borrowers, their insurers and insurance brokers as the Administrative Agent may
reasonably request.


          §11.7.     Intentionally Omitted.


          §11.8.     Opinion of Counsel Concerning Organization and Loan
Documents.  Each of the Lenders and the Agents shall have received favorable
opinions addressed to the Lenders and the Agents in form and substance
satisfactory to the Lenders and the Agents from Phillips Lytle LLP, as counsel
to the Borrowers and their respective Subsidiaries with respect to New York law
and certain matters of Delaware corporate law and Maryland corporate law.


          §11.9.     Tax and Securities Law Compliance.  Each of the Lenders and
the Agents shall also have received from Phillips Lytle LLP, as counsel to the
Borrowers, a favorable opinion addressed to the Lenders and the Agents, in form
and substance satisfactory to each of the Lenders and the Agents, with respect
to the qualification of Sovran as a REIT and certain other tax and securities
laws matters.


          §11.10.     Guaranties.  Each of the Guaranties to be executed and
delivered on the Restatement Date shall have been duly executed and delivered by
the Guarantor thereunder.


          §11.11.     Certifications from Government Officials.  The
Administrative Agent shall have received certifications from government
officials evidencing the legal existence and good standing of each Borrower and
each Guarantor from the states of formation of each Borrower and each Guarantor
as of the most recent practicable date, along with a certified copy of the
certificate of limited partnership, certificate of incorporation or other
comparable organizational document of each Borrower and each Guarantor, all as
of the most recent practicable date, or in the case of any Guarantor that has
not altered its certificate of limited partnership, certificate of incorporation
or other comparable organizational document since the date such Guarantor

 
88

--------------------------------------------------------------------------------

 

became a party to the Loan Documents (as defined in the Existing Credit
Agreement) to which it is a party and delivered such certificate of limited
partnership, certificate of incorporation or other comparable organizational
document to the Administrative Agent, a certificate from a duly authorized
officer of such Person certifying that there have been no changes to such
documents delivered by such Guarantor in connection with the Existing Credit
Agreement.


          §11.12.     Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Credit Agreement, the other Loan
Documents and all other documents incident thereto shall be satisfactory in form
and substance to each of the Lenders and to the Administrative Agent’s counsel,
and the Administrative Agent, each of the Lenders and such counsel shall have
received all information and such counterpart originals or certified or other
copies of such documents as the Administrative Agent may reasonably request.


          §11.13.     Fees.  The Borrowers shall have paid to the Administrative
Agent, for the accounts of the Lenders or for its own account, as applicable,
all of the fees and expenses that are due and payable as of the Restatement Date
in accordance with this Credit Agreement and the Fee Letter.


          §11.14.     Compliance Certificate.  The Borrowers shall have
delivered a compliance certificate in the form of Exhibit D-7 hereto evidencing
compliance with the covenants set forth in §10 hereof after giving pro forma
effect to the transactions contemplated by this Credit Agreement.


          §11.15.     Existing Indebtedness.  The existing of record
indebtedness of the Borrowers under the Existing Credit Agreement shall have
been reallocated in accordance with §1.3.


          §11.16.     Subsequent Guarantors.  As a condition to the
effectiveness of any subsequent Guaranty, each subsequent Guarantor shall
deliver such documents, agreements, instruments and opinions as the
Administrative Agent shall require as to such Guarantor and the Unencumbered
Property owned by such Guarantor that are analogous to the deliveries made by
the Guarantors as of the Restatement Date pursuant to §11.2 through §11.8,
§11.10 and §11.11.


          §11.17.     No Material Adverse Effect.  Since December 31, 2013,
there shall not have occurred or become known to the Administrative Agent or any
of the Lenders any event, condition, change, circumstance, effect or state of
facts that, individually or in the aggregate has had or could reasonably be
expected to have a Material Adverse Effect.


          §11.18.     Other Information.  The Administrative Agent shall have
received such other documents, agreements and instruments as the Administrative
Agent on behalf of the Lenders may reasonably request.


§12.     CONDITIONS TO ALL BORROWINGS.  The obligations of the Lenders to make
any Loan, including the Revolving Credit Loan and the Term Loans, of the
Swingline Lender to make Swingline Loans and of the Administrative Agent to
issue, extend or renew any Letter of Credit, in each case whether on or after
the Restatement Date, shall also be subject to the satisfaction of the following
conditions precedent:

 
89

--------------------------------------------------------------------------------

 



          §12.1.     Representations True; No Event of Default; Compliance
Certificate.  Each of the representations and warranties of the Borrowers and
the Guarantors contained in this Credit Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Credit Agreement shall be true as of the date as of which they were made and
shall also be true at and as of the time of the making of each Loan or the
issuance, extension or renewal of such Letter of Credit, with the same effect as
if made at and as of that time (except to the extent that such representations
and warranties relate expressly to an earlier date); and no Default or Event of
Default under this Credit Agreement shall have occurred and be continuing on the
date of any Completed Revolving Credit Loan Request; Notice of Swingline
Borrowing or on the Drawdown Date of any Loan or on the date of the issuance,
extension or renewal of such Letter of Credit.  The Administrative Agent shall
have received a certificate of the Borrowers signed by an authorized officer of
the Borrower Representative as provided in §2.4(d)(iii).


          §12.2.     No Legal Impediment.  No change shall have occurred in any
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Administrative Agent or any Lender would make it illegal for any
Lender to make such Loan or to participate in the issuance, extension or renewal
of such Letter of Credit.


          §12.3.     Governmental Regulation.  Each Lender shall have received
such statements in substance and form reasonably satisfactory to such Lender as
such Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.


§13.     EVENTS OF DEFAULT; ACCELERATION; ETC.


          §13.1.     Events of Default and Acceleration.  If any of the
following events (“Events of Default”) shall occur:


                    (a)     the Borrowers shall fail to pay any principal of the
Loans or any Reimbursement Obligation when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment (including, without limitation,
amounts due under §2.7 and §3.5);


                    (b)     the Borrowers shall fail to pay any interest on the
Loans, or any other sums due hereunder or under any of the other Loan Documents
(including, without limitation, amounts due under §8.17) when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure continues for five (5) days;


                    (c)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to comply with any of their respective
covenants contained in §§8.1, 8.6, 8.7, 8.8, 8.9, 8.12, 8.21, 8.22, 8.23, 9 or
10;


                    (d)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any other Loan

 
90

--------------------------------------------------------------------------------

 

Document (other than those specified elsewhere in this §13) and such failure
continues for thirty (30) days;


                    (e)     any representation or warranty of any Borrower or
any Guarantor or any of their respective Subsidiaries in this Credit Agreement
or any of the other Loan Documents or in any other document or instrument
delivered pursuant to or in connection with this Credit Agreement shall prove to
have been false in any material respect upon the date when made or deemed to
have been made or repeated;


                    (f)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall (i) fail to pay when due and payable (including at
maturity) after giving effect to any applicable period of grace, any obligation
for borrowed money or credit received, any obligation in respect of any
Capitalized Leases, Recourse obligations or credit, or Without Recourse
obligations or credit having an aggregate outstanding principal amount, in each
case individually or in the aggregate with all other such obligations or credit
as to which such a failure exists, in excess of $10,000,000; or (ii) fail to
observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases, any Recourse obligations or
credit or any Without Recourse obligations or credit having an aggregate
outstanding principal amount, in each case individually or in the aggregate with
all other such obligations or credit as to which such a failure exists, in
excess of $10,000,000, in each case for such period of time (after the giving of
appropriate notice if required) as would permit the holder or holders thereof or
of any obligations issued thereunder to accelerate the maturity thereof, or an
“Event of Default” shall occur and be continuing under the Note Purchase
Agreement that permits acceleration; or (iii) default in any payment obligation
under a Hedge Agreement, and such default shall continue after any applicable
grace period contained in such Hedge Agreement or any other agreement or
instrument relating thereto; or (iv) becomes obligated to purchase or repay
Indebtedness (other than the Obligations) before its regular maturity or before
its regularly scheduled dates of payment in an aggregate principal amount of at
least $10,000,000, as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests or the exercise
by either Borrower or any Subsidiary of a contractual right to prepay such
Indebtedness).


                    (g)     any Borrower, any Guarantor or any of their
respective Subsidiaries shall make an assignment for the benefit of creditors,
or admit in writing its inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of any Borrower, any
Guarantor or any of their respective Subsidiaries or of any substantial part of
the properties or assets of any Borrower, any Guarantor or any of their
respective Subsidiaries or shall commence any case or other proceeding relating
to any Borrower, any Guarantor or any of their respective Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any Borrower, any Guarantor
or any of their respective Subsidiaries and (i) any Borrower, any Guarantor or
any of their respective Subsidiaries shall indicate its approval thereof,
consent

 
91

--------------------------------------------------------------------------------

 

thereto or acquiescence therein or (ii) any such petition, application, case or
other proceeding shall continue undismissed, or unstayed and in effect, for a
period of sixty (60) days;


                    (h)     a decree or order is entered appointing any trustee,
custodian, liquidator or receiver or adjudicating any Borrower, any Guarantor or
any of their respective Subsidiaries bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any Borrower, any Guarantor or any of their respective
Subsidiaries in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;


                    (i)     there shall remain in force, undischarged,
unsatisfied and unstayed, for more than thirty (30) days, whether or not
consecutive, any uninsured final judgment against any Borrower, any Guarantor or
any of their respective Subsidiaries that, with other outstanding uninsured
final judgments, undischarged, unsatisfied and unstayed, against any Borrower,
any Guarantor or any of their respective Subsidiaries exceeds in the aggregate
$10,000,000;


                    (j)     any of the Loan Documents or any material provision
of any Loan Documents shall be cancelled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or with the express prior
written agreement, consent or approval of the Required Lenders (or all Lenders
if required under §26), or any Guaranty shall be cancelled, terminated, revoked
or rescinded at any time or for any reason whatsoever, or any action at law,
suit or in equity or other legal proceeding to make unenforceable, cancel,
revoke or rescind any of the Loan Documents shall be commenced by or on behalf
of any Borrower or any of its Subsidiaries or any Guarantor or any of its
Subsidiaries, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof;


                    (k)     any “Event of Default” or default (after notice and
expiration of any period of grace, to the extent provided, and if none is
specifically provided, then for a period of thirty (30) days after notice), as
defined or provided in any of the other Loan Documents, shall occur and be
continuing;


                    (l)     any Borrower or any ERISA Affiliate incurs any
liability to the PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA
in an aggregate amount exceeding $1,000,000, or any Borrower or any ERISA
Affiliate is assessed withdrawal liability pursuant to Title IV of ERISA by a
Multiemployer Plan requiring aggregate annual payments exceeding $1,000,000, or
any of the following occurs with respect to a Guaranteed Pension Plan:  (i) an
ERISA Reportable Event, or a failure to make a required installment or other
payment (within the meaning of Section 302 and Section 303 of ERISA), provided
that the Administrative Agent determines in its reasonable discretion that such
event (A) could be expected to result in liability of any Borrower or any of
their respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $1,000,000, and (B) could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment

 
92

--------------------------------------------------------------------------------

 

by a United States District Court of a trustee to administer such Guaranteed
Pension Plan; or (iii) the institution by the PBGC of proceedings to terminate
such Guaranteed Pension Plan; or


                    (m)     (i) any person or group of persons (within the
meaning of Sections 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) of (a) 20%
or more of the outstanding shares of common stock of Sovran, or (b) 33% or more
in the aggregate of the outstanding limited partnership interests of SALP (other
than by Sovran and its wholly-owned Subsidiaries); (ii) Holdings ceasing to be
the sole general partner and sole investment manager of SALP; (iii) Sovran and
its wholly-owned Subsidiaries cease to beneficially own 100% of the capital
stock of Holdings; or (iv) during any period of twelve consecutive calendar
months, individuals who were directors of Sovran on the first day of such period
(together with directors whose election by the Board of Directors or whose
nomination for election by Sovran’s stockholders was approved by a vote of at
least two-thirds of the members of the Board of Directors then in office who
either were members of the Board of Directors on the Restatement Date or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of Sovran;


then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers, declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents to be, and they
shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor; provided that in
the event of any Event of Default specified in §13.1(g) or §13.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Administrative Agent or
action by the Lenders or the Administrative Agent.


          §13.2.     Termination of Commitments.  If any one or more Events of
Default specified in §13.1(g) or §13.1(h) shall occur, any unused portion of the
Commitments, the Swingline Commitment and the obligation of the Administrative
Agent to issue Letters of Credit hereunder shall forthwith terminate and the
Lenders shall be relieved of all obligations to make Loans to the Borrowers, the
Swingline Lender shall be relieved of all further obligations to make Swingline
Loans, and the Administrative Agent shall be relieved of its obligation to issue
Letters of Credit.  If any other Event of Default shall have occurred and be
continuing, whether or not the Lenders shall have accelerated the maturity of
the Loans pursuant to §13.1, the Administrative Agent may, and upon the request
of the Required Revolving Credit Lenders shall, by notice to the Borrowers,
terminate the unused portion of the credit hereunder, and upon such notice being
given such unused portion of the credit hereunder shall terminate immediately
and each of the Lenders shall be relieved of all further obligations to make
Loans, the Swingline Lender shall be relieved of all further obligations to make
Swingline Loans, and the Administrative Agent shall be relieved of its
obligation to issue Letters of Credit.  No such termination of the credit
hereunder shall relieve any Borrower or any Guarantor of any of the Obligations
or any of its existing obligations to the Lenders arising under other agreements
or instruments.

 
93

--------------------------------------------------------------------------------

 

          §13.3.     Remedies.  In the event that one or more Events of Default
shall have occurred and be continuing, whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §13.1, the Required Lenders if
owed any Obligations may direct the Administrative Agent to proceed to protect
and enforce the rights and remedies of the Administrative Agent and the Lenders
under this Credit Agreement, the Notes, any or all of the other Loan Documents
or under applicable law by suit in equity, action at law or other appropriate
proceeding (including for the specific performance of any covenant or agreement
contained in this Credit Agreement or the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced and the obtaining of the
appointment of a receiver) and, if any amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right or remedy of the Administrative Agent and the Lenders
under the Loan Documents or applicable law.  No remedy herein conferred upon the
Lenders or the Administrative Agent or the holder of any Note or purchaser of
any Letter of Credit Participation is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or under any of the other Loan Documents or
now or hereafter existing at law or in equity or by statute or any other
provision of law.


          §13.4.    Distribution of Proceeds.  In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies from
the Borrowers or in connection with the enforcement of any the Guaranties, such
monies shall be distributed for application as follows:


                    (a)     First, to the payment of, or (as the case may be)
the reimbursement of the Administrative Agent for or in respect of all
reasonable costs, expenses, disbursements and losses which shall have been
incurred or sustained by the Administrative Agent in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent or the
Lenders under this Credit Agreement or any of the other Loan Documents or in
support of any provision of adequate indemnity to the Administrative Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Administrative Agent to such monies;


                    (b)     Second, to payment of, or (as the case may be) the
reimbursement of the Administrative Agent for, that portion of the Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such and as the
issuer of Letters of Credit and the Swingline Lender in its capacity as such,
ratably among the Administrative Agent and Swingline Lender in proportion to the
respective amounts described in this clause (b) payable to them;


                    (c)     Third, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause (c) payable to them;


                    (d)     Fourth, to the payment of that portion of the
Obligations constituting accrued and unpaid interest on the Swingline Loans;

 
94

--------------------------------------------------------------------------------

 



                    (e)     Fifth, to the payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Administrative
Agent in proportion to the respective amounts described in this clause (e)
payable to them;


                    (f)     Sixth, to payment of that portion of the Obligations
constituting unpaid principal of the Swingline Loans;


                    (g)     Seventh, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations, and other L/C Obligations, ratably among the Lenders and the
Administrative Agent in proportion to the respective amounts described in this
clause (g) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account;


                    (h)     Eighth, to all other Obligations pro rata based on
the proportion of the obligation holder’s interest in such Obligations;
provided, however, that the Administrative Agent may in its discretion make
proper allowance to take into account any Obligations not then due and payable;
and


                    (i)     Ninth, the excess, if any, shall be returned to the
Borrowers or to such other Persons as are entitled thereto.


          §13.5.     Letter of Credit Collateral Account.


                  (a)     As collateral security for the prompt payment in full
when due of all L/C Obligations and the other Obligations, each Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders as provided herein, a security interest in
all of its right, title and interest in and to the Letter of Credit Collateral
Account and the balances from time to time in the Letter of Credit Collateral
Account (including the investments and reinvestments therein provided for
below).  The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any L/C Obligations until applied by the
Administrative Agent as provided herein.  Anything in this Agreement to the
contrary notwithstanding, funds held in the Letter of Credit Collateral Account
shall be subject to withdrawal only as provided in this Section.


                  (b)     Amounts on deposit in the Letter of Credit Collateral
Account shall be invested and reinvested by the Administrative Agent in such
Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if

 
95

--------------------------------------------------------------------------------

 

such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.


                  (c)     If a drawing pursuant to any Letter of Credit occurs
on or prior to the expiration date of such Letter of Credit, the Borrowers and
the Lenders authorize the Administrative Agent to use the monies deposited in
the Letter of Credit Collateral Account to reimburse the Administrative Agent
for the payment made by the Issuing Bank to the beneficiary with respect to such
drawing.


                  (d)     If an Event of Default exists, the Administrative
Agent may (and, if instructed by the Required Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with §13.4.  Notwithstanding the foregoing, the Administrative
Agent shall not be required to liquidate and release any such amounts if such
liquidation or release would result in the amount available in the Letter of
Credit Collateral Account to be less than the Maximum Drawing Amount of all
Extended Letters of Credit that remain outstanding.


                  (e)     So long as no Default or Event of Default exists, and
to the extent amounts on deposit in or credited to the Letter of Credit
Collateral Account exceed the aggregate amount of the L/C Obligations, the
Administrative Agent shall, from time to time, at the request of the Borrower
Representative, deliver to the Borrowers within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower Representative,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of L/C Obligations at such time.  Upon the
expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the third sentence of §5.3 for deposit into the Letter of
Credit Collateral Account but in respect of which the Revolving Credit Lenders
have not otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Revolving Credit Lenders the
amount so reimbursed or funded for such Extended Letter of Credit that remains
in the Letter of Credit Collateral Account, pro rata in accordance with the
respective unpaid reimbursements or funded participations of the Revolving
Credit Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever.  When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrowers,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.


                  (f)     The Borrowers shall pay to the Administrative Agent
from time to time such fees as the Administrative Agent normally charges for
similar services in connection with the Administrative Agent’s administration of
the Letter of Credit Collateral Account and investments and reinvestments of
funds therein.

 
96

--------------------------------------------------------------------------------

 

§14.     SET OFF.  Borrowers and each Guarantor hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to the Lenders, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of the Administrative Agent or any
entity under the control of M&T Bank and its successors and assigns or in
transit to any of them.  Without demand or notice to the extent permitted by
applicable law, during the continuance of any Event of Default, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch at which such deposits are held, but
specifically excluding tenant security deposits, other fiduciary accounts and
other segregated escrow accounts required to be maintained by any of the
Borrowers for the benefit of any third party) or other sums credited by or due
from any of the Lenders to any of the Borrowers or any other property of any of
the Borrowers in the possession of the Administrative Agent or a Lender may be
applied to or set off against the payment of the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR
TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR
OTHER PROPERTY OF ANY BORROWER OR GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED.  Each of the Lenders agrees with each other Lender that
(a) if pursuant to any agreement between such Lender and any Borrower (other
than this Credit Agreement or any other Loan Document), an amount to be set off
is to be applied to Indebtedness of any Borrower to such Lender, other than with
respect to the Obligations, such amount shall be applied ratably to such other
Indebtedness and to the Obligations, and (b) if such Lender shall receive from
any Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the Obligations by proceedings
against such Borrower at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Note or Notes held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by, and Reimbursement
Obligations owed to, all of the Lenders, such Lender will make such disposition
and arrangements with the other Lenders with respect to such excess, either by
way of distribution, pro tanto assignment of claims, subrogation or otherwise,
as shall result in each Lender receiving in respect of the Notes held by it or
Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Credit Agreement; provided that if all or any part of such excess payment
is thereafter recovered from such Lender, such disposition and arrangements
shall be rescinded and the amount restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, no Lender shall exercise a
right of setoff if such exercise would limit or prevent the exercise of any
other remedy or other recourse against any Borrower, and in any event, without
the consent of the Administrative Agent.


§15.     THE AGENTS.


         §15.1.     Authorization.


                  (a)     The Administrative Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan

 
97

--------------------------------------------------------------------------------

 

Documents and any related documents delegated to the Administrative Agent,
together with such powers as are reasonably incident thereto, including, without
limitation, to enter into the Intercreditor Agreement (or any amendment thereto)
as agent for the Lenders (to which the Lenders agree to be bound), provided that
no duties or responsibilities not expressly assumed herein or therein shall be
implied to have been assumed by the Administrative Agent.  The relationship
between the Administrative Agent and the Lenders is and shall be that of agent
and principal only, and nothing contained in this Credit Agreement or any of the
other Loan Documents shall be construed to constitute the Administrative Agent
as a trustee or fiduciary for any Lender.


                  (b)     Each Borrower and each Guarantor, without further
inquiry or investigation, shall, and is hereby authorized by the Lenders to,
assume that all actions taken by the Administrative Agent hereunder and in
connection with or under the Loan Documents are duly authorized by the
Lenders.  The Lenders shall notify the Borrowers of any successor to
Administrative Agent by a writing signed by Required Lenders, which successor
shall be reasonably acceptable to the Borrowers so long as no Default or Event
of Default has occurred and is continuing.


         §15.2.     Employees and Agents.  The Administrative Agent may exercise
its powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents.  The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrowers if so provided in §16 hereof.


         §15.3.     No Liability.  Neither the Administrative Agent, nor any of
its shareholders, directors, officers or employees nor any other Person
assisting them in their duties nor any agent or employee thereof, shall be
liable for any waiver, consent or approval given or any action taken, or omitted
to be taken, in good faith by it or them hereunder or under any of the other
Loan Documents, or in connection herewith or therewith, or be responsible for
the consequences of any oversight or error of judgment whatsoever, except that
the Administrative Agent may be liable for losses due to its willful misconduct
or gross negligence.


         §15.4.     No Representations.  The Administrative Agent shall not be
responsible for the execution or validity or enforceability of this Credit
Agreement, the Notes, or any of the other Loan Documents or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of any Guarantor or any Borrower or
any of their respective Subsidiaries, or be bound to ascertain or inquire as to
the performance or observance of any of the terms, conditions, covenants or
agreements in this Credit Agreement or the other Loan Documents.  The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by any Borrower or any Guarantor or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete.  The Administrative Agent has not made nor does it now
make any representations or warranties,

 
98

--------------------------------------------------------------------------------

 

express or implied, nor does it assume any liability to the Lenders, with
respect to the credit worthiness or financial condition of any Borrower or any
of its Subsidiaries or any Guarantor or any of the Subsidiaries or any tenant
under a Lease or any other entity.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.


         §15.5.     Payments.


                  (a)     The Administrative Agent agrees to distribute to each
applicable Lender such Lender’s pro rata share of payments received by the
Administrative Agent for the account of the Lenders, as provided herein or in
any of the other Loan Documents.  All such payments shall be made on the date
received, if before 1:00 p.m., and if after 1:00 p.m., on the next Business
Day.  If payment is not made on the day received, interest thereon at the
overnight federal funds effective rate shall be paid pro rata to the Lenders
entitled to such payments.


                  (b)     If in the reasonable opinion of the Administrative
Agent the distribution of any amount received by it in such capacity hereunder,
under the Notes or under any of the other Loan Documents might involve it in
material liability, it may refrain from making distribution until its right to
make distribution shall have been adjudicated by a court of competent
jurisdiction, provided that interest thereon at the overnight federal funds
effective rate shall be paid pro rata to the Lenders who would otherwise be
entitled to such distribution.  If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Administrative Agent is
to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Administrative Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.


         §15.6.     Holders of Notes.  As provided in §19.3, the Administrative
Agent may deem and treat the payee of any Notes or the purchaser of any Letter
of Credit Participation as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.


         §15.7.     Indemnity.  The Lenders ratably and severally agree hereby
to indemnify and hold harmless each Agent and its Affiliates from and against
any and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which such Agent has not
been reimbursed by the Borrowers as required by §16), and liabilities of every
nature and character arising out of or related to this Credit Agreement, the
Notes, or any of the other Loan Documents or the transactions contemplated or
evidenced hereby or thereby, or such Agent’s or any Affiliate’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by such Agent’s or any Affiliate’s willful misconduct or gross
negligence.  Nothing in this §15.7 shall limit any indemnification obligations
of the Borrowers hereunder.


         §15.8.     Agents as Lenders.  In its individual capacity as a Lender,
M&T Bank shall have the same obligations and the same rights, powers and
privileges in respect to its Commitments

 
99

--------------------------------------------------------------------------------

 

and the Loans made by it, and as the holder of any of the Notes and as the
purchaser of any Letter of Credit Participations, as it would have were it not
also an Agent.


         §15.9.     Notification of Defaults and Events of Default.  Each Lender
hereby agrees that, upon learning of the existence of a default, Default or an
Event of Default, it shall (to the extent notice has not previously been
provided) promptly notify the Administrative Agent thereof.  The Administrative
Agent hereby agrees that upon receipt of any notice under this §15.9 it shall
promptly notify the other Lenders of the existence of such default, Default or
Event of Default.


         §15.10.     Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Administrative Agent
shall, if (a) so requested by the Required Lenders and (b) the Lenders have
provided to the Administrative Agent such additional indemnities and assurances
against expenses and liabilities as the Administrative Agent may reasonably
request, proceed to enforce the provisions of this Credit Agreement and exercise
all or any such other legal and equitable and other rights or remedies as it may
have in respect of enforcement of the Lenders’ rights against the Borrowers and
the Guarantors under this Credit Agreement and the other Loan Documents.  The
Required Lenders may direct the Administrative Agent in writing as to the method
and the extent (other than when such direction requires Unanimous Lender
Approval under §26) of any such enforcement, the Lenders (including any Lender
which is not one of the Required Lenders) hereby agreeing to ratably and
severally indemnify and hold the Administrative Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that the Administrative Agent need not comply
with any such direction to the extent that the Administrative Agent reasonably
believes the Administrative Agent’s compliance with such direction to be
unlawful or commercially unreasonable in any applicable jurisdiction.


         §15.11.     Successor Agents.  M&T Bank, or any successor
Administrative Agent, may resign as Administrative Agent at any time by giving
written notice thereof to the Lenders and to the Borrowers.  In addition, the
Required Lenders may remove the Administrative Agent if the Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder.  Any such resignation or removal shall be
effective upon appointment and acceptance of a successor Administrative Agent,
as hereinafter provided.  Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
is a Lender under this Credit Agreement, provided that so long as no Default or
Event of Default has occurred and is continuing the Borrowers shall have the
right to approve any successor Administrative Agent, which approval shall not be
unreasonably withheld.  If, in the case of a resignation by the Administrative
Agent, no successor Administrative Agent shall have been so appointed by the
Required Lenders and approved by the Borrowers, if applicable, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint any one of the other
Lenders as a successor Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of

 
100

--------------------------------------------------------------------------------

 

the retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all further duties and obligations
as Administrative Agent under this Credit Agreement.  After any Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this §15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Credit Agreement.  Any
resignation by, or removal of an Administrative Agent shall also constitute the
resignation or removal as the issuer of Letters of Credit and Swingline Lender
by the Lender then acting as Administrative Agent (the “Resigning
Lender”).  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of the issuer of Letters of Credit and the Swingline Lender
hereunder and under the other Loan Documents and (ii) the successor
Administrative Agent shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender outstanding at the time of such
succession (which letters of credit issued in substitutions shall be deemed to
be Letters of Credit issued hereunder) or make other arrangements satisfactory
to the Resigning Lender to effectively assume the obligations of the Resigning
Lender with respect to such Letters of Credit.


         §15.12.     Notices.  Any notices or other information required
hereunder to be provided to the Administrative Agent which the Administrative
Agent is required hereunder to provide to the Lenders, shall be forwarded by the
Administrative Agent to each of the Lenders on the same day (if practicable)
and, in any case, on the next Business Day following the Administrative Agent’s
receipt thereof.


         §15.13.     Administrative Agent May File Proofs of Claim.


                  (a)     In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial, administrative or like proceeding or any
assignment for the benefit of creditors relative to the Borrowers or any of
their Subsidiaries, the Administrative Agent (irrespective of whether the
principal of any Loan, Reimbursement Obligation or Unpaid Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding, under any such assignment or otherwise:



 
(i)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations or Unpaid
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under §§2.3, 3.3,
4.1, 5.10, and 16) allowed in such proceeding or under any such assignment; and
 
 
(ii)
for itself and for the ratable benefit of the Lenders, to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same in accordance with the provisions of this Credit Agreement.
 



                  (b)     Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding or
under any such assignment is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders,
nevertheless to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §§2.3, 3.3, 4.1, 5.10, and 16.


                   (c)     Nothing contained herein shall authorize the
Administrative Agent to consent to or accept or adopt on behalf of any Lender
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.


§16.     EXPENSES.  The Borrowers jointly and severally agree to pay (a) the
reasonable costs of producing and reproducing this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein, (b)
the reasonable fees, expenses and disbursements of the Administrative Agent’s
outside counsel, any local counsel or internal counsel to the Administrative
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the reasonable fees, expenses and disbursements
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein (including, without limitation, the Letters
of Credit), any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
for providing for such cancellation, including, without limitation, the
reasonable fees and disbursements of the Administrative Agent’s counsel in
preparing the documentation, (d) the reasonable fees, costs, expenses and
disbursements of each of the Agents and its Affiliates incurred in connection
with the syndication and/or participations of the Loans, including, without
limitation, costs of preparing syndication materials and photocopying costs,
which syndication costs and expenses shall be payable by the Borrowers
regardless of whether the Loans are ultimately syndicated, (e) all reasonable
expenses (including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Lender or the Administrative Agent, and the fees and costs of
appraisers, auditors, consultants, engineers, investment bankers, surveyors or
other experts retained by any Lender or the Administrative Agent in connection
with any such enforcement proceedings) incurred by any Lender or the
Administrative Agent in connection with (i) the enforcement of or

 
101

--------------------------------------------------------------------------------

 

preservation of rights under any of the Loan Documents against any Borrower or
any of its Subsidiaries or any Guarantor or the administration thereof after the
occurrence and during the continuance of a Default or Event of Default
(including, without limitation, expenses incurred in any restructuring and/or
“workout” of the Loans), and (ii) subject to the limitation set forth in §17
hereof, any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s or the Administrative Agent’s
relationship with any Borrower or any of its Subsidiaries or any Guarantor, (f)
all reasonable fees, expenses and disbursements of the Administrative Agent
incurred in connection with UCC searches and (g) all costs incurred by the
Administrative Agent in the future in connection with its inspection of the
Unencumbered Properties after the occurrence and during the continuance of an
Event of Default.  The covenants of this §16 shall survive payment or
satisfaction of payment of amounts owing with respect to the Notes.


§17.     INDEMNIFICATION.  The Borrowers jointly and severally agree to
indemnify and hold harmless each of the Agents and Lenders and the shareholders,
directors, agents, counsel, professional advisors, officers, subsidiaries and
Affiliates of each of the Agents and Lenders (each group consisting of an Agent
or a Lender and its respective shareholders, directors, agents, counsel,
professional advisors, officers, subsidiaries and Affiliates being an
“Indemnified Lender’s Group”) from and against any and all claims, actions and
suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, settlement payments, obligations, damages and expenses of
every nature and character, arising out of this Credit Agreement or any of the
other Loan Documents or the transactions contemplated hereby or thereby or which
otherwise arise in connection with the financing, including, without limitation,
(a) any actual or proposed use by any Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) any Borrower or any of its Subsidiaries or any
Guarantor entering into or performing this Credit Agreement or any of the other
Loan Documents or the transactions contemplated by this Credit Agreement or any
of the other Loan Documents, or (c) pursuant to §8.17 hereof, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding, provided, however, that the
Borrowers shall not be obligated under this §17 to indemnify any Person for
liabilities to the extent arising from the gross negligence or willful
misconduct of such Person or of any other Person in the Indemnified Lender’s
Group of which such Person is a member (but such indemnification shall continue
to apply to all other Persons including all other Indemnified Lender’s
Groups).  Each Person to be indemnified under this §17 shall give the Borrowers
notice of any claim as to which it is seeking indemnification under this §17
promptly after becoming aware of the same (which shall constitute notice for all
Indemnified Lender’s Groups), but such Person’s failure to give prompt notice
shall not affect the obligations of the Borrowers under this §17 unless such
failure prejudices the legal rights of the Borrowers regarding such
indemnity.  In litigation, or the preparation therefor, the Borrowers shall be
entitled to select counsel reasonably acceptable to the Required Lenders, and
the Lenders (as approved by the Required Lenders) shall be entitled to select
their own supervisory counsel and, in addition to the foregoing indemnity, the
Borrowers agree to pay promptly the reasonable fees and expenses of each such
counsel if (i) in the reasonable opinion of the Agent, use of counsel of the
Borrowers’ choice could reasonably be expected to give rise to a conflict of
interest, (ii) the Borrowers shall not have employed counsel reasonably
satisfactory to the Agent and the Lenders within a reasonable time after notice
of the institution of any such litigation or proceeding or

 
102

--------------------------------------------------------------------------------

 

(iii) the Borrower Representative authorizes each Agent and Lender to employ
separate counsel at the Borrowers’ expense.  If and to the extent that the
obligations of the Borrowers under this §17 are unenforceable for any reason,
the Borrowers hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §17 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim, action,
cause of action or suit exists.


§18.     SURVIVAL OF COVENANTS, ETC.  All covenants, agreements, representations
and warranties made herein, in the Notes, in any of the other Loan Documents or
in any documents or other papers delivered by or on behalf of any Borrower or
any of its Subsidiaries or any Guarantor pursuant hereto shall be deemed to have
been relied upon by the Lenders and the Agents, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any Letter of Credit or any amount
due under this Credit Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  The indemnification obligations of the Borrowers
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein.  All statements
contained in any certificate or other paper delivered to any Lender or Agent at
any time by or on behalf of any Borrower or any of its Subsidiaries or any
Guarantor pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Borrower or such
Subsidiary or such Guarantor hereunder.


§19.     ASSIGNMENT; PARTICIPATIONS: ETC.


          §19.1.     Successors and Assigns Generally.  The provisions of this
Credit Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrowers may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of
their respective rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of §19.2, (ii) by way of
participation in accordance with the provisions of §19.4 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of §19.6
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Credit Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §19.4 and, to the extent expressly contemplated hereby, the
Affiliates and the partners, directors, officers, employees, agents and advisors
of the Administrative Agent and the Lenders and of their respective Affiliates)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

 
103

--------------------------------------------------------------------------------

 

          §19.2.     Assignments by Lenders.  Any Lender may at any time assign
to one or more assignees (an “Assignee”) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


                    (a)     Minimum Amounts.



 
(i)
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
 
(ii)
in any case not described in the immediately preceding subsection (i), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Credit Commitment, or $1,000,000 in the case of any assignment in
respect of a Term Loan, unless each of the Administrative Agent and, so long as
no Default or Event of Default shall exist, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).
 

                   (b)     Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned, except that this subsection (b) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations between the
Revolving Credit Loans and Revolving Credit Commitment and Term Loans on a
non-pro rata basis.


                    (c)     No consent shall be required for any assignment
except to the extent required by clause (ii) of the immediately preceding
subsection (a) and, in addition:



 
(i)
the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall be
deemed to have consented to any such assignment unless the Borrower
Representative shall object thereto by written notice to the Administrative
Agent within 5 Business Days after having received notice thereof;
 
 
(ii)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Credit Commitment if such assignment is to a Person that is not
already a Lender with a Revolving Credit Commitment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (y) a Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
 
(iii)
the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Credit Commitment.
 



                    (d)     No such assignment shall be made to the Borrowers,
any of the Borrowers’ Affiliates or Subsidiaries or any Defaulting Lender.


                    (e)     No such assignment shall be made to a natural
person.


                    (f)     In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Credit Commitment Percentage.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §19.3, from and after the effective date specified in each Assignment and
Assumption and upon delivery to the Administrative Agent of a processing and
recordation fee of $3,500, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of §4.6, §16 and §17 and the other
provisions of this Credit Agreement and the other Loan Documents as provided in
with respect to facts and

 
104

--------------------------------------------------------------------------------

 

circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with §19.4.


          §19.3.     Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Head Office a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


          §19.4.     Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrowers or
any Affiliate or Subsidiary of any Borrower) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any  provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in §26
that adversely affects such Participant.  Subject to §19.5, the Borrowers agree
that each Participant shall be entitled to the benefits of §4.6 and §4.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to §19.7.  To the extent permitted by Applicable Law, each Participant
also shall be entitled to the benefits of §14 as though it were a Lender,
provided such Participant agrees to be subject to §14 as though it were a
Lender.  Upon request from the Administrative Agent, a Lender shall notify the
Administrative Agent and the Borrower Representative of the sale of any
participation hereunder.


          §19.5.     Limitation upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under §4.6 and §4.7 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of §4.2 unless the Borrower Representative is notified
of the participation sold to such

 
105

--------------------------------------------------------------------------------

 

Participant and such Participant agrees, for the benefit of the Borrowers and
the Administrative Agent, to comply with §4.2(c) as though it were a Lender.


          §19.6.     Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


          §19.7.     No Registration.  Each Lender agrees that, without the
prior written consent of the Borrowers and the Administrative Agent, it will not
make any assignment hereunder in any manner or under any circumstances that
would require registration or qualification of, or filings in respect of, any
Loan or Note under the Securities Act or any other securities laws of the United
States of America or of any other jurisdiction.


          §19.8.     Disclosure.  The Borrowers agree that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Credit Agreement
to assignees or Participants and potential assignees or Participants hereunder;
provided that such assignees or potential assignees shall be Eligible
Assignees.  Any such disclosed information shall be treated by any assignee or
Participant with the same standard of confidentiality set forth in §8.10 hereof.


          §19.9.     Syndication.  The Borrowers acknowledge that the
Administrative Agent intends, and shall have the right, by itself or through its
Affiliates, to syndicate or enter into co-lending arrangements with respect to
the Loans and the Total Revolving Credit Commitment pursuant to this §19, and
the Borrowers agree to cooperate with the Administrative Agent’s and its
Affiliate’s syndication and/or co-lending efforts, such cooperation to include,
without limitation, the provision of information reasonably requested by
potential syndicate members.


§20.     NOTICES, ETC.  Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or the Notes or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by facsimile and confirmed by delivery via courier or
postal service, addressed as follows:


                    (a)     if to any Borrower or any Guarantor, to the Borrower
Representative at Sovran Self Storage, Inc., 6467 Main Street, Williamsville,
New York 14221, Attention:  Mr. Andrew J. Gregoire, Chief Financial Officer,
with a copy to Phillips Lytle LLP, One Canalside, 125 Main Street, Buffalo, New
York 14203, Attention: Deborah A. Doxey, or to such other address for notice as
the Borrower Representative or any Guarantor shall have last furnished in
writing to the Administrative Agent;


                    (b)     if to the Administrative Agent, Manufacturers and
Traders Trust Company, 25 S. Charles Street, 12th Floor, Baltimore, Maryland
21201, Attention:  Hugh Giorgio, or such other address for notice as the
Administrative Agent shall have last furnished in writing to the

 
106

--------------------------------------------------------------------------------

 

Borrowers; and additionally, for any Completed Revolving Credit Loan Request, to
Manufacturers and Traders Trust Company, One Fountain Plaza, Buffalo, New York
14203; and


                    (c)     if to any Lender, at such Lender’s address set forth
on Schedule 1.1(A) hereto, or such other address for notice as such Lender shall
have last furnished in writing to the Person giving the notice.


          Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt and (ii) if sent by registered or certified first-class
mail, postage prepaid, on the fifth Business Day following the mailing thereof.


§21.     GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.  THIS CREDIT
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  EACH OF THE BORROWERS AND THE GUARANTORS AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR
ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWERS OR THE GUARANTORS BY MAIL AT THE ADDRESS
SPECIFIED IN §20.  THE BORROWERS AND EACH OF THE GUARANTORS HEREBY WAIVES ANY
OBJECTION THAT EITHER OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


§22.     HEADINGS.  The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.


§23.     COUNTERPARTS.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.  In proving this Credit
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.


§24.     ENTIRE AGREEMENT, ETC.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby and supersede
any and all previous agreements and understandings, oral or written, relating to
the transactions contemplated hereby.  Neither this

 
107

--------------------------------------------------------------------------------

 

Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §26.


§25.     WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.  EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWERS, EACH OF THE GUARANTORS, THE
AGENT AND EACH OF THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE
BORROWERS AND EACH OF THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES.  EACH OF THE BORROWERS AND THE GUARANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.


§26.     CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as otherwise expressly
provided in this Credit Agreement, any consent or approval required or permitted
by this Credit Agreement may be given, and any term of this Credit Agreement or
of any of the other Loan Documents may be amended, and the performance or
observance by any Borrower or any Guarantor of any terms of this Credit
Agreement or the other Loan Documents or the continuance of any default, Default
or Event of Default may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Required Lenders.


          Notwithstanding the foregoing, the written consent of each Lender
directly and adversely affected thereby (or the Administrative Agent at the
written direction of such Lenders) shall be required for any amendment, waiver,
modification or consent that does any of the following:



 
(i)
reduces or forgives any principal of any unpaid Loan or Reimbursement
Obligations or any interest thereon (including any interest “breakage” costs) or
any fees due any Lender hereunder; or
 
 
(ii)
changes the unpaid principal amount of any Loan or reduces the rate of interest
on any Loan; or
 
 
(iii)
changes the date fixed for any payment of principal of or interest on any Loan
(including, without limitation, any extension of any Maturity Date) or any fees
payable hereunder; or
 
 
(iv)
changes the amount of such Lender’s Commitment (other than pursuant to an
assignment permitted under §19.1 hereof), extends the expiration date of such
Lender’s Commitment or increases the amount of the Total Revolving Credit
Commitment (except for the increases in the Total Revolving Credit Commitment as
provided in §2.11) or ; or
 
 
(v)
with respect to the Lenders holding Term Loans makes any alteration to §3.5 or
§3.7 hereof;
 
 
(vi)
changes the definition of “Required Revolving Credit Lenders”, or “Required Term
Loan Lenders”;
 
 
(vii)
modifies provisions of §4.16;
 
 
(viii)
modifies any provision of §5.3 or §13.5 regarding Cash Collateral with respect
to Extended Letters of Credit, or releases any such Cash Collateral except in
accordance with §13.5;



provided that Unanimous Lender Approval shall be required for any amendment,
modification or waiver of this Credit Agreement that:
 

   
(1)
releases or reduces the liability of any Guarantor pursuant to its Guaranty
other than as provided in §8.14(d); or
   
(2)
modifies this §26 or any other provision herein or in any other Loan Document
which by the terms thereof expressly requires Unanimous Lender Approval; or
 
   
(3)
changes the definitions of Required Lenders or
Unanimous Lender Approval.
 

Provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent; provided further that changes
adversely affecting the rights of one class of Lenders differently from any
other class of Lenders will require the consent of the Required Revolving Credit
Lenders and/or the Required Term Loan Lenders, as the case may be; provided
further that any amendment, waiver or consent relating to §2.11 shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender.

 
108

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each Lender directly and adversely affected thereby may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each Lender directly and adversely affected thereby that by its
terms affects any Defaulting Lender more adversely than other affected Lenders
shall require the written consent of such Defaulting Lender.


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders.  No notice to or demand upon any Borrower shall entitle any Borrower to
other or further notice or demand in similar or other circumstances.


§27.     INDEPENDENCE OF COVENANTS.  All covenants hereunder shall be given in
any jurisdiction independent effect so that if a particular action or condition
is not permitted by any of such covenants, the fact that it would be permitted
by an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.


§28.     SEVERABILITY.  The provisions of this Credit Agreement are severable,
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.


§29.     USA PATRIOT ACT NOTICE.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.


§30.     TRANSITIONAL ARRANGEMENTS.


          §30.1.     Existing Credit Agreement Superseded.  This Credit
Agreement shall on the Restatement Date supersede the Existing Credit Agreement
in its entirety, except as provided in this §30.  On the Restatement Date, the
rights and obligations of the parties evidenced by the Existing Credit Agreement
shall be evidenced by this Credit Agreement and the other Loan

 
109

--------------------------------------------------------------------------------

 

Documents, the “Loans” as defined in the Existing Credit Agreement shall be
converted to Loans as defined herein as provided in §1.3.


          §30.2.     Return and Cancellation of Notes.   As soon as reasonably
practicable after its receipt of its Notes hereunder on the Restatement Date,
each Lender hereunder which was a lender under the Existing Credit Agreement,
will promptly return to the Borrowers, marked “Substituted” or “Cancelled”, as
the case may be, any promissory notes of the Borrowers held by such Lender
pursuant to the Existing Credit Agreement.


          §30.3.     No Novation.  Upon this Credit Agreement becoming effective
pursuant to §11 and the reallocation and other transactions described in §1.3,
from and after the Restatement Date (i) all terms and conditions of the Existing
Credit Agreement and any other “Loan Document” as defined therein, as amended by
this Credit Agreement and the other Loan Documents being executed and delivered
on the Restatement Date, shall be and remain in full force and effect, as so
amended, and shall constitute the legal, valid, binding and enforceable
obligations of the parties thereto; (ii) the terms and conditions of the
Existing Credit Agreement shall be amended as set forth herein and, as so
amended, shall be restated in their entirety, but shall be amended only with
respect to the rights, duties and obligations among the Borrowers, Lenders and
Administrative Agent accruing from and after the Restatement Date; (iii) this
Credit Agreement shall not in any way release or impair the rights, duties,
Obligations or Liens, if any, created pursuant to the Existing Credit Agreement
or any other Loan Document or affect the relative priorities thereof, in each
case to the extent in force and effect thereunder as of the Restatement Date,
except as modified hereby or as modified hereafter in accordance with the terms
hereof or by documents, instruments and agreements executed and delivered in
connection herewith, and all of such rights, duties, Obligations and Liens, if
any, are assumed, ratified and affirmed by the Borrowers; (iv) all
indemnification obligations of the Borrowers and their Subsidiaries under the
Existing Credit Agreement and any other Loan Documents shall survive the
execution and delivery of this Credit Agreement and shall continue in full force
and effect for the benefit of Lenders, Administrative Agent, and any other
Person indemnified under the Existing Credit Agreement or any other Loan
Document at any time prior to the Restatement Date; (v) the Obligations incurred
under the Existing Credit Agreement shall, to the extent outstanding on the
Restatement Date, continue outstanding under this Credit Agreement to the extent
and as set forth in §1.3 hereof and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Credit Agreement, and
this Credit Agreement shall not constitute a refinancing, substitution or
novation of such Obligations or any of the other rights, duties and obligations
of the parties hereunder; (vi) the execution, delivery and effectiveness of this
Credit Agreement shall not operate as a waiver of any right, power or remedy of
Lenders or Administrative Agent under the Existing Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Existing
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby; and (vii) any
and all references in the Loan Documents to the Existing Credit Agreement shall,
without further action of the parties, be deemed a reference to the Existing
Credit Agreement, as amended and restated by this Credit Agreement, and as this
Credit Agreement shall be further amended or amended and restated from time to
time hereafter.


[Remainder of page intentionally left blank]

 
110

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the undersigned have duly executed this Credit
Agreement as a sealed instrument as of the date first set forth above.



 
SOVRAN SELF STORAGE, INC.
 
 
By:  /s/ Andrew J.
Gregoire                                                               
Name:  Andrew J. Gregoire
Title:    Chief Financial Officer and Secretary
 
     
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:  /s/ Andrew J.
Gregoire                                                               
Name:  Andrew J. Gregoire
Title:  Chief Financial Officer and Secretary
 

























[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement









 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:  /s/ Michael Kubala                                                     
Name:  Michael Kubala
Title:  Senior Vice President
 
       













































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement







 
 

--------------------------------------------------------------------------------

 




 
MANUFACTURERS AND TRADERS
  TRUST COMPANY
 
 
By:  /s/ Susan
Freed-Ostreicher                                                               
Name:  Susan Freed-Ostreicher
Title:  Vice President
 
       















































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement





 
 

--------------------------------------------------------------------------------

 




 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:  /s/ Paul D. Toroni                                                     
Name:  Paul D. Toroni
Title:  Vice President
 
       





















































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement





 
 

--------------------------------------------------------------------------------

 




 
HSBC BANK USA, NATIONAL
ASSOCIATION
 
 
By:  /s/ Ed Mielcarek                                                     
Name:  Ed Mielcarek
Title:  Vice President
 
       

















































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement







 
 

--------------------------------------------------------------------------------

 




 
PNC BANK, NATIONAL ASSOCIATION
 
 
By:  /s/ Gregory J.
Fedorko                                                               
Name:  Gregory J. Fedorko
Title:  Vice President
 
       





















































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement





 
 

--------------------------------------------------------------------------------

 




 
SUNTRUST BANK
 
 
By:  /s/ Bryan P.
McFarland                                                                          
Name:  Bryan P. McFarland
Title:  Senior Vice President
 
       

















































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement







 
 

--------------------------------------------------------------------------------

 




 
BRANCH BANKING AND TRUST
COMPANY
 
 
By:  /s/ Ahaz Armstrong                                                     
Name:  Ahaz Armstrong
Title:  Vice President
 
       











































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement













 
 

--------------------------------------------------------------------------------

 




 
FIRST NIAGARA BANK, N.A.
 
 
By:  /s/ James A. Rahill                                                     
Name:  James A. Rahill
Title:  Vice President
 
       













































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement







 
 

--------------------------------------------------------------------------------

 




 
MEGA INTERNATIONAL
COMMERCIAL BANK CO., LTD
NEW YORK BRANCH
 
 
By:  /s/ Angela Chen                                          
Name:  ANGELA CHEN
Title:  VP & DGM
 
       













































[Signatures Continue on Next Page]










Signature Page to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement











 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(A)


Lenders’ Commitments


 
 
 
Lender
 
Revolving
Credit
Commitment
 
Revolving
Credit
Commitment
Percentage
 
 
Term
Commitment
 
Term
Commitment
Percentage
Wells Fargo Bank, National Association
$42,000,000
14.00000000%
$48,125,000
14.80769231%
Manufacturers and Traders Trust Company
$42,000,000
14.00000000%
$48,125,000
14.80769231%
U.S. Bank National Association
$40,500,000
13.50000000%
$42,875,000
13.19230769%
HSBC Bank USA, National Association
$40,500,000
13.50000000%
$42,875,000
13.19230769%
PNC Bank, National Association
$40,500,000
13.50000000%
$42,875,000
13.19230769%
SunTrust Bank
$40,500,000
13.50000000%
$42,875,000
13.19230769%
Branch Banking and Trust Company
$34,000,000
11.33333333%
$36,000,000
11.07692308%
First Niagara Bank, N.A.
$15,000,000
5.00000000%
$16,250,000
5.00000000%
Mega International Commercial Bank Co., Ltd. New York Branch
$5,000,000
1.66666667%
$5,000,000
1.53846154%
TOTAL:
$300,000,000
100%
$325,000,000
100%




 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(B)


Existing Letters of Credit


Issuer
Instrument ID
Beneficiary
Expiry Date
Stated Amount
 
M&T Bank
SB1651870001
Nassau Co. Industrial Dev. Agency
12/27/2105
$651,618.49
 
M&T Bank
SB1701370001
New Jersey Department of Environmental Protection
04/08/2015
$52,500.00








 
 

--------------------------------------------------------------------------------

 

Schedule 7.1(b)


Capitalization; Outstanding Securities
SALP and Holdings


A.           Sovran Acquisition Limited Partnership - as of December 8, 2014



 
 
Partner’s Names and Addresses
 
Number
of Units
Percentage Interest
in the Partnership
1.
General Partner:
 
     
Sovran Holdings, Inc.
6467 Main Street
Williamsville, NY  14221
 
340,778.580
1.0000%
2.
Limited Partners:
 
     
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, NY  14221
 
33,581,595.42
98.5437%
 
Harold Samloff and Judy Samloff,
Co-Trustees of the Samloff
Revocable Trust,
Dated May 16, 2011
10040 E. Happy Valley Road, #2026
Scottsdale, AZ 85255
 
25,000.000
0.0734%
 
Laurence C. Glazer
1 S. Washington Street, Suite 200
Rochester, NY  14614
 
5,857.425
0.0172%
 
Rhonda Billick
145 Cheerywood Drive
Williamsville, NY 14221
 
1,275.000
0.0037%
 
Morgan S. Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  20124
 
7,000.000
0.0205%
 
Marlene F. Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  20124
 
7,000.000
0.0205%
 
Survivor Trust u/Waldner Family
Wealth Trust
160 Sago Palm Road
Vero Beach, FL  32963
 
71,911.35
0.2210%
 
Marjorie W. Waldner, Trustee of
The Waldner Non-Exempt
Family Trust u/Waldner Family
Wealth Trust
160 Sago Palm Road
Vero Beach, FL  32963
 
8,959.580
0.0263%
 
2850 Storage Properties, LLC
778 W. Frontage Road
Suite 124
Northfield, Illinois  60093
 
28,480.858
0.0836%
TOTAL
34,077,858.213
100.0000%
 



B.     Sovran Holdings, Inc.


          Authorized Shares:  1,500
          Shares Issued:  100


          Shares owned by Sovran Self Storage Inc.:  100
          Percentage of Issued Shares owned by Sovran Self Storage Inc.:  100%













 
 

--------------------------------------------------------------------------------

 

Schedule 7.3(a)
Unencumbered Properties
 
Store #
 
Street
 
City
 
State
 
Zip
 
1
1471 Center St Extension
Mt Pleasant
SC
29464
2
4400 US Highway 98 N
Lakeland
FL
33809
3
556 Cox Rd
Gastonia
NC
28054
5
550 Frenchtown Rd
E Greenwich
RI
02818
7
3690 Leharps Rd
Austintown
OH
44515
9
24940 Detroit Rd
Westlake
OH
44145
11
8531 S Federal Hwy
Port Saint Lucie
FL
34952
12
3075 Enterprise Rd
Debary
FL
32713
13
36 Industrial Dr
Middleton
NY
10941
14
40 Leo Place
Cheektowaga
NY
14225
15
1270 Jefferson Rd
Rochester
NY
14623
20
7657 103rd St
Jacksonville
FL
32210
21
2648 Two Notch Rd
Columbia
SC
29204
22
140 Neponset Valley Pkwy
Hyde Park
MA
02136
23
2585 Brighton Henrietta
Rochester
NY
14623
 
  Townline Rd
     
24
81 Main St
Weymouth
MA
02188
25
10901 Abercorn St
Savannah
GA
31419
26
3511 S Holden Rd
Greensboro
NC
27407
27
2701 McNeil St
Raleigh
NC
27608
28
30 Stillman Rd
North Haven
CT
06473
29
2655 Langford Rd
Norcross
GA
30071
30
303 Highway 138 SW
Riverdale
GA
30274
31
8161 Main St
Williamsville
NY
14221
32
2401 S Wilmington St
Raleigh
NC
27603
33
7403 Parklane Rd
Columbia
SC
29223
34
5311 A Old Bush River Road
Columbia
SC
29212
35
10020 Two Notch Rd
Columbia
SC
29223
36
1375 Commerce Rd
Morrow
GA
30260
37
11955 S Orange Blossom Trail
Orlando
FL
32837
39
230 Snyder Rd
Hermitage
PA
16148
40
10300 NW 55th St
Sunrise
FL
33351
41
7363 Lake Worth Rd
Lake Worth
FL
33467
42
1987 Canton Rd NE
Marietta
GA
30066
43
1525 Williams Dr
Marietta
GA
30066
44
7604 Georgia Hwy 85
Riverdale
GA
30274
45
720 Veteran's Memorial Hwy
Mableton
GA
30126
46
1195 Gresham
Marietta
GA
30062
47
1212 W Patrick St
Frederick
MD
21703
48
26 West Diamond Avenue
Gaithersburg
MD
20877
51
6005 N Wickham Rd
Melbourne
FL
32940
52
10429 Jefferson Ave
Newport News
VA
23605
53
195 E Fairfield Dr
Pensacola
FL
32503
55
269 Oakwood Dr
Glastonbury
CT
06033
56
2000 Clay Rd
Austell
GA
30106
57
6457 General Green Way
Alexandria
VA
22312
58
980 N Navy Blvd
Pensacola
FL
32507
59
1923 N Wickham Rd
Melbourne
FL
32935
60
1395 South St
Suffield
CT
06078
61
5725 Old National Hwy
Atlanta
GA
30349
62
1213 East Brambleton Ave
Norfolk
VA
23504
64
2630 Center Point Rd
Birmingham
AL
35215
65
3625 Lorna Rd
Hoover
AL
35216
66
2895 Vaughn Plaza
Montgomery
AL
36116
67
918 Blanding Blvd
Orange Park
FL
32065
68
2807 W Michigan Ave
Pensacola
FL
32526
69
801 E Nine Mile Rd
Pensacola
FL
32514
70
2295 W Michigan Ave
Pensacola
FL
32526
71
3000 W Columbus Dr
Tampa
FL
33607
72
404 Seminole Blvd
Largo
FL
33770
73
1844 North Belcher Rd
Clearwater
FL
33765
74
6011 I-55
Jackson
MS
39213
75
2947 McDowell Road Extension
Jackson
MS
39204
76
1210 Bentley Street
Richmond
VA
23227
77
4066 Silver Star Rd
Orlando
FL
32808
78
50 Ward Way
Birmingham
AL
35209
80
3271 Fulling Mill Road
Middletown
PA
17057
81
191 Salem Church Rd
Mechanicsburg
PA
17050
82
6523 Basile Rowe
Syracuse
NY
13057
83
3780 Central Avenue
Fort Myers
FL
33901
84
4400 Soloman Blvd
Ft Meyers
FL
33901
85
473 J Clyde Morris Blvd
Newport News
VA
23601
86
2632 Spruce St
Montgomery
AL
36107
87
422 Old Trolley Rd
Summerville
SC
29485
88
7550 W Waters Ave
Tampa
FL
33615
89
1105 N. Little School Road
Arlington
TX
76017
90
1061 Duncan Perry Rd
Arlington
TX
76011
91
4820 Western Center Blvd
Fort Worth
TX
76137
92
8025 Culebra
San Antonio
TX
78251
93
6015 Tezal Rd
San Antonio
TX
78250
94
7266 Henry Clay Blvd
E Syracuse
NY
13088
95
1201 Coliseum Blvd.
Montgomery
AL
36110
96
3770 Lantana Rd
Lake Worth
FL
33462
97
1320 N River Rd
Ft Meyers
FL
33903
99
1005 S Alexander St
Plant City
FL
33563
100
511 Springfield St
Springfield
MA
01030
101
6600 Industrial Dr
Ft Meyers
FL
33912
102
11378 Springfield Pike
Springdale
OH
45246
104
2929 Pennsy Dr
Hyattsville
MD
20785
105
1515 Manotak Ave
Jacksonville
FL
32210
106
3858 Old Sunbeam Rd
Jacksonville
FL
32257
108
9914 San Jose Blvd
Jacksonville
FL
32257
109
1400 Orchard Lake Dr
Charlotte
NC
28270
110
6720 E WT Harris Blvd
Charlotte
NC
28215
111
130 Concord Dr
Casselberry
FL
32707
112
1180 University
Rochester
NY
14607
113
446 Boardman-Canfiled Rd
Youngstown
OH
44512
115
1455 Broadway Ave
Bedford
OH
44146
116
4976 W 130th St
Cleveland
OH
44135
117
19200 Neff Rd
Cleveland
OH
44119
118
15101 McCracken Rd
Cleveland
OH
44128
119
24560 Sperry Dr
Westlake
OH
44145
120
1100 Erie Rd
Eastlake
OH
44095
121
8650 East Ave
Mentor
OH
44060
127
3343 Southwest Military Dr
San Antonio
TX
78211
128
2500 Pat Booker Rd
Universal City
TX
78148
129
9665 Marbach Rd
San Antonio
TX
78245
130
8020 Eastex Fwy
Beaumont
TX
77708
131
9999 Hwy 69
Port Arthur
TX
77640
132
6970 College St
Beaumont
TX
77707
133
2637 Lakeside Dr
Lynchburg
VA
24501
134
8117 Timberlake Rd
Lynchburg
VA
24502
135
4107 S Amherst Hwy
Madison Heights
VA
24572
137
2703 Battlefield Blvd S
Chesapeake
VA
23322
139
2650 W 25th St
Sanford
FL
32771
140
1099 S Congress Ave
Delray Beach
FL
33445
141
5207 Montgomery
Savannah
GA
31405
142
551 S Congress Ave
Delray Beach
FL
33445
143
38390 Chester Rd
Avon
OH
44011
145
140 Centennial Blvd
Richardson
TX
75081
147
9450 Hargrove Dr
Dallas
TX
75220
149
9940 Jones Bridge Rd
Alpharetta
GA
30022
150
1725 Roswell Rd
Marietta
GA
30062
151
4427 Tilly Mill Rd
Atlanta
GA
30360
152
4207 Hilltop Rd
Greensboro
NC
27407
153
118 Stage Coach Trail
Greensboro
NC
27409
154
11670 Airline Hwy
Baton Rouge
LA
70816
155
7375 Airline Hwy
Baton Rouge
LA
70805
156
958 Peiffers Lane
Harrisburg
PA
17109
157
3248 S Military Hwy
Chesapeake
VA
23323
158
517 Volvo Parkway
Chesapeake
VA
23320
159
4929 Shell Rd
Virginia Beach
VA
23455
160
597 Central Dr
Virginia Beach
VA
23454
161
385 Naval Base Rd
Norfolk
VA
23505
162
6010 E Hillsborough
Tampa
FL
33610
163
842 Church St Ext
Northbridge
MA
01534
164
97 Maher Lane
Harriman
NY
10926
165
5812 E High Point Rd
Greensboro
NC
27407
166
22195 Timberlake Rd
Lynchburg
VA
24502
167
1903 Garden St
Titusville
FL
32796
168
435 Highland Ave
Salem
MA
01970
169
800 Narragansett
E. Providence
RI
02916
170
6601 Lee Hwy
Chattanooga
TN
37421
171
4429 Highway 58
Chattanooga
TN
37416
172
1013 Battlefield Pkwy
Ft. Oglethorpe
GA
30742
173
6604 Walt Drive
Birmingham
AL
35242
174
2771 South County Trail
E Greenwich
RI
02818
175
4417 Hillsborough Rd
Durham
NC
27705
176
1200 E Cornwallis Rd
Durham
NC
27713
178
134 S Policy St
Salem
NH
03079
180
3787 Elm Road Northeast
Warren
OH
44483
181
3942 Youngtown Rd
Warren
OH
44484
183
111 Tomahawk Dr
Indian Harbour Beach
FL
32937
184
 5961I-55 North
Jackson
MS
39213
185
3433 N Fry Rd
Katy
TX
77449
186
7901 Sheridan St
Hollywood
FL
33024
187
1799 W Atlantic Blvd
Pompano Beach
FL
33069
188
1500 W Sample Rd
Pompano Beach
FL
33064
189
900 SW 18th St
Boca Raton
FL
33428
190
1655 10th Ave
Vero Beach
FL
32960
191
1701 FM 1960 East
Humble
TX
77338
192
10114 Old Katy Rd
Houston
TX
77043
193
16650 Highway 3
Webster
TX
77598
194
2300 Old Denton Rd
Carrollton
TX
75006
195
1109 N 21stAve
Hollywood
FL
33020
196
1620 South IH-35
San Marcos
TX
78666
197
5547 McNeil Dr
Austin
TX
78729
198
10307 FM 2222
Austin
TX
78730
202
1151 W Euless Blvd
Euless
TX
76040
203
5575 Davis Blvd
N Richland
TX
76180
204
1105 Batavia Pike
Batavia
OH
45103
205
400 N West St
Jackson
MS
39206
206
5110 Franz Rd
Katy
TX
77493
207
5 James P Murphy Hwy
W. Warwick
RI
02893
208
2310 West Pinhook Rd
Lafayette
LA
70508
209
2207 West Pinhook Rd
Lafayette
LA
70508
210
3636 Ambassador Caffery Pkwy
Lafayette
LA
70503
211
2888 NE Evangeline Thruway
Lafayette
LA
70507
212
313 Guilbeau Rd
Lafayette
LA
70506
213
375 E. Elliot Rd
Gilbert
AZ
85234
214
13902 N 59th Ave
Glendale
AZ
85306
215
1356 E. Baseline Rd
Mesa
AZ
85204
216
837 East Broadway Rd
Mesa
AZ
85204
217
545 W Broadway Rd
Mesa
AZ
85210
218
139 North Greenfield
Mesa
AZ
85205
219
139 West Camelback Rd
Phoenix
AZ
85019
220
1928 E. Bell Rd
Phoenix
AZ
85022
221
20001 N 35th
Phoenix
AZ
85027
222
575 Bridgeton Rd
Westbrook
ME
04092
223
801 N Cocoa Blvd US-1
Cocoa
FL
32922
224
150 N Clark Rd
Cedar Hill
TX
75104
225
1111 State Route 17M
Monroe
NY
10950
226
1171 Turnpike St
N Andover
MA
01845
227
3400 Bayport Blvd Hwy 146
Seabrook
TX
77586
228
5605 W Sunrise Blvd
Plantation
FL
33313
229
3551 Bessemer Super Hwy
Bessemer
AL
35020
230
1639 Rte 22
Brewster
NY
10509
231
8227 North Lamar
Austin
TX
78753
232
2410 E Main St #2094
League City
TX
77573
233
800 Abrams Blvd
Lehigh Acres
FL
33971
234
73 Pleasant St
Dracut
MA
01826
235
114 Pleasant Valley St
Methuen
MA
01844
236
7437 Garners Ferry Rd
Columbia
SC
29209
237
600 Cannon Rd
Myrtle Beach
SC
29577
238
1320 Hwy 40 East
Kingsland
GA
31548
239
4 Industrial Park Rd
Saco
ME
04072
240
55 Holman Rd
Plymouth
MA
02360
241
6 Washington Circle
Sandwich
MA
02563
242
430 Spencer St
Syracuse
NY
13204
251
2233 Franklin Drive
Mesquite
TX
75150
252
1606 Plantation Rd
Dallas
TX
75235
253
3540 Hunt Lane
San Antonio
TX
78227
254
5250 FM 1960 Rd E
Humble
TX
77346
255
6402 Fairmont Pkwy
Pasadena
TX
77505
256
2280 E Main St
League City
TX
77573
257
15261 Hwy 105 W
Montgomery
TX
77356
259
3800 S Highway 6
Houston
TX
77082
260
188 S LHS Dr
Lumberton
TX
77657
261
99-4 Mariner Dr
Southampton
NY
11968
262
59 Mariner Dr
Southampton
NY
11968
263
173 W Montauk Hwy
Hamton Bays
NY
11946
264
9 Hardscrabble Court
E Hampton
NY
11937
265
1010 E. Highway 67
Duncanville
TX
75137
266
4640 Harry Hines Blvd
Dallas
TX
75235
267
280 Fairfield
Stamford
CT
06902
268
23355 Tomball Pkwy
Tomball
TX
77375
269
2828 FM 1488 Rd
Conroe
TX
77384
270
8325 Spring Cypress Rd
Spring
TX
77379
271
5415 Bissonnet St
Houston
TX
77081
272
1238 FM 1462 Rd
Alvin
TX
77511
273
1426 N McMullen Booth Rd
Clearwater
FL
33759
274
4717 Cartwright Rd
Missouri City
TX
77459
275
4121 Hixson Pike
Chattanooga
TN
37415
276
1251 County Road 170
Round Rock
TX
78664
278
8239 Thompson Rd
Cicero
NY
13039
279
110 Saxon Ave
Bay Shore
NY
11706
280
40 Congress St.
Springfield
MA
01104
281
649 Hope St.
Stamford
CT
06907
282
9145 Jones Rd.
Houston
TX
77065
283
3650 Richard Rd
Montgomery
AL
36111
284
90 Main St
Oxford
MA
01540
285
9717 US Hwy 290E
Austin
TX
78724
286
10260 Marbach Rd
San Antonio
TX
78245
287
6509 South 1st St
Austin
TX
78745
288
32777 State Hwy 249
Pinehurst
TX
77362
289
3150 Austell Rd.
Marietta
GA
30008
290
4756 Florida Blvd.
Baton Rouge
LA
70806
291
7400 Barker Cypress
Cypress
TX
77433
293
2216 Hwy 35S
San Marcos
TX
78666
294
455 W. Cedar Bayou-Lynchburg
Baytown
TX
77521
295
1280 Creek St
Penfield
NY
14580
296
13033 Jones Rd.
Houston
TX
77070
297
5922 Cameron Street
Scott
LA
70583
298
300 Westagate Road
Lafayette
LA
70506
299
203 Albertson's Parkway
Broussard
LA
70518
300
4700 West Congress Street
Lafayette
LA
70506
301
1902 Wellington Road
Manchester
NH
03104
302
120 Spit Brook Road
Nashua
NH
03062
303
10833 Seminole Blvd.
Largo
FL
33778
304
10700 US 19 N
Pinellas Park
FL
33782
305
41524 US 19 N
Tarpon Springs
FL
34689
306
3200 General DeGaulle
New Orleans
LA
70114
307
301Meramec Station Rd.
Ballwin
MO
63021
308
11540 St. Charles Rock Rd
Bridgeton
MO
63044
309
940 Shackelford
Florissant
MO
63031
310
450 W. Washington
Florissant
MO
63031
311
6355 Howdershell
Hazelwood
MO
63042
312
3535 Lemay Ferry
St. Louis
MO
63125
313
6557Manchester Rd
St. Louis
MO
63139
314
4320 Little Road
Arlington
TX
76016
315
13575 Goldmark Dr.
Dallas
TX
75240
316
2305 Manana Drive
Dallas
TX
75220
317
8555 Manderville Lane
Dallas
TX
75231
318
6050 Grandbury Rd.
Ft. Worth
TX
76133
319
88 Grapevine Hwy.
Hurst
TX
76054
320
20202 Blanco Road
San Antonio
TX
78258
321
2300 Broadway
San Antonio
TX
78215
322
11947 Huebner
San Antonio
TX
78230
323
6103 Lee Hwy
Chattanooga
TN
37421
324
2860 NE Evangeline Thruway
Lafayette
LA
70507
325
2650 East South Boulevard
Montgomery
AL
36116
326
3951 Pepperell Parkway
Opelika
AL
36801
327
1231 Gatewood Drive
Auburn
AL
36830
328
3153 Williams Rd
Columbus
GA
31909
329
4249 Miller Rd
Columbus
GA
31909
330
4510 Armour Rd
Columbus
GA
31904
331
909 Amber Dr
Columbus
GA
31907
332
11 Integra Drive
Concord
NH
03301
333
300 Langner Road
West Seneca
NY
14224
334
2802 Transit Rd
West Seneca
NY
14224
335
4445 Lake Avenue
Hamburg
NY
14219
336
3160 Union Rd
Cheektowaga
NY
14227
337
2681 Niagra Falls Blvd
Amherst
NY
14228
338
521 Young Street
Tonawanda
NY
14150
339
1275 Sheridan Rd
Tonawanda
NY
14217
340
6104 S. Transit Rd
Lockport
NY
14094
341
860 Phillips Rd
Webster
NY
14580
342
2197 East Reed Road
Greenville
MS
38703
343
9595 Hwy 69
Port Arthur
TX
77640
344
250 S. Dowlen Road
Beaumont
TX
77707
345
11607 S. Memorial  Pkwy
Huntsville
AL
35803
346
8036 Madison Blvd
Madison
AL
35758
347
3610 Bienville Blvd. (Hwy 90)
Ocean Springs
MS
39564
348
7015 Highway 72 West
Huntsville
AL
35806
349
8781 Airport Blvd.
Mobile
AL
36608
350
13130 Higway 49
Gulfport
MS
39503
351
8778 Highway 72 West
Madison
AL
35758
352
7775 Highway 59 South
Foley
AL
36535
353
1600 Nine Mile Rd.
Pensacola
FL
32534
354
2020 S. College St. (Hwy 29 S.)
Auburn
AL
36832
355
1932 Popps Ferry Rd.
Biloxi
MS
39532
356
9113 West Hwy. 98
Pensacola
FL
32506
357
115 S. Arrowhead Dr.
Montgomery
AL
36117
358
1925 McLemore Drive
Montgomery
AL
36117
359
3615 N. Foster Road
San Antonio
TX
78244
360
1655 S. Major Drive
Beaumont
TX
77707
361
421 Classic Drive
Hattiesburg
MS
39402
362
4059 Ginger Drive
D'ilberville
MS
39540
363
7905 State Highway 59
Foley
AL
36535
364
130 Centre Street
Ridgeland
MS
39157
365
5111 I-55 North
Jackson
MS
39206
366
2950 Robertson Avenue
Cincinnati
OH
45209
367
3830 N. Bailey Bridge Road
Midlothian
VA
23112
368
5000 Atlantic Avenue
Raleigh
NC
27616
369
7209 Wallace Lane
Charlotte
NC
28212
370
302 Davis Circle Grove
Cary
NC
27519
371
9225 Westmoreland
Cornelius
NC
28031
372
3617 Matthews Weddington Rd
Mathews
NC
28105
373
5738 Dillard drive
Cary
NC
27518
374
13125 Zeb Morris Way
Mint Hill
NC
28227
375
445 Wagaraw Rd.
Fair Lawn
NJ
07410
376
480 Allen St.
Elizabeth
NJ
07202
377
115 Jacqueline Dr.
High Ridge
MO
63049
378
2910 North Decatur Road
Decatur
GA
30033
379
19415 Pinehurst Trail Drive
Humble
TX
77346
380
2905 Crystal Springs
Bedford
TX
76021
381
7610 Highway 6N
Houston
TX
77095
382
309 South Bell Blvd
Cedar Park
TX
78613
383
2499 South Mason Road
Katy
TX
77450
384
3321 Center Street
Deer Park
TX
77536
385
13300 W. Little York Road
Houston
TX
77041
386
4155 Fairway Plaza Drive
Padadena
TX
77505
387
433 FM 2351 Road
Friendswood
TX
77546
388
6911 Louetta Road
Spring
TX
77379
389
7835 W Sam Houston Pkwy N
Houston
TX
77040
390
12835 Pond Springs Road
Austin
TX
78729
391
3411 Rayford Road
Spring
TX
77386
392
550 N I-35
Round Rock
TX
78681
393
1435 Silverado Drive
Houston
TX
77077
394
11220 Hwy 6 S
Sugarland
TX
77498
395
12711 Westheimer Road
Houston
TX
77077
396
2010 Wilcrest Drive
Houston
TX
77042
397
4455 Panther Creek Pines
Woodlands (Spring)
TX
77381
398
4951 Alden Bend
Woodlands (Spring)
TX
77382
399
5425 Katy Freeway
Houston
TX
77007
401
701 Brick Kiln Blvd
Newport News
VA
23602
402
5060 North Palafox Street
Pensacola
FL
32505
403
6820 SW 81st Terrace
Miami
FL
33143
404
1400 S. Skokie Hwy.
Lake Forest
IL
60045
405
1401 N. Plum Grove Road
Schaumburg
IL
60173
406
1806 East Little Creek Road
Norfolk
VA
23518
407
680 4th Street NW
Atlanta
GA
30318
408
1709 Blanding Blvd.
Middleburg
FL
32068
409
600 Blanding Blvd
Orange Park
FL
32073
410
4800 US Hwy. 1 South
St. Augustine
FL
32086
411
1890 Briarwood Road
Atlanta
GA
30329
412
1125 Roberts Blvd
Kennesaw
GA
30144
413
875 Marathon Parkway
Lawrenceville
GA
30046
414
42 Sycamore Lane
Woodstock
GA
30188
415
160 Havensite Court
Cary
NC
27513
416
20765 W. Grass Lake Road
Lindenhurst
IL
60046
417
11525 184th Place
Orland Park
IL
60467
418
5305 Manatee Avenue W
Bradenton
FL
34209
419
3111 Cleveland Avenue
Ft. Meyers
FL
33901
420
2180 Drew Street
Clearwater
FL
33765
421
111 North Myrtle Avenue
Clearwater
FL
33755
422
232 South Lake Street
Aurora
IL
60506
423
2924 N. 83rd Avenue
Phoenix
AZ
85033
424
2051 North Austin Avenue
Chicago
IL
60639
425
345 North Western Avenue
Chicago
IL
60612
426
615 West Pershing Road
Chicago
IL
60609
427
3997 E. Whitestone Blvd.
Cedar Park
TX
78681
428
101 East Hoffman Street
Lindenhurst
NY
11757
429
2715 Sam Bass Road
Round Rock
TX
78681
430
2101 Double Creek Drive
Round Rock
TX
78664
431
9403 Marbach Road
San Antonio
TX
78245
432
3636 North Broadway
Chicago
IL
60613
433
51 McGrath Highway
Somerville
MA
02143
434
715 Grand Blvd.
Deer Park
NY
11729
435
24 Sterling Place
Amityville
NY
11701
436
4750 Scarlet Drive
Colorado Springs
CO
80920
441
7411 S Military Trail
Lake Worth
FL
33463
442
2625 East Main Street
St. Charles
IL
60174
443
1341 Route 37 West
Toms River
NJ
08755
444
24264 Wilderness Oak
San Antonio
TX
78258
445
 9706 Manchaca Road
Austin
TX
78748
446
1515 North AW Grimes Blvd
Round Rock
TX
78665
447
338 Highway 34
Matawan
NJ
07747
448
413 1st Avenue
Asbury Park
NJ
07712
449
42 Tinton Falls Road
Farmingdale
NJ
07727
450
1225 State Route 70
Lakewood
NJ
08701
451
50 Gorham Road
South Portland
ME
04106
452
11 Sand Hill Road
Topsham
ME
04086
453
700 Mountain Road
Bristol
CT
06010
454
3950 New Brunswick Ave
Piscataway
NJ
08854
455
747 N.E. Third Avenue
Fort Lauderdale
FL
33304
456
1401 Mercer Avenue
West Palm Beach
FL
33401
457
1000 Cooper Circle
Peachtree City
GA
30269
458
6110 Walzem Road
San Antonio
TX
78239
459
1600 Woodson Road
St. Louis
MO
63114
460
3939 Mexico Street
St. Peters
MO
63376
461
3850 Vogel Road
Arnold
MO
63010
462
1036 Pershall Road
St. Louis
MO
63137
463
8524 Manchester Road
Brentwood
MO
63144
464
485 North Highway Drive
Fenton
MO
63026
465
1475 Dunn Road
Florissant
MO
63033
466
77 Willowborrk Blvd
Wayne
NJ
07470
467
1625 S Ashland Ave
Chicago
IL
60608
468
3540 Quakerbridge Road
Mercerville
NJ
08619
469
35 Merritt blvd
Fishkill
NY
12524
470
10111 Gandy Blvd.
St Petersburg
FL
33702
471
1380 Broad Street
Chattanooga
TN
37402
472
1907 Campostella Road
Chesapeake
VA
23324
473
7340 Blanco Road
San Antonio
TX
78216








 
 

--------------------------------------------------------------------------------

 

Schedule 7.3(c)
 
Partially Owned Entities


Sovran Acquisition Limited Partnership owns a 49% interest in Iskalo Office
Holdings, LLC as a Member, a 20% interest in Sovran HHF Storage Holdings LLC as
a Member, and a 15% interest in Sovran HHF Storage Holdings II LLC, as a Member.









 
 

--------------------------------------------------------------------------------

 

Schedule 7.7
 
Litigation


Castro v. Sovran Self Storage, Inc.
 
 
On or about August 25, 2014, a putative class action was filed against Sovran
Self Storage, Inc. in the Superior Court of New Jersey Law Division Burlington
County. The action seeks to obtain declaratory, injunctive and monetary relief
for a class of consumers based upon alleged violations by the Company of the New
Jersey Truth in Customer Contract, Warranty and Notice Act, the New Jersey
Consumer Fraud Act and the New Jersey Insurance Producer Licensing Act. On
October 17, 2014, the action was removed from the Superior Court of New Jersey
Law Division Burlington County to the United States District Court for the
District of New Jersey. Sovran Self Storage, Inc. intends to vigorously defend
the action.























































 
 

--------------------------------------------------------------------------------

 

Schedule 7.15
 
Certain Transactions
 


1.
Charles E. Lannon, a director of Sovran Holdings, Inc., rents an office from
Sovran Acquisition Limited Partnership (“SALP”) at the headquarters of SALP on a
month-to-month basis at a market rate ($1,000 per month).
 
2.
Frederick G. Attea is an Assistant Secretary of Sovran Self Storage, Inc. and is
a partner in Phillips Lytle LLP, the law firm which represents Sovran Self
Storage, Inc., Sovran Holdings, Inc., SALP and certain of their subsidiaries and
affiliates including The Locke Group LLC, Uncle Bob’s Management, LLC, Sovran
Grapevine, LLC, Sovran Meramac, LLC, Sovran Washington, LLC, Sovran Shackleford,
LLC, Sovran Manchester, LLC, Sovran Seminole, LLC, Sovran DeGaulle, LLC, Sovran
Little Road, LLC, Sovran Granbury, LLC, Sovran Huebner, LLC, Sovran Congress,
LLC, Sovran Cameron, LLC, Locke Sovran I L.L.C., Locke Sovran II L.L.C. and
Sovran Jones Road, LLC.
 


















 
 

--------------------------------------------------------------------------------

 

Schedule 7.18
 
Environmental Matters
 
None.











 
 

--------------------------------------------------------------------------------

 

Schedule 7.19
 
Subsidiaries
 
A.     Subsidiaries of Sovran Self Storage, Inc. (all Delaware Entities):
 
                    Sovran Holdings, Inc. – 100% Owned
                    Sovran Acquisition Limited Partnership – 98.33% Limited
Partnership Interest


B.     Subsidiaries of Sovran Acquisition Limited Partnership:
 
100% Owned Delaware Entities
100% Owned New York Entities
   
Sovran Jones Road, LLC
Sovran Cameron, LLC
Sovran Congress, LLC
Sovran Huebner, LLC
Sovran Little Road, LLC
Sovran Granbury, LLC
Sovran Shackelford, LLC
Sovran Manchester, LLC
Sovran DeGaulle, LLC
Sovran Grapevine, LLC
Sovran Washington, LLC
Sovran Meramac, LLC
Sovran Seminole, LLC
The Locke Group LLC
 
Iskalo Land Holdings LLC
Locke Sovran I L.L.C.
Locke Sovran II L.L.C.
Uncle Bob’s Management, LLC (fka    Locke Leasing LLC)
 
 

C.     Guarantors:
                    Sovran Holdings, Inc.
                    Sovran Jones Road, LLC
                    Sovran Huebner, LLC
                    Sovran Little Road, LLC
                    Sovran Granbury, LLC
                    Sovran Shackelford, LLC
                    Sovran Manchester, LLC
                    Sovran DeGaulle, LLC
                    Sovran Grapevine, LLC
                    Sovran Washington, LLC
                    Sovran Meramac, LLC
                    Sovran Seminole, LLC
                    The Locke Group LLC
                    Locke Sovran I L.L.C.
                    Locke Sovran II L.L.C.
                    Uncle Bob’s Management, LLC (fka Locke Leasing LLC)
                    Sovran Cameron, LLC
                    Sovran Congress, LLC
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 7.24
 
Existing Indebtedness

 
As of December 10, 2014, 2014

 
A.     Notes
 
          The Borrowers are the co-obligors on $150,000,000 principal amount of
6.38% Senior Guaranteed Notes, Series C, due April 26, 2016, issued pursuant to
the Note Purchase Agreement dated as of April 26, 2006, among Sovran, SALP, and
the several Purchasers identified therein, as amended prior to the date hereof
(the “2006 NPA”).  All of the indebtedness under the 2006 NPA is guaranteed by
Sovran Holdings, Inc. (“Holdings”), The Locke Group LLC (“Locke LLC”), Uncle
Bob’s Management LLC and each of the following entities (collectively, the
“Designated Subsidiaries”):  Sovran Grapevine, LLC, Sovran Meramac, LLC, Sovran
Washington, LLC, Sovran Shackleford, LLC, Sovran Manchester, LLC, Sovran
Seminole, LLC, Sovran DeGaulle, LLC, Sovran Little Road, LLC, Sovran Granbury,
LLC, Sovran Huebner, LLC, Locke Sovran I L.L.C., Locke Sovran II L.L.C., Sovran
Jones Road, LLC, Sovran Cameron, LLC and Sovran Congress, LLC.


          The Borrowers are the co-obligors on $100,000,000 principal amount of
5.54% Senior Guaranteed Notes, Series D, due August 5, 2021, issued pursuant to
the Note Purchase Agreement dated as of August 5, 2011, among Sovran, SALP, and
the several Purchasers identified therein (the “2011 NPA”).  Holdings, Locke
LLC, Uncle Bob’s Management LLC and each of the Designated Subsidiaries guaranty
all of the indebtedness under the 2011 NPA.


          The Borrowers are the co-obligors on $175,000,000 principal amount of
4.533% Senior Guaranteed Notes, Series E, due April 8, 2024 , issued pursuant to
the Note Purchase Agreement dated as of April 8, 2014, among Sovran, SALP, and
the several Purchasers identified therein (the “2014 NPA”).  Holdings, Locke
LLC, Uncle Bob’s Management LLC and each of the Designated Subsidiaries guaranty
all of the indebtedness under the 2014 NPA.
 


B.     Indemnity and Guaranty Agreements

          SALP and Locke Sovran I L.L.C. are co-indemnitors under an
Environmental Indemnity Agreement dated as of November 28, 2001 in favor of GMAC
Commercial Mortgage Corporation in connection with a $30,500,000 securitized
loan which has been fully repaid.


          Locke Sovran II L.L.C. is an indemnitor under an Environmental
Indemnity Agreement dated as of February 12, 2002 in favor of PNC Bank, National
Association in connection with a $48,000,000 securitized loan which has been
fully repaid.


          SALP is an indemnitor under a Loan Assumption Agreement and Amendment
of Loan Documents dated as of April 13, 2006 in favor of Wells Fargo Bank, N.A.
(“Wells”) in connection with a $1,100,000 securitized loan to Sovran Cameron,
LLC. by Wells, which has been fully repaid.


          SALP is an indemnitor under a Loan Assumption Agreement and Amendment
of Loan Documents dated as of April 13, 2006 in favor of Wells in connection
with a $1,200,000 securitized loan to Sovran Congress, LLC by Wells, which has
been fully repaid.


          SALP is a co-indemnitor with SH 729-744 LLC under an Environmental
Indemnity

 
 

--------------------------------------------------------------------------------

 

Agreement dated as of July 13, 2011 in favor of PNC in connection with a
$74,600,000 securitized loan (the “SH 729-744 Securitized Loan”) from PNC to SH
729-744 LLC secured by mortgages granted by SH 729-744 LLC to PNC.  SALP is also
a guarantor under a Guaranty of Recourse Obligations of Borrower dated as of
July 13, 2011 in connection with the SH 729-744 Securitized Loan.


          SALP is a co-indemnitor with each of SH 726 LLC, SH 727 LLC and SH 728
LLC in connection with the assumption of their respective securitized loans in
the principal amounts of $6,040,884.60, $3,480,344.61 and $4,433,296.74
(collectively, the “SH 726-728 Securitized Loans”) from U.S. Bank National
Association, as Trustee, Successor-in-Interest to Bank of America, N.A. as
Trustee, Successor to Wells Fargo Bank, N.A. as Trustee, for the Registered
Holders of CN 2006 - CN2 Commercial Mortgage Pass-through Certificates (the
“Lender”) dated as of August 1, 2011 and separately secured by mortgages granted
by each of SH 726 LLC, SH 727 LLC and SH 728 LLC to the Lender.


          SALP is an indemnitor under a Loan Assumption Agreement and Amendment
of Loan Documents dated September 22, 2011 in favor of Sun Life Assurance
Company of Canada (“Sun Life”) in connection with a $3,000,000 securitized loan
to SALP by Sun Life dated as of September 22, 2011 secured by a mortgage on
property on Nassau Road, Webster, Texas.


          SALP is a co-indemnitor with SH 746-755 LLC under a loan agreement
dated as of March 28, 2012 in favor of PNC in connection with a $16,620,000
securitized loan (the “SH 746-755 Securitized Loan”) from PNC to SH 746-755 LLC
secured by mortgages granted by SH 746-755 LLC to PNC.  SALP is also a guarantor
under a Guaranty of Recourse Obligations of Borrower dated as of March 28, 2012
in connection with the SH 746-755 Securitized Loan.


          SALP and/or certain of the Designated Subsidiaries (as defined in this
Schedule 7.24) are indemnitors under certain environmental indemnity agreements
made in connection with certain securitized loans which have been fully repaid.


          Certain joint ventures in which SALP has a minority interest have
entered into securitized loan transactions secured by mortgage loans on property
owned by the joint ventures or special purpose entities owned by the joint
ventures, and non-recourse guaranty agreements and environmental indemnities
have been provided or assumed in connection with such securitized loans.
 


C.     Swap Agreements


          Interest rate swap agreement made by Sovran and SALP with SunTrust
Bank dated June 4, 2013 with a notional amount of $25,000,000.


          Interest rate swap agreement made by Sovran and SALP with SunTrust
Bank dated September 6, 2013 with a notional amount of $30,000,000.


          Interest rate swap agreement made by Sovran and SALP with SunTrust
Bank dated June 29, 2011 with a notional amount of $75,000,000.


          Interest rate swap agreement made by Sovran and SALP with PNC Bank,
National Association dated September 19, 2011 with a notional amount of
$25,000,000.

 
 

--------------------------------------------------------------------------------

 



          Interest rate swap agreement made by Sovran and SALP with PNC Bank,
National Association dated June 4, 2013 with a notional amount of $25,000,000.


          Interest rate swap agreement made by Sovran and SALP with PNC Bank,
National Association dated September 6, 2013 with a notional amount of
$30,000,000.


          Interest rate swap agreement made by Sovran and SALP with First
Niagara Bank, N.A. dated September 19, 2011 with a notional amount of
$25,000,000.


          Interest rate swap agreement made by Sovran and SALP with First
Niagara Bank, N.A. dated September 6, 2013 with a notional amount of
$50,000,000.


          Interest rate swap agreement made by Sovran and SALP with U.S. Bank,
National Association dated September 19, 2011 with a notional amount of
$50,000,000.


          Interest rate swap agreement made by Sovran and SALP with U.S. Bank,
National Association dated June 4, 2013 with a notional amount of $25,000,000.


          Interest rate swap agreement made by Sovran and SALP with Capital One,
National Association dated September 6, 2013 in notional amount of $50,000,000.


          Interest rate swap agreement made by Sovran and SALP with HSBC Bank
USA, National Association dated September 1, 2011 with a notional amount of
$50,000,000.


          Interest rate swap agreement made by Sovran and SALP with HSBC Bank
USA, National Association dated September 6, 2013 with a notional amount of
$65,000,000.


          Interest rate swap agreement made by Sovran and SALP with HSBC Bank
USA, National Association dated June 4, 2013 with a notional amount of
$25,000,000.











 
 

--------------------------------------------------------------------------------

 

Schedule 9.2(vi)
 
Existing Liens
 
 
None.



































 
 

--------------------------------------------------------------------------------

 

Schedule 9.3(d)
 
Existing Investments
 


49% membership interest in Iskalo Office Holdings LLC
 
20% membership interest in Sovran HHF Storage Holdings LLC
 
15% membership interest in Sovran HHF Storage Holdings II LLC





















 
 

--------------------------------------------------------------------------------

 




 
Exhibit A-1





[Form of Revolving Credit Note]




REVOLVING CREDIT NOTE


$_________________
______________  __, 20__



          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation (“Sovran”), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership (“SALP” and together with Sovran,
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”), hereby jointly and severally promise to pay to the order of
_______________, [a national banking association] (the “Lender”) at the
Administrative Agent’s Head Office (as defined in the Credit Agreement defined
below):


                    (a)  prior to or on the Revolving Credit Loan Maturity Date
the principal amount of _________________ Dollars ($_______________) or, if
less, the aggregate unpaid principal amount of Revolving Credit Loans advanced
by the Lender to the Borrowers pursuant to the Sixth Amended and Restated
Revolving Credit and Term Loan Agreement dated as of December 10, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, Wells Fargo Bank, National
Association, Manufacturers and Traders Trust Company and the other
lending  institutions which are or may become parties thereto pursuant to §19
thereof (the “Lenders”), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents;
and


                     (b)  interest on the principal balance hereof from time to
time outstanding at the times and at the rate provided in the Credit Agreement.


          This Revolving Credit Note, together with the other Revolving Credit
Notes issued as of the date hereof under the Credit Agreement (collectively, the
“Substitute Revolving Credit Notes”), are issued in substitution for the unpaid
principal balances outstanding under all of the Revolving Credit Notes
previously issued by the Borrower under the Fifth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 4, 2013 (the “2013 Revolving
Credit Notes”), which 2013 Revolving Credit Notes are outstanding as of the date
hereof.  Up to the full amount of the principal balances of the Substitute
Revolving Credit Notes, the principal balances outstanding under the 2013

 
 

--------------------------------------------------------------------------------

 

Revolving Credit Notes shall continue in all respects to be outstanding under
the Substitute Revolving Credit Notes, and this Revolving Credit Note shall not
be deemed to evidence a novation or payment and refunding of any part of the
outstanding principal balances under the 2013 Revolving Credit
Notes.  Notwithstanding the date of this Revolving Credit Note, the Substitute
Revolving Credit Notes carry all of the rights to unpaid interest that were
carried by the 2013 Revolving Credit Notes such that no loss of interest shall
result from any such substitution.


          This Revolving Credit Note evidences borrowings under and has been
issued by the Borrowers in accordance with the terms of the Credit
Agreement.  The Lender and any holder hereof pursuant to the Credit Agreement or
by operation of law is entitled to the benefits of the Credit Agreement and the
other Loan Documents, and may enforce the agreements of the Borrower contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof.  All capitalized terms used in this Revolving Credit
Note and not otherwise defined herein shall have the same meanings herein as in
the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Revolving Credit Loan or
at the time of receipt of any payment of principal of this Revolving Credit
Note, an appropriate notation on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Revolving Credit Loan or (as the
case may be) the receipt of such payment.  The outstanding amount of the
Revolving Credit Loans set forth on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any Revolving Credit
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Lender, but the failure to record, or any error in so recording,
any such amount on any such grid, continuation or other record shall not limit
or otherwise affect the obligation of the Borrowers hereunder or under the
Credit Agreement to make payments of principal of and interest on this Revolving
Credit Note when due to the extent of the unpaid principal and interest amount
as of any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Revolving Credit Note on the terms and conditions specified in
the Credit Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Revolving Credit Note and all of the unpaid
interest accrued thereon and any other charges or amounts due under any of the
Loan Documents may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.


          No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the

 
 

--------------------------------------------------------------------------------

 

Lender or such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar or waiver of the same or any other right on any further
occasion.


          The Borrowers and every endorser and guarantor of this Revolving
Credit Note or the obligation represented hereby waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note, and assents to any extension or postponement of the time of payment
or any other indulgence, to any substitution, exchange or release of collateral
and to the addition or release of any other party or person primarily or
secondarily liable.


          THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS OF THE BORROWERS
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS REVOLVING CREDIT NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW
YORK AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE
ADDRESS SPECIFIED IN §20 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          This Revolving Credit Note shall be deemed to take effect as a sealed
instrument under the laws of the State of New York.






[Remainder of Page Intentionally Left Blank]











 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, each of the undersigned has caused this Revolving
Credit Note to be sealed and signed in its corporate or partnership name by its
duly authorized officer as of the day and year first above written.


WITNESS:
 
 
__________________________
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:  
Title:  
 
WITNESS:
 
 
__________________________
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
 
By: ______________________________
Name:  
Title:  
 












 
 

--------------------------------------------------------------------------------

 

 
 
Date
 
Amount
of Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
 
Notation
Made By:
 
                                                                               
                                                                               
                                                                               
                                                           


 
 

--------------------------------------------------------------------------------

 


 
Exhibit A-2



[Form of Term Loan Note]


TERM NOTE


$______________
_____________ ___, 20__


 
          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation (“Sovran”), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership (“SALP” and together with Sovran,
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”), hereby jointly and severally promise to pay to the order of , [a
national banking association] (the “Lender”) at the Administrative Agent’s Head
Office (as defined in the Credit Agreement defined below):


          (a)     prior to or on the Term Maturity Date the principal amount of
__________ Dollars ($__________) which principal amount is the portion of the
Term Loan advanced by the Lender to the Borrowers pursuant to the Sixth Amended
and Restated Revolving Credit and Term Loan Agreement dated as of December 10,
2014 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, Wells Fargo Bank, National
Association, Manufacturers and Traders Trust Company and the other
lending  institutions which are or may become parties thereto pursuant to §19
thereof (the “Lenders”), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents;


          (b)     the principal outstanding hereunder from time to time at the
times provided in the Credit Agreement; and


          (c)     interest from the date hereof on the principal balance hereof
from time to time outstanding at the times and at the rate or rates provided in
the Credit Agreement and any other sums or fees due thereunder, all in
accordance with the Credit Agreement.


          This Term Note, together with the other Term Notes issued as of the
date hereof under the Credit Agreement (collectively, the “Substitute Term
Notes”), are issued in substitution for the unpaid principal balances
outstanding under all of the Term Notes previously issued by the Borrower under
the Fifth Amended and Restated Revolving Credit and Term Loan Agreement dated as
of June 4, 2013 (the “2013 Term Notes”), which 2013 Term Notes are outstanding
as of the date hereof.  Up to the full amount of the principal balances of the
Substitute Term Notes, the principal balances outstanding under the 2013 Term
Notes shall continue in all respects to be outstanding under the

 
 

--------------------------------------------------------------------------------

 

Substitute Term Notes, and this Term Note shall not be deemed to evidence a
novation or payment and refunding of any part of the outstanding principal
balances under the 2013 Term Notes.  Notwithstanding the date of this Term Note,
the Substitute Term Notes carry all of the rights to unpaid interest that were
carried by the 2013 Term Notes such that no loss of interest shall result from
any such substitution.


          This Term Note evidences Term Loan borrowings under and has been
issued by the Borrowers in accordance with the terms of the Credit
Agreement.  The Lender and any holder hereof pursuant to the Credit Agreement or
by operation of law is entitled to the benefits of the Credit Agreement and the
other Loan Documents, and may enforce the agreements of the Borrower contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof.  All capitalized terms used in this Term Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of the Term Loan or at the time
of receipt of any payment of principal of this Term Note, an appropriate
notation on the grid attached to this Term Note, or the continuation of such
grid, or any other similar record, including computer records, reflecting the
making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Term Loan set forth on the grid attached
to this Term Note, or the continuation of such grid, or any other similar
record, including computer records, maintained by the Lender with respect to the
Term Loan shall be prima facie evidence of the principal amount thereof owing
and unpaid to the Lender, but the failure to record, or any error in so
recording, any such amount on any such grid, continuation or other record shall
not limit or otherwise affect the obligation of the Borrowers hereunder or under
the Credit Agreement to make payments of principal of and interest on this Term
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Term Note on the terms and conditions specified in the Credit
Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Term Note and all of the unpaid interest accrued
thereon and any other charges or amounts due under any of the Loan Documents may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


          No delay or omission on the part of the Lender, or any holder hereof
in exercising any right hereunder shall operate as a waiver of such right or of
any other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.


          The Borrowers and every endorser and guarantor of this Term Note or
the

 
 

--------------------------------------------------------------------------------

 

obligations represented hereby waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


          THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
TERM NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN
§20 OF THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          This Term Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.




[Remainder of Page Intentionally Left Blank]
 



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the undersigned has caused this Term Note to be
sealed and signed in its corporate or partnership name by its duly authorized
officer as of the day and year first above written.




WITNESS:
 
 
______________________________
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:  
Title:  
 
WITNESS:
 
 
_____________________________
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
 
By: ______________________________
Name:  
Title:  
 








 
 

--------------------------------------------------------------------------------

 

 
 
Date
Amount
of Term
Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
 
Notation
Made By:
 
                                                                               
                                                                               
                                                                               
                                                                     






 
 

--------------------------------------------------------------------------------

 


 
Exhibit B



[FORM OF SUBSIDIARY GUARANTY]


GUARANTY


          This Guaranty, dated as of ___________ __, 20__ by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of a joinder agreement in the form of Annex I hereto (all
of the undersigned, together with such other Persons, each, a “Guarantor” and
collectively, the “Guarantors”), is made in favor of Manufacturers and Traders
Trust Company, as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for itself and the Lenders
(as defined herein) under the Sixth Amended and Restated Revolving Credit and
Term Loan Agreement dated as of December 10, 2014, among Sovran Self Storage,
Inc., a Maryland corporation (“Sovran”), Sovran Acquisition Limited Partnership,
a Delaware limited partnership (together with Sovran, collectively referred to
herein as the “Borrowers”), Wells Fargo Bank, National Association,
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
“Lenders”), the Administrative Agent, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Credit Agreement.


          WHEREAS, the Borrowers, the Administrative Agent, and the Lenders have
entered into the Credit Agreement;


          WHEREAS, the Borrowers and each Guarantor are members of a group of
related entities, the success of either one of which is dependent in part on the
success of the other members of such group;


          WHEREAS, each Guarantor expects to receive substantial direct and
indirect benefits from the extensions of credit to the Borrowers by the Lenders
pursuant to the Credit Agreement (which benefits are hereby acknowledged);


          WHEREAS, it is a condition precedent to the Administrative Agent’s and
the Lenders’ willingness to extend, and to continue to extend, credit to the
Borrowers under the Credit Agreement that each Guarantor execute and deliver
this Guaranty; and


          WHEREAS, each Guarantor wishes to guaranty the Borrowers’ obligations
to the Lenders and the Administrative Agent under and in respect of the Credit
Agreement as herein provided.

 
 

--------------------------------------------------------------------------------

 

          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


          1.     Guaranty of Payment and Performance of Obligations.  In
consideration of the Lenders’ extending credit or otherwise in their discretion
giving time, financial or banking facilities or accommodations to the Borrowers,
each Guarantor hereby unconditionally guarantees to the Administrative Agent and
each Lender that the Borrowers will duly and punctually pay or perform, at the
place specified therefor, or if no place is specified, at the Administrative
Agent’s Head Office, (i) all Obligations and all indebtedness, obligations and
liabilities of the Borrowers to any of the Lenders and the Administrative Agent,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans or the Notes or other
instruments at any time evidencing any thereof, whether existing on the date of
the Credit Agreement or arising or incurred thereafter, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, arising by contract, operation of law or
otherwise; and (ii) without limitation of the foregoing, all reasonable fees,
costs and expenses incurred by the Administrative Agent or the Lenders in
attempting to collect or enforce any of the foregoing, accrued in each case to
the date of payment hereunder (collectively the “Guaranteed Obligations” and
individually a “Guaranteed Obligation”).  This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of the Guaranteed Obligations and not of their collectability only
and is in no way conditioned upon any requirement that any Lender or the
Administrative Agent first attempt to collect any of the Guaranteed Obligations
from the Borrowers or any other Loan Party or resort to any security or other
means of obtaining payment of any of the Guaranteed Obligations which any Lender
or the Administrative Agent now has or may acquire after the date hereof or upon
any other contingency whatsoever.  Upon any Event of Default which is continuing
by the Borrowers in the full and punctual payment and performance of the
Guaranteed Obligations, the liabilities and obligations of each Guarantor
hereunder shall, at the option of the Administrative Agent, become forthwith due
and payable to the Administrative Agent and to the Lender or Lenders owed the
same without demand or notice of any nature, all of which are expressly waived
by each Guarantor, except for notices required to be given to the Borrowers
under the Loan Documents.  Payments by each Guarantor hereunder may be required
by any Lender or the Administrative Agent on any number of occasions.


          2.     Guarantor’s Further Agreements to Pay.  Each Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to each
Lender and the Administrative Agent forthwith upon demand, in funds immediately
available to such Lender or the Administrative Agent, all costs and expenses
(including court costs and legal fees and expenses) incurred or expended by the
Administrative Agent or such Lender in connection with this Guaranty and the
enforcement hereof, together with interest on amounts recoverable under this
Guaranty from the time after such amounts become due at the default rate of
interest set forth in the Credit Agreement; provided that

 
 

--------------------------------------------------------------------------------

 

if such interest exceeds the maximum amount permitted to be paid under
applicable law, then such interest shall be reduced to such maximum permitted
amount.


          3.     Payments.  Each Guarantor covenants and agrees that the
Guaranteed Obligations will be paid strictly in accordance with their respective
terms regardless of any law, regulation or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto.  Without limiting the generality of
the foregoing, each Guarantor’s obligations hereunder with respect to any
Guaranteed Obligation shall not be discharged by a payment in a currency other
than the currency in which the Guaranteed Obligation is denominated (the
“Obligation Currency”) or at a place other than the place specified for the
payment of the Guaranteed Obligation, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Obligation
Currency and transferred to New York, New York, U.S.A., under normal banking
procedures does not yield the amount of Obligation Currency due thereunder.


          4.     Taxes.


                    (a)     All payments hereunder shall be made without any
counterclaim or set-off, free and clear of, and without reduction by reason of,
any taxes, levies, imposts, charges and withholdings, restrictions or conditions
of any nature (“Taxes”), which are now or may hereafter be imposed, levied or
assessed by the United States or any political subdivision or taxing authority
thereof (or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by each
Guarantor.  Subject to paragraph (b), if for any reason, any such reduction is
made or any Taxes are paid by the Administrative Agent or any Lender (except for
taxes on income or profits of such Administrative Agent or Lender), Guarantors
will pay to the Administrative Agent or such Lender such additional amounts as
may be necessary to ensure that the Administrative Agent or such Lender receives
the same net amount which it would have received had no reduction been made or
Taxes paid.


                    (b)     No Guarantor shall be required to pay any additional
amounts to any Lender that is not incorporated or organized under the laws of
the United States of America or a state thereof or the District of Columbia (a
“Non-U.S. Lender”) in respect of United States Federal withholding tax to the
extent that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed on the date such Non-U.S. Lender became a party
to the Credit Agreement or, with respect to payments to a different lending
office designated by the Non-U.S. Lender as its applicable lending office (a
“New Lending Office”), the date such Non-U.S. Lender designated such New Lending
Office with respect to the Loans (as defined in the Credit Agreement); provided,
however, that this clause (i) shall not apply to any transferee or New Lending
Office as a result of an assignment, transfer or designation made at the request
of the Borrowers; and provided further, however, that this clause (i) shall not
apply to the extent the indemnity payment or additional amounts any transferee,
or Lender through a New Lending Office, would be entitled to receive without
regard to this clause (i) do not exceed the indemnity payment or additional
amounts that the entity making the assignment or transfer to such

 
 

--------------------------------------------------------------------------------

 

transferee, or Lender making the designation of such New Lending Office, would
have been entitled to receive in the absence of such assignment, transfer or
designation; or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to deliver completed
copies of United States Internal Revenue Service Form 1001 or 4224 or to comply
with all the other requirements of §4.2(c) of the Credit Agreement.


          5.      Consent to Jurisdiction.  Each Guarantor agrees that any suit
for the enforcement of this Guaranty or any of the other Loan Documents may be
brought in the courts of the State of New York sitting in New York, New York or
any federal court sitting in New York, New York and consents to the
non-exclusive jurisdiction of such courts and the service of process in any such
suit being made upon such Guarantor by mail at the address specified
herein.  Except to the extent such waiver is expressly prohibited by law, each
Guarantor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.


          6.     Liability of the Guarantor.  The Administrative Agent and each
Lender have and shall have the absolute right to enforce the liability of each
Guarantor hereunder without resort to any other right or remedy including any
right or remedy under any other guaranty, and the release or discharge of any
guarantor of any Guaranteed Obligations shall not affect the continuing
liability of such Guarantor hereunder.


          7.     Representations and Warranties; Covenants.  Each Guarantor
hereby makes and confirms the representations and warranties made on its behalf
by the Borrowers pursuant to §7 of the Credit Agreement, as if such
representations and warranties were set forth herein.  Each Guarantor hereby
agrees to perform the covenants set forth in §§8 and 9 of the Credit Agreement
(to the extent such covenants expressly apply to the Guarantor) as if such
covenants were set forth herein.  Each Guarantor acknowledges that it is, on a
collective basis with the Borrowers and all other “Guarantors” (as defined in
the Credit Agreement), bound by the covenants set forth in §9 of the Credit
Agreement.  Each Guarantor hereby confirms that it shall be bound by all acts or
omissions of the Borrower Representative pursuant to the Credit Agreement.


          8.     Effectiveness.  The obligations of the Guarantors under this
Guaranty shall continue in full force and effect and shall remain in operation
until all of the Guaranteed Obligations shall have been paid in full or
otherwise fully satisfied, and continue to be effective or be reinstated, as the
case may be, if at any time payment or other satisfaction of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of the Borrowers, or
otherwise, as though such payment had not been made or other satisfaction
occurred.  No invalidity, irregularity or unenforceability of the Guaranteed
Obligations by reason of applicable bankruptcy laws or any other similar law, or
by reason of any law or order of any government or agency thereof purporting to
reduce, amend or otherwise affect the Guaranteed Obligations, shall impair,
affect, be a defense to or claim against the obligations of the Guarantors under
this Guaranty.

 
 

--------------------------------------------------------------------------------

 



          9.     Freedom of Lender to Deal with Borrowers and Other
Parties.  The Administrative Agent and each Lender shall be at liberty, without
giving notice to or obtaining the assent of any Guarantor and without relieving
the Guarantors of any liability hereunder, to deal with the Borrowers and with
each other party who now is or after the date hereof becomes liable in any
manner for any of the Guaranteed Obligations, in such manner as the
Administrative Agent or such Lender in its sole discretion deems fit, and to
this end each Guarantor gives to the Administrative Agent and each Lender full
authority in its sole discretion to do any or all of the following things: (a)
extend credit, make loans and afford other financial accommodations to the
Borrowers at such times, in such amounts and on such terms as the Administrative
Agent or such Lender may approve, (b) vary the terms and grant extensions of any
present or future indebtedness or obligation of the Borrowers or of any other
party to the Administrative Agent or such Lender, (c) grant time, waivers and
other indulgences in respect thereto, (d) vary, exchange, release or discharge,
wholly or partially, or delay in or abstain from perfecting and enforcing any
security or guaranty or other means of obtaining payment of any of the
Guaranteed Obligations which the Administrative Agent or any Lender now has or
may acquire after the date hereof, (e) accept partial payments from the
Borrowers or any such other party, (f) release or discharge, wholly or
partially, any endorser or guarantor, and (g) compromise or make any settlement
or other arrangement with the Borrowers or any such other party.


          10.     Unenforceability of Guaranteed Obligations Against Borrowers;
Invalidity of Security or Other Guaranties.  If for any reason the Borrowers
have no legal existence or are under no legal obligation to discharge any of the
Guaranteed Obligations undertaken or purported to be undertaken by it or on its
behalf, or if any of the moneys included in the Guaranteed Obligations have
become irrecoverable from the Borrowers by operation of law or for any other
reason, this Guaranty shall nevertheless be binding on each Guarantor to the
same extent as if such Guarantor at all times had been the principal debtor on
all such Guaranteed Obligations.  This Guaranty shall be in addition to any
other guaranty or other security for the Guaranteed Obligations, and it shall
not be prejudiced or rendered unenforceable by the invalidity of any such other
guaranty or security.


          11.     Waivers by Guarantor.  Each Guarantor waives notice of
acceptance hereof, notice of any action taken or omitted by the Administrative
Agent or any Lender in reliance hereon, and any requirement that the
Administrative Agent or any Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrowers or asserting any other
rights of the Administrative Agent or any Lender hereunder.  Each Guarantor also
irrevocably waives, to the fullest extent permitted by law, all defenses in the
nature of suretyship that at any time may be available in respect of the
Guarantor’s obligations hereunder by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect.


          12.     Waiver of Subrogation Rights.  Notwithstanding any other
provision to the contrary contained herein or provided by applicable law, unless
and until all of the

 
 

--------------------------------------------------------------------------------

 

Guaranteed Obligations have been indefeasibly paid in full in cash and satisfied
in full, each Guarantor hereby irrevocably waives any and all rights it may have
at any time (whether arising directly or indirectly, by operation of law or by
contract) to assert any claim against the Borrowers on account of payments made
under this Guaranty, including, without limitation, any and all rights of or
claims for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Administrative Agent or any Lender or any affiliate of
the Administrative Agent or any Lender.  In addition, no Guarantor will claim
any set-off or counterclaim against the Borrowers in respect of any liability it
may have to the Borrowers unless and until all of the Guaranteed Obligations
have been indefeasibly paid in full in cash and satisfied in full.


          13.     Demands.  Any demand on or notice made or required to be given
pursuant to this Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:


(a)  
if to any Guarantor, at
         
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, New York  14221
Attention:  Mr. David L. Rogers
 
   
or at such other address for notice as the Guarantors shall last have furnished
in writing to the Administrative Agent with a copy to:
 
 
         
Phillips Lytle LLP
One Canalside
125 Main Street
Buffalo, New York 14203
Attention:  Deborah A. Doxey, Esq.
 
   
or at such other address for notice as the Guarantors shall last have furnished
in writing to the Administrative Agent; and
 
(b)  
if to the Administrative Agent, at
         
Manufacturers and Traders Trust Company
25 S. Charles Street, 12th Floor
Baltimore, Maryland  21201
Attention:  Hugh Giorgio
 
   
or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantors; and
 
(c)  
if to any Lender, at such Lender’s address as set forth in Schedule 1.2 to the
Credit Agreement or as shall have last been furnished in writing to the Person
giving the notice.



          Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt or (ii) if sent by registered or certified first-class
mail, postage prepaid, return receipt requested, on the fifth Business Day
following the mailing thereof.


          14.     Amendments, Waivers, Etc.  No provision of this Guaranty can
be changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent and each Guarantor expressly referring to the
provision of this Guaranty to which such instrument relates; and no such waiver
shall extend to, affect or impair any right with respect to any Guaranteed
Obligation which is not expressly dealt with therein.  No course of dealing or
delay or omission on the part of the Administrative Agent or the Lenders or any
of them in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto.


          15.     Further Assurances.  Each Guarantor at its sole cost and
expense agrees to do all such things and execute, acknowledge and deliver all
such documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this Guaranty and to perfect
and preserve the rights and powers of the Administrative Agent and the Lenders
hereunder.


          16.     Reinstatement of Guaranteed Obligations.  If claim is ever
made on the Administrative Agent or any Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations, and the Administrative Agent or such Lender repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such Lender
with any such claimant (including either Borrower or a trustee in bankruptcy for
either Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of any of the Loan
Documents and each Guarantor shall be and remain liable to the Administrative
Agent or such Lender for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such Lender.


          17.     Miscellaneous Provisions.  This Guaranty is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of the

 
 

--------------------------------------------------------------------------------

 

State of New York and shall inure to the benefit of the Administrative Agent,
each Lender and its respective successors in title and assigns permitted under
the Credit Agreement, and shall be binding on each Guarantor and such
Guarantor’s successors in title, assigns and legal representatives.  The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement.  The invalidity or unenforceability of
any one or more sections of this Guaranty shall not affect the validity or
enforceability of its remaining provisions.  Captions are for ease of reference
only and shall not affect the meaning of the relevant provisions.  The meanings
of all defined terms used in this Guaranty shall be equally applicable to the
singular and plural forms of the terms defined.


          18.     WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS
EXPRESSLY PROHIBITED BY LAW, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS GUARANTY, THE GUARANTEED OBLIGATIONS, OR ANY INSTRUMENT
OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE
HOWSOEVER ARISING, AMONG EACH GUARANTOR, THE BORROWERS, THE ADMINISTRATIVE AGENT
AND/OR THE LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND
EVERY DOCUMENT EXECUTED BY THE GUARANTOR, THE ADMINISTRATIVE AGENT OR THE
LENDERS AND DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE
MAY BE, WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY
TRIAL.  EACH GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND
FREELY MADE.


          19.     Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guaranteed Obligations until such time as the
Guaranteed Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guaranteed Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or terminated.  Subject to Section 12 of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guaranteed Obligations.  Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 
 

--------------------------------------------------------------------------------

 

          20.     Effect on Existing Guaranty.


                    (a)     Existing Guaranty.  Upon the execution of this
Guaranty by the Guarantors party hereto, this Guaranty shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to that certain (i) Guaranty dated June 4, 2013  by the Guarantors (as defined
therein party thereto) in favor of Administrative Agent (the “Subsidiaries
Guaranty”), (ii) Guaranty dated June 4, 2013  by Sovran Holdings, Inc., a
Delaware corporation, in favor of Administrative Agent (the “Holdings
Guaranty”), (iii) Guaranty dated April 1, 2014 by Sovran Cameron, LLC, a
Delaware limited liability company, in favor of Administrative Agent (the
“Cameron Guaranty”) and (iv) Guaranty dated April 1, 2014 by Sovran Congress,
LLC, a Delaware limited liability company, in favor of Administrative Agent (the
“Congress Guaranty”; together with the Subsidiaries Guaranty, Holdings Guaranty
and Cameron Guaranty, collectively, the “Existing Guaranty”), and the Existing
Guaranty shall be superseded by this Guaranty in all respects.


                    (b)     NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO
THIS GUARANTY SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS
OWING UNDER AND IN CONNECTION WITH, THE EXISTING GUARANTY. THE PARTIES DO NOT
INTEND THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY ANY GUARANTOR UNDER OR IN
CONNECTION WITH THE EXISTING GUARANTY.


          Section 21.     Definitions.  (a) For the purposes of this Guaranty:


          “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 
 

--------------------------------------------------------------------------------

 

          “Excess Payment” means the amount paid by any Guarantor in excess of
its Ratable Share of any Guaranteed Obligations.


          “Proceeding” means any of the following:  (i) a voluntary or
involuntary case concerning any Guarantor shall be commenced under the
Bankruptcy Code; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.


          “Ratable Share” means, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guaranteed Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.




[Remainder of Page Intentionally Left Blank]


 



 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, each Guarantor has executed and delivered this
Guaranty as of the date first above written.



 
GUARANTORS:
 
_____________________________
 
 
By:  ______________________________
Name:
Title:
 
 








 
 

--------------------------------------------------------------------------------

 

ANNEX I


FORM OF JOINDER AGREEMENT


          THIS JOINDER AGREEMENT dated as of ____________, ____, executed and
delivered by ______________________, a _____________ (the “New Guarantor”) in
favor of MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Sixth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014, among Sovran Self Storage, Inc., a Maryland corporation
(“Sovran”), Sovran Acquisition Limited Partnership, a Delaware limited
partnership (together with Sovran, collectively referred to herein as the
“Borrowers”), Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof (collectively, the “Lenders”), and the
Administrative Agent, (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”).


          WHEREAS, pursuant to the Credit Agreement, the Administrative Agent,
the Swingline Lender, and the other Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;


          WHEREAS, the New Guarantor is owned or controlled by the Borrowers, or
is otherwise an Affiliate of the Borrowers;


          WHEREAS, the Borrowers, the New Guarantor and the other Guarantors,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financial
accommodations from the Administrative Agent and the Lenders through their
collective efforts;


          WHEREAS, the New Guarantor acknowledges that it will receive direct
and indirect benefits from the Administrative Agent and the Lenders making such
financial accommodations available ; and


          WHEREAS, the New Guarantor’s execution and delivery of this agreement
is a condition to the Administrative Agent and the Lenders continuing to make
such financial accommodations.


          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Guarantor, the New
Guarantor agrees as follows:


          Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees
that it is a “Guarantor” under the Guaranty dated as of ___________, 20__ (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), made by the

 
 

--------------------------------------------------------------------------------

 

Guarantors party thereto in favor of the Administrative Agent, for itself and
the Lenders, and assumes all obligations of a “Guarantor” thereunder, all as if
the New Guarantor had been an original signatory to the Guaranty.  Without
limiting the generality of the foregoing, the New Guarantor hereby:


                    (a)     irrevocably and unconditionally guarantees the due
and punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, of all Guaranteed Obligations (as defined in the
Guaranty);


                    (b)     makes to the Administrative Agent and the Lenders as
of the date hereof each of the representations and warranties contained in
Section 7 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 7 of the Guaranty; and


                    (c)     consents and agrees to each provision set forth in
the Guaranty.


          Section 2.  GOVERNING LAW.  This agreement is intended to take effect
as a sealed instrument to be governed by and construed in accordance with the
laws of the State of New York and shall inure to the benefit of the
Administrative Agent, each Lender and its respective successors in title and
assigns permitted under the Credit Agreement, and shall be binding on the
Guarantor and the Guarantor’s successors in title, assigns and legal
representatives.


          Section 3.  Definitions.  Capitalized terms used herein and not
otherwise defined herein shall have their respective defined meanings given them
in the Credit Agreement or the Guaranty, as applicable.




[Signatures on Following Page]



 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, the New Guarantor has caused this Joinder
Agreement to be duly executed and delivered under seal by its duly authorized
officers as of the date first written above.



 
[NEW GUARANTOR]
 
 
By:  __________________________
     Name:  _____________________
     Title:  ______________________
 
 
     ([CORPORATE] SEAL)
 
 
Address for Notices:
 
 
c/o [NAME OF BORROWER]
____________________________
____________________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________
 
Accepted:
 
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Administrative Agent
 
 
By:  ________________________________
     Name:  ___________________________
     Title:  ____________________________
 
 


















 
 

--------------------------------------------------------------------------------

 


 
Exhibit C





[Form of Revolving Credit Loan Request]




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  ______________________


REVOLVING CREDIT LOAN REQUEST


          This Revolving Credit Loan Request (this “Loan Request”) is made
pursuant to §2.4 of the Sixth Amended and Restated Revolving Credit and Term
Loan Agreement dated as of December 10, 2014, among Sovran Self Storage, Inc., a
Maryland corporation (“Sovran”), Sovran Acquisition Limited Partnership, a
Delaware limited partnership (“SALP” and together with Sovran, collectively
referred to herein as the “Borrowers” and individually as a “Borrower”), Wells
Fargo Bank, National Association, Manufacturers and Traders Trust Company and
the other lending institutions which are or may become parties thereto pursuant
to §19 thereof (collectively, the “Lenders”), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Loan Request have the meanings given them in the Credit Agreement.


1.  Sovran, as Borrower Representative, hereby requests a Revolving Credit Loan
in the principal amount of $_______________.


2.  The proposed Drawdown Date of the Revolving Credit Loan is:


_________ ____, 20__


3.  The Interest Period requested for the Revolving Credit Loan requested in
this Loan Request (if any) is:


___________________


4.  The Type of Revolving Credit Loan being requested in this Loan Request is:


_____ Base Rate Loan

 
 

--------------------------------------------------------------------------------

 

_____ LIBOR Rate Loan


          Sovran, as Borrower Representative, hereby certifies to the
Administrative Agent and the Lenders that (i) each of the representations and
warranties of the Borrowers and the Guarantors contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement are true as of the date
hereof (except to the extent that such representations and warranties relate
expressly to an earlier date), (ii) no Default or Event of Default under the
Credit Agreement has occurred and is
continuing on the date hereof, and (iii) the Borrowers have concurrently
furnished to the Administrative Agent a Compliance Certificate pursuant to
§2.4(d)(iii) of the Credit Agreement.






[Signature on following page.]

 
 

--------------------------------------------------------------------------------

 

          WITNESS my hand this ___ day of _______, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:
Title:
 
 












 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-1



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Loan Request)


          The undersigned [Chief Financial Officer][Treasurer] of Sovran Self
Storage, Inc., a Maryland corporation (“Sovran”), as the Borrower Representative
(as defined in the Credit Agreement defined below) HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to [§2.4(d)(iii),
§2.11] and/or §12.1 of the Sixth Amended and Restated Revolving Credit and Term
Loan Agreement dated as of December 10, 2014, among Sovran, Sovran Acquisition
Limited Partnership, a Delaware limited partnership (together with Sovran,
collectively referred to herein as the “Borrowers”), Wells Fargo Bank, National
Association, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the “Lenders”), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings given
them in the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers’ compliance with the covenants contained
in §10.1, §10.2, §10.3, §10.4, and §10.11 of the Credit Agreement on a pro-forma
basis after giving effect to the requested [Revolving Credit Loan] [increase of
the Total Revolving Credit Commitment], all of which data and computations, to
the knowledge and belief of the [Chief Financial Officer][Treasurer] executing
and delivering this Compliance Certificate on behalf of Sovran, as Borrower
Representative, are true, complete and correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
“financial covenant” in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers’ compliance

 
 

--------------------------------------------------------------------------------

 

with the such “financial covenants.”


          The activities of the Borrowers, each Guarantor and their respective
Subsidiaries and subsidiaries since the date of the last Compliance Certificate
submitted by the Borrowers to the Administrative Agent have been reviewed by the
[Chief Financial Officer][Treasurer] and/or by employees or agents under his/her
immediate supervision.  Based upon such review, to the knowledge and belief of
the [Chief Financial Officer][Treasurer], both before and after giving effect to
the requested [Revolving Credit Loan] [increase of the Total Revolving Credit
Commitment], (1) no Default or Event of Default exists on the date hereof or
will exist under the Credit Agreement or any other Loan Document on the
[Drawdown Date of such Loan][effective date of such increase], and (2) after
taking into account [such requested Loan][such requested increase], no Default
or Event of Default will exist as of the [Drawdown Date of such Loan][effective
date of such increase] or thereafter.


          To the knowledge and belief of the [Chief Financial
Officer][Treasurer], each of the representations and warranties of the Borrowers
and each Guarantor contained in the Credit Agreement, the other Loan Documents
or in any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true as of the date as of which they were made, is true at
and as of the date hereof, and will be true at and as of the time of the [making
of the requested Loan][increase of the Total Revolving Credit Commitment], with
the same effect as if made at and as of that time.


          The [Chief Financial Officer][Treasurer] certifies that he/she is
authorized to execute and deliver this compliance certificate on behalf of
Sovran, as Borrower Representative.




[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:
Title:
 
 




 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-2



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Sovran Financial Statements)


          The undersigned Chief Financial Officer of Sovran Self Storage, Inc.,
a Maryland corporation (“Sovran”), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §8.4(c) of the
Sixth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014, among Sovran, Sovran Acquisition Limited Partnership, a
Delaware limited partnership (together with Sovran, collectively referred to
herein as the “Borrowers”), Wells Fargo Bank, National Association,
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
“Lenders”), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders, with Wells Fargo Securities, LLC and Manufacturers and Traders Trust
Company, as the joint lead arrangers and joint bookrunners, and Wells Fargo
Bank, National Association, as syndication agent, and each of U.S. Bank National
Association, HSBC Bank USA, National Association, PNC Bank, National Association
and SunTrust Bank, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          As required by §8.4(c) of the Credit Agreement, the consolidated (and
consolidating, if required under the Credit Agreement) financial statements of
Sovran and its respective subsidiaries (as defined in the Credit Agreement) for
the [year] [quarter] ended ______, 20__ (the “Financial Statements”), prepared
in accordance with GAAP (subject, in the case of quarterly statements, to
year-end adjustments none of which are anticipated to be materially adverse,
except as specifically disclosed in this compliance certificate) accompany this
Compliance Certificate.  The Financial Statements present fairly the financial
position of Sovran and its subsidiaries as at the date thereof and the results
of operations of Sovran and its subsidiaries for the period covered thereby.


          Schedule 1 attached hereto sets forth (i) the financial data and
computations evidencing the Borrowers’ compliance with the covenants contained
in §10 of the Credit Agreement and (ii) a list of all Excluded Subsidiaries as
of the date hereof together with a description of each such Excluded
Subsidiaries’ Real Estate and Indebtedness, all of which data, computations, and
descriptions to the knowledge and belief of the Chief Financial Officer
executing and delivering this Compliance Certificate on behalf of Sovran, as
Borrower Representative, are true, complete and correct.

 
 

--------------------------------------------------------------------------------

 



          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
“financial covenant” in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers’ compliance with the
such “financial covenants.”


          The activities of Sovran and its subsidiaries during the period
covered by the Financial Statements have been reviewed by the Chief Financial
Officer and/or by employees or agents under his immediate supervision.  Based
upon such review, during the period covered by the Financial Statements, and as
of the date of this Certificate, no Default or Event of Default has occurred and
is continuing, except as specifically disclosed in this compliance certificate.


          The Chief Financial Officer certifies that he is authorized to execute
and deliver this Compliance Certificate on behalf of Sovran, as Borrower
Representative.




[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:
Title:  Chief Financial Officer
 
 






 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-3



 [Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(SALP Financial Statements)


          The undersigned Chief Financial Officer of Sovran Acquisition Limited
Partnership, a Delaware limited partnership (“SALP”), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §8.4(c) of the
Sixth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014, among SALP, Sovran Self Storage, Inc., a Maryland corporation
(together with SALP, collectively referred to herein as the “Borrowers”), Wells
Fargo Bank, National Association, Manufacturers and Traders Trust Company and
the other lending institutions which are or may become parties thereto pursuant
to §19 thereof (collectively, the “Lenders”), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings given
them in the Credit Agreement.


          As required by §8.4(c) of the Credit Agreement, attached hereto as
Schedule 1 are financial statements of SALP and its subsidiaries (as defined in
the Credit Agreement) for the [year] [quarter] ended ______, 20__ (the
“Financial Statements”) prepared in accordance with GAAP (subject, in the case
of quarterly statements, to year-end adjustments none of which are anticipated
to be materially adverse, except as specifically disclosed in this compliance
certificate).  The Financial Statements delivered herewith present fairly the
financial position of SALP and its subsidiaries as at the date thereof and the
results of operations of SALP and its subsidiaries for the period covered
thereby.


          The activities of SALP and its subsidiaries during the period covered
by the Financial Statements have been reviewed by the chief financial officer of
SALP and/or by employees or agents under his immediate supervision.  Based upon
such review, during the period covered by the Financial Statements, and as of
the date of this compliance certificate, no Default or Event of Default has
occurred and is continuing, except as specifically disclosed in this compliance
certificate.


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

          The undersigned Chief Financial Officer of SALP certifies that he is
authorized to execute and deliver this compliance certificate on behalf of SALP.


          Executed as of this __ day of ___________, 20__.



 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
 
By:  ______________________________
Name:
Title:  Chief Financial Officer
 
 






 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-4



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Incurrence of Indebtedness)


          The undersigned, being the Chief Financial Officer of Sovran Self
Storage, Inc. a Maryland corporation (“Sovran” and together with Sovran
Acquisition Limited Partnership, a Delaware limited partnership, collectively
referred to herein as the “Borrowers”), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §9.1 of the Sixth
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014, among the Borrowers, Manufacturers and Traders Trust Company
and the other lending institutions which are or may become parties thereto
pursuant to §19 thereof (collectively, the “Lenders”), Wells Fargo Bank,
National Association, Manufacturers and Traders Trust Company, as administrative
agent (together with its successors and assigns, the “Administrative Agent”) for
the Lenders, with Wells Fargo Securities, LLC and Manufacturers and Traders
Trust Company, as the joint lead arrangers and joint bookrunners, and Wells
Fargo Bank, National Association, as syndication agent, and each of U.S. Bank
National Association, HSBC Bank USA, National Association, PNC Bank, National
Association and SunTrust Bank, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this compliance
certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          The Borrowers hereby give the Administrative Agent notice that a
Borrower, a Guarantor or a Subsidiary plans to incur Indebtedness for borrowed
money which will cause the aggregate amount of Indebtedness for borrowed money
incurred since delivery of the most recent compliance certificate to exceed
$5,000,000.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers’ compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis after giving effect to such
Indebtedness for borrowed money, all of which data and computations, to the best
knowledge and belief of the Chief Financial Officer executing and delivering
this compliance certificate on behalf of Sovran, as Borrower Representative, are
true, complete and correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
“financial covenant” in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the

 
 

--------------------------------------------------------------------------------

 

definitions relating thereto) or (ii) any additional financial covenant not set
forth in the Credit Agreement is included in any Note Purchase Agreement,
attached hereto as Schedule 2 are financial data and computations evidencing the
Borrowers’ compliance with the such “financial covenants.”


          The activities of the Borrower, the Guarantor or the Subsidiary, as
applicable, have been reviewed by the Chief Financial Officer and/or by
employees or agents under his immediate supervision.  The Chief Financial
Officer certifies that he is authorized to execute and deliver this compliance
certificate on behalf of Sovran, as Borrower Representative.




[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:
Title: Chief Financial Officer
 








 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-5



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Merger, Consolidation or Reorganization)


          The undersigned, being the [Chief Financial Officer][Treasurer] of
Sovran Self Storage, Inc., a Maryland corporation (“Sovran”), HEREBY CERTIFIES
THAT:


          This compliance certificate is furnished pursuant to §9.4(a) of the
Sixth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014, among Sovran, Sovran Acquisition Limited Partnership, a
Delaware limited partnership (“SALP” and together with Sovran, collectively
referred to herein as the “Borrowers”), Wells Fargo Bank, National Association,
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
“Lenders”), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders, with Wells Fargo Securities, LLC and Manufacturers and Traders Trust
Company, as the joint lead arrangers and joint bookrunners, and Wells Fargo
Bank, National Association, as syndication agent, and each of U.S. Bank National
Association, HSBC Bank USA, National Association, PNC Bank, National Association
and SunTrust Bank, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this compliance
certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          The undersigned hereby gives the Administrative Agent notice that a
Borrower, a Guarantor, or a Subsidiary plans to become a party to a merger,
consolidation or reorganization requiring a compliance certificate under §9.4(a)
of the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers’ compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis, all of which data and
computations, to the best knowledge and belief of the [Chief Financial
Officer][Treasurer] executing and delivering this compliance certificate, are
true, complete and correct.  Furthermore, the undersigned certifies that no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such merger, consolidation or
reorganization and all liabilities, fixed or contingent, pursuant thereto;


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
“financial covenant” in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase

 
 

--------------------------------------------------------------------------------

 

Agreement than the financial covenants set forth in §10 of the Credit Agreement
(and the definitions relating thereto) or (ii) any additional financial covenant
not set forth in the Credit Agreement is included in any Note Purchase
Agreement, attached hereto as Schedule 2 are financial data and computations
evidencing the Borrowers’ compliance with the such “financial covenants.”


          The activities of the Borrower, the Guarantor, the Operating
Subsidiary or the wholly-owned Subsidiary, as applicable, have been reviewed by
the [Chief Financial Officer][Treasurer] and/or by employees or agents under his
immediate supervision.  The [Chief Financial Officer][Treasurer] certifies that
he is authorized to execute and deliver this compliance certificate on behalf of
the Borrower Representative.


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:
Title:
 






 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-6



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER][TREASURER]


(Disposition of Unencumbered Property)


          The undersigned [Chief Financial Officer][Treasurer] of Sovran Self
Storage, Inc., a Maryland corporation (“Sovran”), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §9.4(b)(i) or
§9.4(b)(ii) of the Sixth Amended and Restated Revolving Credit and Term Loan
Agreement dated as of December 10, 2014, among Sovran, Sovran Acquisition
Limited Partnership, a Delaware limited partnership (together with Sovran,
collectively referred to herein as the “Borrowers”), Wells Fargo Bank, National
Association, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the “Lenders”), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).  Sovran, as Borrower Representative hereby gives the
Administrative Agent notice of the intention of a Borrower, a Guarantor, or a
Subsidiary to Sell or to grant an Indebtedness Lien on an Unencumbered Property
or other asset pursuant to §9.4(b)(i) or §9.4(b)(ii) of the Credit
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings described in the
Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers’ compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis after giving effect to such
proposed Sale or Indebtedness Lien and all liabilities, fixed or contingent,
pursuant thereto, all of which data and computations, to the knowledge and
belief of the [Chief Financial Officer][Treasurer] executing and delivering this
compliance certificate on behalf of Sovran, are true, complete and correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
“financial covenant” in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the

 
 

--------------------------------------------------------------------------------

 

Credit Agreement is included in any Note Purchase Agreement, attached hereto as
Schedule 2 are financial data and computations evidencing the Borrowers’
compliance with the such “financial covenants.”


          The activities of the Borrowers, the Guarantor, or the Subsidiaries,
as applicable, have been reviewed by the [Chief Financial Officer][Treasurer]
and/or by employees or agents under his immediate supervision.  Based upon such
review, to the best knowledge and belief of the [Chief Financial
Officer][Treasurer], both before and after giving effect to the proposed Sale or
Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto, no
Default or Event of Default exists or will exist under any Loan Document.


          The [Chief Financial Officer][Treasurer] certifies that he is
authorized to execute and deliver this Compliance Certificate on behalf of
Sovran, as Borrower Representative.


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:
Title:
 








 
 

--------------------------------------------------------------------------------

 


 
Exhibit D-7



[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Closing Condition)


          Each of the undersigned, being the Chief Financial Officers of Sovran
Self Storage, Inc., a Maryland corporation (“Sovran”), and Sovran Acquisition
Limited Partnership, a Delaware limited partnership (“SALP” and together with
Sovran, collectively referred to herein as the “Borrowers”), HEREBY CERTIFIES
THAT:


          This Compliance Certificate is furnished pursuant to §11.14 of the
Sixth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014, among the Borrowers, Wells Fargo Bank, National Association,
Manufacturers and Traders Trust Company and the other lending institutions which
are or may become parties thereto pursuant to §19 thereof (collectively, the
“Lenders”), Manufacturers and Traders Trust Company, as administrative agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders, with Wells Fargo Securities, LLC and Manufacturers and Traders Trust
Company, as the joint lead arrangers and joint bookrunners, and Wells Fargo
Bank, National Association, as syndication agent, and each of U.S. Bank National
Association, HSBC Bank USA, National Association, PNC Bank, National Association
and SunTrust Bank, as co-documentation agents (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers’ compliance with the covenants contained
in §10 of the Credit Agreement after giving pro forma effect to the transactions
contemplated therein, all of which data and computations, to the best knowledge
and belief of each Chief Financial Officers executing and delivering this
compliance certificate on behalf of the Borrowers, are true, complete and
correct.


          Pursuant to §8.24 of the Credit Agreement, to the extent that (i) any
“financial covenant” in the Note Purchase Agreement is more restrictive on the
Borrowers and their Subsidiaries or more beneficial to the holders of the notes
issued under the Note Purchase Agreement than the financial covenants set forth
in §10 of the Credit Agreement (and the definitions relating thereto) or (ii)
any additional financial covenant not set forth in the Credit Agreement is
included in any Note Purchase Agreement, attached hereto as Schedule 2 are
financial data and computations evidencing the Borrowers’ compliance with the
such “financial covenants.”

 
 

--------------------------------------------------------------------------------

 

          Each of the Chief Financial Officers hereby certifies, in accordance
with the provisions of §11.14 of the Credit Agreement, that the representations
and warranties of the Borrowers contained in the Credit Agreement and in each
document and instrument delivered pursuant to or in connection therewith are
true as of the date hereof and that no Default or Event of Default has occurred
and is continuing on the date hereof.


          Each of the Chief Financial Officers certifies that he is authorized
to execute and deliver this compliance certificate on behalf of Sovran or SALP,
as the case may be.

 
 

--------------------------------------------------------------------------------

 

          Executed as of this __ day of ___________, 20__.




SOVRAN SELF STORAGE, INC.
 
 
 
 
By: __________________________
Name:
Title:  Chief Financial Officer
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
By: __________________________
Name:
Title:  Chief Financial Officer
 








 
 

--------------------------------------------------------------------------------

 




 
Exhibit E



[Form of Assignment and Assumption Agreement]


ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
          This Assignment and Assumption Agreement (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each] Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each]1 Assignee identified in item 2 below
([the][each, an] “Assignee”).  [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]2 hereunder are several and not
joint.]3  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit and Guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.



--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 

--------------------------------------------------------------------------------

 



1.
Assignor[s]:
________________________________
 
________________________________
 
 
[Assignor [is] [is not] a Defaulting Lender]
     
2.
Assignee[s]:
________________________________
 
________________________________
 
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
     
3.
Borrowers:
Sovran Self Storage, Inc., a Maryland corporation, and Sovran Acquisition
Limited Partnership, a Delaware limited partnership
     
4.
Administrative Agent:
Manufacturers and Traders Trust Company, as the Administrative Agent under the
Credit Agreement
     
5.
Credit Agreement:
That certain Sixth Amended and Restated Revolving Credit and Term Loan Agreement
dated as of December 10, 2014, among Sovran Self Storage, Inc., a Maryland
corporation, Sovran Acquisition Limited Partnership, a Delaware limited
partnership, Wells Fargo Bank, National Association, Manufacturers and Traders
Trust Company and the other lending institutions which are or may become parties
thereto pursuant to §19 thereof, Manufacturers and Traders Trust Company, as
administrative agent for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents
     
6.
Assigned Interest[s]:
 



Assignor[s]
Assignee[s]
Facility A
ssigned4
Aggregate Amount
of
Commitment/Loans
for all Lenders
Amount of
Commitment/
Loans Assigned
Percentage
Assigned of
Commitment/
Loans
     
$
$
%
     
$
$
%
     
$
$
%






--------------------------------------------------------------------------------

 
4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment”, Term Loans,” etc.).

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

[7.          Trade Date:                ______________]5




[Page break]



--------------------------------------------------------------------------------

 
5 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 





          Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
 
 
By:______________________________
     Title:
 
 
[NAME OF ASSIGNOR]
 
 
By:______________________________
     Title:
 
 
ASSIGNEE[S]
[NAME OF ASSIGNEE]
 
 
By:______________________________
     Title:
 
 
[NAME OF ASSIGNEE]
 
 
By:______________________________
   Title:
 














 
 

--------------------------------------------------------------------------------

 



[Consented to and]6  and Accepted:
 
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
acting in its capacity as Administrative
Agent
 
By:                                                        
     Name:
     Title:
 
 
[Consented to:]7
 
 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                        
     Name:
     Title:
 
 
[Consented to:]8
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings Inc., its general partner
 
By:_______________________________
     Name:
     Title:
 
 








--------------------------------------------------------------------------------

 
6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
8 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 




 
ANNEX 1



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.     Representations and Warranties.


          1.1     Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


          1.2.     Assignee[s].  [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
as defined in the Credit Agreement (subject to such consents, if any, as may be
required under the Credit Agreement), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.4 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest; and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the

 
 

--------------------------------------------------------------------------------

 

Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.     Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.


3.     General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance with
the law of the State of New York.









 
 

--------------------------------------------------------------------------------

 


 
Exhibit F



[Form of Notice of Continuation/Conversion]


____________ ___, 20__




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  ______________________


Ladies and Gentlemen:


          Reference is made to that certain Sixth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December 10, 2014 (such agreement, as
it may be or may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definition shall have the respective meanings assigned to those terms in the
Credit Agreement), among Sovran Self Storage, Inc., a Maryland corporation,
Sovran Acquisition Limited Partnership, a Delaware limited partnership, Wells
Fargo Bank, National Association, Manufacturers and Traders Trust Company and
the other lending institutions which are or may become parties thereto pursuant
to §19 thereof (collectively, the “Lenders”), Manufacturers and Traders Trust
Company, as administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Traders Trust Company, as the joint lead arrangers and joint bookrunners, and
Wells Fargo Bank, National Association, as syndication agent, and each of U.S.
Bank National Association, HSBC Bank USA, National Association, PNC Bank,
National Association and SunTrust Bank, as co-documentation agents (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  The Borrowers hereby give you notice pursuant to [§2.5] [§3.4] of
the Credit Agreement for the [Revolving Credit Loans] [Term Loans] specified
below that they elect to:


          1.  [Continue [Revolving Credit Loans] [the Term Loans] as LIBOR Rate
Loans, and the aggregate principal amount of the [Revolving Credit Loans] [Term
Loans] subject to the requested continuation is $__________________ and was
originally borrowed by the Borrowers on ______________, 20__, the current
Interest Period of which ends on ______________, 20__.]


          2.  [Convert [Revolving Credit Loans] [the Term Loans] to [Base Rate
Loans] [LIBOR Rate Loans] and the aggregate principal amount of the [Revolving
Credit Loans] [Term Loans] subject to the requested conversion is
$__________________ and was originally borrowed by the Borrowers on
______________, 20__, the current Interest Period of which ends on
______________, 20__.].


          3.  The date for such [continuation] [conversion] shall be
_______________.

 
 

--------------------------------------------------------------------------------

 



          4.  [The Interest Period for such continued or converted (as
applicable) LIBOR Rate Loans is requested to be a [1][2][3][6] month period] .


          The Borrower Representative hereby certifies to the Administrative
Agent and each of the Lenders on behalf of each Borrower that it is authorized
to execute this notice on behalf of the Borrowers, no Default or Event of
Default has occurred and is continuing, on the date hereof there are no other
prohibitions under the Credit Agreement to the requested
[conversion][continuation], no such prohibitions will exist on the date of the
requested [conversion][continuation], and the requested
[conversion][continuation] is in accordance with the provisions of [§2.5] [§3.7]
of the Credit Agreement.


[Signatures on following page.]

 
 

--------------------------------------------------------------------------------

 



 
          Executed as of this _____ day of _____________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
 
By:  ______________________________
Name:
Title:
 
 
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By:  Sovran Holdings Inc., its general partner
 
By:  _______________________________
Name:
Title:
 








 
 

--------------------------------------------------------------------------------

 




 
Exhibit G



[Form of Notice of Swingline Borrowing]


____________ ___, 20__




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:  ______________________


Ladies and Gentlemen:


          This Notice of Swingline Borrowing is made pursuant to §2.12(b) of the
Sixth Amended and Restated Revolving Credit and Term Loan Agreement dated as of
December 10, 2014, among Sovran Self Storage, Inc., a Maryland corporation
(“Sovran”), Sovran Acquisition Limited Partnership, a Delaware limited
partnership (“SALP” and together with Sovran, collectively referred to herein as
the “Borrowers” and individually as a “Borrower”), Wells Fargo Bank, National
Association, Manufacturers and Traders Trust Company and the other lending
institutions which are or may become parties thereto pursuant to §19 thereof
(collectively, the “Lenders”), Manufacturers and Traders Trust Company, as
administrative agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, with Wells Fargo Securities, LLC and
Manufacturers and Traders Trust Company, as the joint lead arrangers and joint
bookrunners, and Wells Fargo Bank, National Association, as syndication agent,
and each of U.S. Bank National Association, HSBC Bank USA, National Association,
PNC Bank, National Association and SunTrust Bank, as co-documentation agents (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Notice of Swingline Borrowing shall have the meaning given to them in the Credit
Agreement.


          1.     Sovran, as Borrower Representative, hereby requests a Swingline
Loan in the principal amount of: $_______________.9


          2.     The proposed Drawdown Date of the Swingline Loan is:_________
____, 20__10


          Sovran, as Borrower Representative, hereby certifies to the
Administrative Agent,



--------------------------------------------------------------------------------

 
9 Each Swingline Loan shall be in the minimum amount of $500,000 and integral
multiples of $250,000 in excess thereof, or such other minimum amounts agreed to
by the Swingline Lender and the Borrowers.
 
10 Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender
no later than 10:00 a.m. (New York City time) on the proposed date of such
borrowing.

 
 

--------------------------------------------------------------------------------

 

the Swingline Lender and the other Lenders that (i) each of the representations
and warranties of the Borrowers and the Guarantors contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement are true as of the date
hereof (except to the extent that such representations and warranties relate
expressly to an earlier date), (ii) no Default or Event of Default under the
Credit Agreement has occurred and is continuing on the date hereof, (iii) on the
date hereof there are no other prohibitions under the Credit Agreement to the
requested Swingline Loan, (iv) no such prohibitions will exist on the date of
the requested Swingline Loan and (v) the requested Swingline Loan is in
accordance with the provisions of §2.12 of the Credit Agreement.


[Signature on following page.]




 

 
 

--------------------------------------------------------------------------------

 

          WITNESS my hand this ___ day of _______, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:  ______________________________
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 


 
Exhibit H





Exhibit H
 
[Form of Swingline Note]




SWINGLINE NOTE
 


$_________________
____________ ___, 20__





          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation (“Sovran”), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership (“SALP” and together with Sovran,
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”), hereby jointly and severally promise to pay to the order of
_______________, [a national banking association] (the “Lender”) at the
Administrative Agent’s Head Office (as defined in the Credit Agreement defined
below):


                    (a)  prior to or on the Swingline Maturity Date the
principal amount of _________________ Dollars ($_______________) or, if less,
the aggregate unpaid principal amount of Swingline Loans advanced by the Lender
to the Borrowers pursuant to the Sixth Amended and Restated Revolving Credit and
Term Loan Agreement dated as of December 10, 2014 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, Wells Fargo Bank, National Association, Manufacturers and
Traders Trust Company and the other lending  institutions which are or may
become parties thereto pursuant to §19 thereof (the “Lenders”), Manufacturers
and Traders Trust Company, as administrative agent (together with its successors
and assigns, the “Administrative Agent”) for the Lenders, with Wells Fargo
Securities, LLC and Manufacturers and Traders Trust Company, as the joint lead
arrangers and joint bookrunners, and Wells Fargo Bank, National Association, as
syndication agent, and each of U.S. Bank National Association, HSBC Bank USA,
National Association, PNC Bank, National Association and SunTrust Bank, as
co-documentation agents; and




                    (b)  interest on the principal balance hereof from time to
time outstanding at the times and at the rate provided in the Credit Agreement.


          This Swingline Note evidences borrowings under and has been issued by
the Borrowers in accordance with the terms of the Credit Agreement.  The Lender
and any holder hereof pursuant to the Credit Agreement or by operation of law is
entitled to the benefits of the Credit Agreement and the other Loan Documents,
and may enforce the agreements of the Borrower contained therein, and any holder
hereof may exercise the respective remedies provided for thereby or otherwise
available in respect thereof, all in

 
 

--------------------------------------------------------------------------------

 

accordance with the respective terms thereof.  All capitalized terms used in
this Swingline Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Swingline Loan or at the
time of receipt of any payment of principal of this Swingline Note, an
appropriate notation on the grid attached to this Swingline Note, or the
continuation of such grid, or any other similar record, including computer
records, reflecting the making of such Swingline Loan or (as the case may be)
the receipt of such payment.  The outstanding amount of the Swingline Loans set
forth on the grid attached to this Swingline Note, or the continuation of such
grid, or any other similar record, including computer records, maintained by the
Lender with respect to any Swingline Loans shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrowers hereunder or under the Credit Agreement to make payments of
principal of and interest on this Swingline Note when due to the extent of the
unpaid principal and interest amount as of any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Swingline Note on the terms and conditions specified in the
Credit Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Swingline Note and all of the unpaid interest
accrued thereon and any other charges or amounts due under any of the Loan
Documents may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.


          No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.


          The Borrowers and every endorser and guarantor of this Swingline Note
or the obligation represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Swingline Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


          THIS SWINGLINE NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER
SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE

 
 

--------------------------------------------------------------------------------

 

OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH
OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS SWINGLINE NOTE
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §20 OF
THE CREDIT AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          This Swingline Note shall be deemed to take effect as a sealed
instrument under the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

          IN WITNESS WHEREOF, each of the undersigned has caused this Swingline
Note to be sealed and signed in its corporate or partnership name by its duly
authorized officer as of the day and year first above written.


WITNESS:
 
 
_______________________________
 
 
                                    
 
SOVRAN SELF STORAGE, INC.
 
 
By: ______________________________
Name:
Title:
 
WITNESS:
 
 
_______________________________
 
 
                                    
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
By: ______________________________
Name:
Title:
 












 
 

--------------------------------------------------------------------------------

 

 
 
Date
 
Amount
of Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
 
Notation
Made By:
 
                                                                               
                                                                               
                                                                               
                                                           






 
 

--------------------------------------------------------------------------------

 
